AqJ,/é’-jy C\/- -00104- A Document 1 Filed 02/05/19 Pa e 1 of 111 Page|D 1
R`K\QDQ IN THE UNITED STATES DISTRICT C U I ‘ 0 n grimm ca 8
FoR THE NoRTHERN DISTRICT oF TE am;i:§“§ c§szt st §§ y

FBR`§` ¥*{§R?§SW¥ 3103
R`In the Name of the Real Party in Interest

\X sybi1Ehninger High § ZSS‘SFEB -5 AHH: 147
`>X d § Case No. ____
sYBIL EHNINGER § _ ~ m t ,
PLAINTIFF § 419 C€V"C.lb4"'*
§
v. §
§ coMPLAINT FoR
PNc BANK N.A. §
§ DEcLARAToRY RELIEF
RoUNDPoINT MoRTGAGE §
sERVIcING coRPoRATloN §
§
DEFENDANT §

BILL FOR DECLARATORY RELIEF
INTRODUCTION AND BACKGROUND

COMES NOW, Sybil Ehninger High, a natural being and principal and
real party in interest conducting the status or condition of SYBIL EHNINGER
(“Plaintiff”) and tenders this Complaint for Declaratory Relief. The procedural
requirements set forth by complaint are Chapter 37 of the Tex. Civ. Prac. &

Rem. Code and Fed R Civ. P. Rule 57.

PARTIES

PLAINTIFF SYBIL EHNINGER complains and for causes of action alleges as

follows:

DEFENDANT PNC BANK, N.A. (‘TNC”), is a Financial Corporation (Certificate
6384; RSSD ID 817824) at or relating to the operation of the premises at 249 Fifth Ave.,

The ToWer At PNC Plaza, 21St FL, Pittsburg, PA 15222.

 

Fotm 32.01 (Rev. 01 /2018) PlaintifFS Original Petitioner For Declaratory ]udgment
This communication is an administrative record

 

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Pa e 2 of 111 Pa e|D 2
DEFENDANT ROUNDPOINT MORTGAGE SERVI ING CORPO TIGN

(“ROUNDPOINT”) is a Debt Collector (as defined by statute) at or relating to the

operation of the premises at 5032 Parkway Plaza Blvd., suite l()(), Charlotte, NC 28217.

]URISDICTION AND VENUE

This court has subject matter jurisdiction over this matter pursuant to Chapter 37 of
the TeX. Civ. Prac. & Rem. Code and Fed R Civ. P. Rule 57 and 28 USC §§2201-()2. This
court has personal jurisdiction over all defendants because all defendants are organized in,

live in, residents of and / or have their principal offices in TeXas.

This Court has subject matter jurisdiction over this dispute pursuant to 25 U.S. Code
§l332(a)(1)(2) because complete diversity of citizenship exists between the parties, and the

amount in controversy exceeds $75,0()0.00, exclusive of interest and cost.

Venue is proper in this court pursuant to TeX. Civ. Prac. & Rem. Code §15.002.
Texas venue law is Well-established. The plaintiff has the first choice to fix venue in a proper
county. The plaintiff does this by filing the suit in the county of his choice. See IVZ'/Jon, 886
S.W.2d at 26(). If a defendant, through a venue transfer motion, objects to the plaintist
venue choice, the plaintiff must prove that venue is proper in the county of suit. See Tex. R

Cz`l). P. 87(2)(a); le`/sau, 886 S.W.Zd at 26().

FACTS AND STATEMENT OF CLAIMS

l, Roundpoint l\/lortgage Request for Debt Validation Pursuant to Fair Debt Collection

Practices Act, 15 USC § 1601, et seq Regarding Account 1()()()69.

On or about September 6, 2018, Notary ]erome Powell, ]r.: TX ID 131065951,

mailed a letter on my behalf entitled “Request for Debt Validation Pursuant to Fair Debt

 

Form 32.01 (Rev. 01 /201 8) Plaintiff’s Original Petitioner For Declaratory Judgment
This communication is an administrative record

 

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 3 of 111 Page|D 3
Collection Practices Act, 15 USC § 1601, et seq Regarding Account 100069” to the CFO of

Roundpoint Mortgage, Mark Zeidman, 5032 Parkway Plaza Suite 100, Charlotte NC 28217.
This letter was sent via United States Postal Service (USPS) Registered mail RF 220 871 228
US, which was delivered on Wednesday, September 12, 2018 at 10:54am to the Mail Room
for Roundpoint Mortgage. This letter gave the CFO of Roundpoint Mortgage a deadline of
14 days from the date of postmark to respond, and instructed him to mail the response to
the Notary Jerome Powell, ]r.: TX ID 131065951 as an impartial third party witness and
officer of the state and court for TeXas. No response was received by the Notary, as sworn

on the “Affidavit of Non-Response” dated September 24, 2018.

On or about September 24, 2018, Notary Larry Kalmowitz: TX ID 131692550 mailed
a letter on my behalf entitled “Notice of Dishonor and Opportunity to Cure,” granting the
CFO of Roundpoint Mortgage an additional 10 days from the date of postmark to respond
to the “Request for Debt Validation Pursuant to Fair Debt Collection Practices Act, 15 USC
§ 1601, et seq Regarding Account 100069” mailed to him on September 6, 2018 via USPS
RF 220 871 228 US as mentioned previously This “Notice of Dishonor and Opportunity to
Cure” was mailed to the CFO of Roundpoint Mortgage, Mark Zeidman, 5032 Parkway Plaza
Suite 100, Charlotte NC 28217. This letter was sent via United States Postal Service (USPS)
Certified mail 7015 0640 0001 4856 3996 and was received by C.T. on September 27, 2018.
This letter instructed the CFO to reply to the Notary Larry Kalmowitz: TX ID 131692550 as
an impartial third party witness, and officer of the state and court for TeXas. No response

was received by the Notary, as sworn on the “Affidavit of Non-Response” dated Gctober 4,

2018.

 

Form 32.01 (Rev. 01 /2018) Plaintiff’s Original Petitioner For Declaratory Judgment
This communication is an administrative record

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 4 of 111 Page|D 4
On or about October 4, 2018, Notary Larry Kalmowitz: TX ID 131692550 mailed a

letter on my behalf entitled “Notice of Default in Dishonor” to the CFO of Roundpoint
\ Mortgage, Mark Zeidman, 5032 Parl<way Plaza Suite 100, Charlotte NC 28217. This letter
was sent via USPS Certified mail # 7015 0640 0001 4856 4054. This letter was delivered and
signed for on October 9, 2018. This letter informed the CFO that after repeated attempts to
receive answers to my questions, Roundpoint Mortgage has defaulted on answering with
their refusal to respond Notary Larry Kalmowitz: TX ID 131692550 issued a “Notary

Certificate of Dishonor and Non-Response” on October 4, 2018.

On or about December 21, 2018, Notary Larry Kalmowitz TX ID #131692550
mailed a letter entitled “Notice of Final F ault and Opportunity to Cure and Notice of Intent
to Sue” to the Registered Agent for Roundpoint Mortgage , Corporation Service Company
dba CSC Lawyers lncorporating Service Company, 211 E 7th Street Suite 620, Austin TX
78701-3218 via USPS Certified mail # 7015 0640 0001 4856 7451 to be delivered to the
CFO of Roundpoint Mortgage via the Registered Agent on file with the Secretary of the
State of TeXas. This letter states that for lack of a response from the CFO of Roundpoint
Mortgage, an additional 5 days to respond shall be granted, and further lack of a response to
the Notary Larry Kalmowirz: TX ID 131692550 as an impartial third party witness and
officer of the state and court will cause Roundpoint Mortgage to irrevocably waive all
notices, presentments, process, claims and defenses, and agree to be irrevocably bound to
the terms, conditions, stipulations, obligations, and invoices set forth in the letter entitled
“Request for Debt Validation Pursuant to Fair Debt Collection Practices Act, 15 USC §
1601, et seq Regarding Account 100069” mailed on September 6, 2018 via USPS RF 220 871

228 US. This “Notice of Final Fault and Opportunity to Cure and Notice of Intent to Sue”

 

Form 32.01 (Rev. 01 /2018) PlaintifF s Original Petitioner For Declaratory_judgrnent
This communication is an administrative record

Ca_se 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 5 of 111 Page|D 5
was delivered on December 31, 2018 and signed for by Kyle Ratzlaff. No response was

received by Notary Larry Kalmowitz: TX ID 131692550, as sworn on the “Affidavit of

Non-Response” dated]anuary 14, 2019.

The entire packet with copies of all letters, proof of deliveries, certificates, and State
of TeXas Authentication Certificate Number 11642883 issued on November 19, 2018

certifying LARRY KALMOWITZ as a notary in good standing are enclosed as EXHIBIT A.

2. PNC BANK NA Mailing: Affidavit of Truth, Affidavit of Account Paid in Full, and

Rejection of Hughes, Watters, & Askanase LLP Notices.

On or about October 11, 2018, Notary Larry Kalmowitz: TX ID 131692550, mailed a
packet of letters on my behalf entitled “Affidavit of Truth, Affidavit of Account Paid in Full,
and Rejection of Hughes, Watters, & Askanase LLP Notices” to the CFO of PNC BANK
NA, Robert Q Rei]ly, 249 Fifth Avenue, The Tower at PNC Plaza, 21St Floor, Pittsburgh PA
15222. This letter was sent via United States Postal Service (USPS) Certified mail 7015 0640
0001 4856 4153, which was delivered on October 22, 2018 at 8:56am. This letter gave the
CFO of PNC BANK NA a deadline of 7 days from the date of postmark to respond, and
instructed him to mail the response to the Notary Larry Kalmowitz: TX ID 131692550 as an
impartial third party witness and officer of the state and court for TeXas. No response was

received by the Notary, as sworn on the “Affidavit of Non-Response” dated October 27,

2018,

On or about October 27, 2018, Notary Larry Kalmowitz: TX lD 131692550 mailed a
letter on my behalf entitled “Notice of Dishonor and Opportunity to Cure,” granting the

CFO of PNC BANK NA an additional 10 days from the date of postmark to respond to the

 

Form 32.01 (Rev. 01 /2018) Plaintist Original Petitioner For Declaratory Judgment
This communication is an administrative record

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 _Page 6 of 111 Pa e|D 6
“Affidavit of Truth, Affidavit of Account Paid in Full, and Rejection of Hughes, atters, &

Askanase LLP Notices’7 mailed to him on October 11, 2018 via USPS 7015 0640 0001 4856

4153 as mentioned previously This “Notice of Dishonor and Opportunity to Cure” was
mailed to the CFO of PNC BANK NA, Robert Q Reilly, 249 Fifth Avenue, The Tower at
PNC Plaza, 21St Floor, Pittsburgh PA 15222. This letter was sent via United States Postal
Service (USPS) Certified mail 7015 0640 0001 4856 4078 and was received on November 5,
2018. This letter instructed the CFO to reply to the Notary Larry Kalmowitz: TX lD
131692550 as an impartial third party witness, and officer of the state and court for TeXas.
No response was received by the Notary, as sworn on the “Affidavit of Non-Response”

dated November 8, 2018.

On or about November 8, 2018, Notary Larry Kalmowitz: TX ID 131692550 mailed
a letter on my behalf entitled “Notice of Default in Dishonor” to the CF() of PNC BANK
NA, Robert Q Reiliy, 249 Fifth Avenue, The Tower at PNC Plaza, 21St Floor, Pittsburgh PA
15222. This letter was sent via USPS Certified mail # 7015 0190 0000 4783 5109. This
letter informed the CFO that after repeated attempts to receive answers to my questions,
PNC BANK NA has defaulted on answering with their refusal to respond. Notary Larry
Kalmowitz: TX lD 131692550 issued a “Notary Certificate of Dishonor and Non-

Response” on November 8, 2018.

On or about December 21, 2018, Notary Larry Kalmowitz TX ID #131692550
mailed a letter entitled “Notice of Final Fault and Opportunity to Cure and Notice of Intent
to Sue” to the Registered Agent for PNC BANK NA , Corporation Service Company dba
CSC Lawyers Incorporating Service Company, 211 E 7th Street Suite 620, Austin TX 78701-

3218 via USPS Certified mail # 7015 0640 0001 4856 7444 to be delivered to the CFO of

 

Form 32.01 (Rev. 01 /2018) Plaintiff’s Original Petitioner For Declaratory judgment
This communication is an administrative record

Case 4:19-cV-00104-A ,Document 1 Filed 02/05/19 Page 7 of 111 Page|D 7
PNC BANK NA via the Registered Agent on file with the Secretary of the State of TeXas.

This letter states that for lack of a response from the CFO of PNC BANK NA, an
additional 5 days to respond shall be granted, and further lack of a response to the Notary
Larry Kalmowitz: TX ID 131692550 as an impartial third party witness and officer of the
state and court will cause PNC BANK NA to irrevocably waive all notices, presentments,
process, claims and defenses, and agree to be irrevocably bound to the terms, conditions,
stipulations, obligations, and invoices set forth in the letters entitled “Affidavit of Truth,
Affidavit of Account Paid in Full, and Rejection of Hughes, Watters, & Askanase LLP
Notices ” mailed on October 11, 2018 via USPS Certified mail 7015 0640 0001 4856 4153.
This “Notice of Final Fault and Opportunity to Cure and Notice of lntent to Sue” was
delivered on December 31, 2018 and signed for by Kyle Ratzlaff. No response was received
by Notary Larry Kalmowitz: TX ID 131692550, as sworn on the “Affidavit of Non-

Response” dated]anuary 14, 2019.

The entire packet with copies of all letters, proof of deliveries, certificates, and State of
TeXas Authentication Certificate Number 11642880 issued on November 19, 2018 certifying

LARRY KALMOWITZ as a notary in good standing are enclosed as EXHIBIT B.

3. PNC BANK NA Mailing: Notice of Acceptance, Affidavit of Account Paid in Full,

Notice to Set Off Accounts, UCC 3-603 Tender of Payment.

On or about September 20, 2018, Notary Larry Kalmowitz: TX lD 131692550,
mailed a packet of letters on my behalf entitled “Notice of Acceptance, Affidavit of Account
Paid in Full, Notice to Set Off Accounts, UCC 3-603 Tender of Payment” to the CFO of

PNC BANK NA, Robert Q Reilly, 249 Fifth Avenue, The Tower at PNC Plaza, 21St Floor,

 

Form 32.01 (Rev. 01 /2018) Plaintist Original Petitioner For Declaratory Judgment
This communication is an administrative record

8§4:19- -C\/- -00104- A Document 1 Filed 02/05/19 Paqe 8 of 111 Page|D 8
PittsburgP A15.222 This letter was sent via United States Posta Service (USPS) CertiBed

mail 7015 0640 0001 4856 3958, which was delivered on September 25, 2018. These letters
gave the CFO of PNC BANK NA a deadline of 14 days from the date of postmark to
respond; and instructed him to mail the responses to the Notary Larry Kalmowitz: TX ID
131692550 as an impartial third party witness and officer of the state and court for TeXas.

No response was received by the Notary, as sworn on the “Affidavit of Non-Response”

dated October 9, 2018.

Cn or about October 9, 2018, Notary Larry Kalmowitz: TX ID 131692550 mailed a
letter on my behalf entitled “Notice of Dishonor and Opportunity to Cure,” granting the
CFO of PNC BANK NA an additional 10 days from the date of postmark to respond to the
“Notice of Acceptance, Affidavit of Account Paid in Full, Notice to Set Off Accounts, UCC
3-603 Tender of Payment ” mailed to him on September 20, 2018 via USPS 7015 0640 0001
4856 3958 as mentioned previously This “Notice of Dishonor and Opportunity to Cure”
was mailed to the CFO of PNC BANK NA, Robert Q Reilly, 249 Fifth Avenue, The Tower
at PNC Plaza, 21St Floor, Pittsburgh PA 15222. This letter was sent via United States Postal
Service (USPS) Certified mail 7015 0640 0001 4856 9189 and was received on October 15,
2018. This letter instructed the CFO to reply to the Notary Larry Kalmowitz: TX lD
131692550 as an impartial third party witness, and officer of the state and court for Texas.
No response was received by the Notary, as sworn on the “Affidavit of Non-Response”

dated October 22, 2018.

On or about October 22, 2018, Notary Larry Ka]mowitz: TX ID 131692550 mailed a
letter on my behalf entitled “Notice of Default in Dishonor” to the CFO of PNC BANK

NA, Robert Q Reilly, 249 Fifth Avenue, The Tower at PNC Plaza, 21St Floor, Pittsburgh PA

 

Form 32.01 (Rev. 01 /2018) Plaintiff’s Original Petitioner For Declaratory Judgment
This communication is an administrative record

Case 4:19-cV-00104-A Documentl Filed 02/05/19 Pa 99 of 111 Page|DQ '
15222. This letter was sent via USPS Certified mail # 7015 06 0 0001 4856 4061. This

letter was delivered and signed for on November 2, 2018. This letter informed the CFO that
after repeated attempts to receive answers to my questions, PNC BANK NA has defaulted
on answering with their refusal to respond. Notary Larry Kalmowitz: TX lD 131692550

issued a “Notary Certificate of Dishonor and Non-Response” on October 22, 2018,

On Or about December 21, 2018, Notary Larry Kalmowitz TX ID #131692550
mailed a letter entitled “Notice of Final Fault and Opportunity to Cure and Notice of Intent
to Sue” to the Registered Agent for PNC BANK NA , Corporation Service Company dba
CSC Lawyers Incorporating Service Company, 211 E 7th Street Suite 620, Austin TX 78701-
3218 via USPS Certified mail # 7015 0640 0001 4856 7437 to be delivered to the CFO of
PNC BANK NA via the Registered Agent on file with the Secretary of the State of TeXas.
This letter states that for lack of a response from the CFO of PNC BANK NA, an
additional 5 days to respond shall be granted, and further lack of a response to the Notary
Larry Kalmowitz: TX ID 131692550 as an impartial third party witness and officer of the
state and court will cause PNC BANK NA to irrevocably waive all notices, presentments,
process, claims and defenses, and agree to be irrevocably bound to the terms, conditions,
stipulations, obligations, and invoices set forth in the letters entitled “Notice of Acceptance,
Affidavit of Account Paid in Full, Notice to Set Off Accounts, UCC 3-603 Tender of
Payment ” mailed on September 20, 2018 via USPS Certified mail 7015 0640 0001 4856
3958. This “Notice of Final Fault and Opportunity to Cure and Notice of Intent to Sue”
was delivered on December 31, 2018 and signed for by Kyle Ratzlaff. No response was
received by Notary Larry Kalmowitz: TX ID 131692550, as sworn on the “Affidavit of

Non-Response” dated]anuary 14, 2019.

 

Form 32.01 (Rev. 01 /2018) Plaintiff’s Original Petitioner For Declaratory Judgment
This communication is an administrative record

Casle 4:19-_cV-00104-A_ Docu,ment 1 Filed 02/05/19 Page_lO of 111 Page|D 10
he entire packet with copies of all letters, proof of deliveries, certificates, and State

of Texas Authentication Certificate Number 11642881 issued on November 19, 2018

certifying LARRY KALMO\X/ITZ as a notary in good standing are enclosed as EXHIBIT C.

4. PNC BANK NA Mailing: Re: Foreclosure Loan Number 1000359149 Letter.

On or about September 20, 2018, Notary Larry Kalmowitz: TX ID 131692550,
mailed a packet of letters on my behalf entitled “Re: Foreclosure Loan Number
1000359149” to the CFO of PNC BANK NA, Robert Q Reilly, 249 Fifth Avenue, The
Tower at PNC Plaza, 21St Floor, Pittsburgh PA 15222. This letter was sent via United States
Postal Service (USPS) Certified mail 7015 0640 0001 4856 3927, which was delivered on
September 25, 2018. This letter gave the CFO of PNC BANK NA a deadline of 14 days
from the date of postmark to respond, and instructed him to mail the responses to the
Notary Larry Kalmowitz: TX ID 131692550 as an impartial third party witness and officer of
the state and court for TeXas. No response was received by the Notary, as sworn on the

“Affidavit of Non-Response” dated October 9, 2018.

On or about October 9, 2018, Notary Larry Kalmowitz: TX ID 131692550 mailed a
letter on my behalf entitled “Notice of Dishonor and Opportunity to Cure,” granting the
CFO of PNC BANK NA an additional 10 days from the date of postmark to respond to the
“Re: Foreclosure Loan Number 1000359149” mailed to him on September 20, 2018 via
USPS 7015 0640 0001 4856 3927 as mentioned previously. This “Notice of Dishonor and
Opportunity to Cure” was mailed to the CFO of PNC BANK NA, Robert Q Reilly, 249
Fifth Avenue, The Tower at PNC Plaza, 21St Floor, Pittsburgh PA 15222. This letter was

sent via United States Postal Service (USPS) Certified mail 7015 0640 0001 4856 9172 and

 

Form 32.01 (Rev. 01/2018) Plaintiff"s Original Petitioner For Declaratory judgment
This communication is an administrative record

Case 4:19-cV-00104-A Docu ent1 Filed 02/05/19 Pa e 11 of 111 Page|D 11
was received on October 15, 2018. This letter instructed the Ci`;liO to reply to the Notary

Larry Kalmowitz: TX ID 131692550 as an impartial third party witness, and officer of the
state and court for Texas. No response was received by the Notary, as sworn on the

“Affidavit of Non-Response” dated October 22, 2018.

On or about ()ctober 22, 2018, Notary Larry Kalmowitz: TX ID 131692550 mailed a
letter on my behalf entitled “Noiice of Default in Dishonor” to the CFO of PNC BANK
NA, Robert Q Reilly, 249 Fifth Avenue, The Tower at PNC Plaza, 21St Floor, Pittsburgh PA
15222. This letter was sent via USPS Certified mail # 7015 0640 0001 4856 4184. This
letter was delivered on November 5, 2018. This letter informed the CFO that after repeated
attempts to receive answers to my questions, PNC BANK NA has defaulted on answering
with their refusal to respond. Notary Larry Kalmowitz: TX lD 131692550 issued a “Notary

Certificate of Dishonor and Non-Response” on October 22, 2018.

On or about December 21, 2018, Notary Larry Kalmowitz TX ID #131692550
mailed a letter entitled “Notice of Final Fault and Opportunity to Cure and Notice of Intent
to Sue” to the Registered Agent for PNC BANK NA , Corporation Service Company dba
CSC Lawyers Incorporating Service Company, 211 E 7th Street Suite 620, Austin TX 78701-
3218 via USPS Certified mail # 7015 0640 0001 4856 7420 to be delivered to the CFO of
PNC BANK NA via the Registered Agent on file with the Secretary of the State of TeXas.
This letter states that for lack of a response from the CFO of PNC BANK NA, an
additional 5 days to respond shall be granted, and further lack of a response to the Notary
Larry Kalmowitz: TX ID 131692550 as an impartial third party witness and officer of the
state and court will cause PNC BANK NA to irrevocably waive all notices, presentments,

process, claims and defenses, and agree to be irrevocably bound to the terms, conditions,

 

Form 32.01 (Rev. 01 /2018) Plaintiff’ s Original Petitioner For Declaratory Judgment
This communication is an administrative record

. Cas_e 4:19-c_\/-O_0104-A |I_)ocu_ment 1 Filed 02/05/19 Page 12 of 111 Page|D 12
stipulations, obligations, and invoices set forth in the letter entitled “Re: Foreclosure Loan

Number 1000359149” mailed on September 20, 2018 via USPS Certified mail 7015 0640
0001 4856 3927. This “Notice of Final Fault and Opportunity to Cure and Notice of Intent
to Sue” was delivered on December 31, 2018 and signed for by Kyle Ratzlaff. No response
was received by Notary Larry Kalmowitz: TX ID 131692550, as sworn on the “Affidavit of

Non-Response” dated]anuary 14, 2019.

The entire packet with copies of all letters, proof of deliveries, certiHcates, and State
of Texas Authentication Certificate Number 11642882 issued on November 19, 2018
certifying LARRY KALMO\WITZ as a notary in good standing are enclosed as EXHIBIT

D.

SUIT FOR DECLARATORY RELIEF

This action is being brought pursuant to Chapter 37 of the aforesaid Statue Section
37.003 of that Chapter states in relevant part, that “A court of record within its jurisdiction
has power to declare rights, status, and other legal relations whether or not further relief is or
could be claimed. An action or proceeding is not open to objection on the ground that a
declaratory judgment or decree is prayed for. The declaration may be either affirmative or
negative in form and effect, and the declaration has the force and effect of a final judgment
or decree”; section 37.004 of that Chapter states, status, in relevant part, that “A person
interested under a written contract or whose rights, status or other legal relations are
affected by a contract may have determined any question of construction or validity
arising under the contract ...and obtain a declaration of rights status or other relations

thereunder.”

 

Form 32.01 (Rev. 01 /2018) Plaintiff’s Original Petitioner For Declaratory judgment
This communication is an administrative record

Case 4:19-cV-00104-A Documentl Filed 02/05/19 Page 1_3 of 111 Page|D 13
ln this matter, the Defendants have defaulted after being granted numerous

opportunities to cure such defaults Defendants have been afforded their opportunity to be
heard by the Plaintiff and refused to cure defects of their responses to the Plaintiff’ s claims
now made a part hereof by reference as if full set forth herein. See EXHIBITS A, B, C, and
D.

Plaintiff has exhausted her administrative remedies in accords with the
Administrative Procedures Act and therefore can maintain a suit at law for remedy and relief
sought. Moreover the enumerations in Sections 37.004 do not limit or restrict the exercise of
the general powers conferred in this section in any proceeding in which declaratory relief is
sought and a judgment or decree will terminate the controversy or remove an uncertainty
This is a live controversy because the determination of this issue clearly affects the Plaintiff’s

rights and status under the alleged contract

ATTORNEYS’ FEES AND COST

Plaintiff seeks reasonable attorney fees in the amount of $16,800.00 for having to
defend this matter (see annex E “USAO Attorney Fee Matrix”) at a rate of 3300.00 per hour
for a total of 56 hrs from September 2018_ ]anuary 2019 totaling fees in the amount of
$16,800.00 and any other obligations incorporated herein by reference as if fully set forth

herein and now made a part hereof concerning this case.

PRAYER FOR DECLARATORY RELIEF

Plaintiff, through this action, Seeks to have the court issue an order acknowledging

Plaintiffs right to a claim for damages both compensatory and punitive and for these

 

Form 32.01 (Rev. 01 /2018) Plaintiff’s Original Petitioner For Declaratory judgment
This communication is an administrative record

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Pei_ge_ 14 of 111 Pag_e|D 14
reasons, Plaintiff ask that the court to issue an ORDER that Plaintiff be awarded a judgment

against Defendants for the following:

a. A declaratory judgment offering the courts determination and acknowledgment of
Plaintiffs right to a claim for damages both compensatory and punitive;

b. A declaratory judgment offering the courts determination and acknowledgment of
Plaintiffs right and claim to maintain a suit at law and equity;

c. A declaratory judgment offering the courts determination and acknowledgment that
Defendants/Respondents are in DEFAULT.

d. A declaratory judgment offering the courts determination and acknowledgment that
Defendants/Respondents have no legal relationship to the Plaintiff and therefore
lack the legal capacity to Sue and collect against Plaintiff for claims alleged.

e. A declaratory judgment offering the courts determination and acknowledgment of
Plaintist right to reasonable Court cost and reasonable Attorneys’ fees.

All other relief to which Plaintiff is entitled to and that is seen fit and proper by this

administrative body politic unless herein stated is DENIED.

SWORN TO and subscribed on and IN WITNESS WHEREOF this 5th day of
FEBRUARY 2019

9 1“'¢~~“. ,~\, ;,

As: Reéi Party irf/lnte<re§ (~~)

 

Form 32.01 (Rev. 01 /2018) Plaintist Original Petitioner For Declaratory ]udgment
This communication is an administrative record

Case 4:19-cV-00104-A Document 1 Filed O2/O5/19 Page 15 of 111 Page|D 15

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

§
sYBIL EHNINGER § cAsE No.
§
PLAINTIFF §
§
v. §
§
PNC BANK N.A. § coMPLAINT FoR DEFAULT
§
RoUNI)PoINT MoRTGAGE §
sERvicING CoRPoRATioN §
§
DEFENDANT §
sUMMoNS

PNC BANK N.A. Whose principle place of business is 249 Fifth Avenue, The Tower at
PNC Plaza, 21St Floor, Pittsburgh PA 15222. ROUNDPOINT MC)RTGAGE SERVICING
CORPORATION Whose principle place of business is 5032 Parkway Plaza Blvd, Suite 100,
Charlotte, NC 28217 were on separate and several occasions served and given notice regarding

certain debt validation and securitizatiori claims by plaintiff

To date no responses or defenses have been served timely to Plaintiff and Defendants
having Waived all notice, presentments process, claims and defenses, and agrees to be
irrevocably bound to the terms, conditions, stipulations, obligations and invoices heretofore shall

not, by the plaintiff be served any summons or other processes regarding this instant matter.

at
sWoRN To and Subscribed on this j '/

 

…“i `;\ //`} ~~ w *'\ §
BY: j/>,tf*i»t' /'t‘"'at t§/f<§%i¢?%\_/
,§/ Piai"izfijj§ PfaSe d

Case 4:19-cV-00104-A Document 1 Filed O2/O5/19 Pa(qe 16 of 111 Page|D 16
IN THE UNITED STATES DISTRICT OURT

FOR THE NORTHERN DISTRICT OF TEXAS
In the Name of the Real Party in Interest
Sybil Ehninger High §
§ Case No.
SYBIL EHNINGER §
PLAINTIFF §
§
V. §
§ ORDER FOR
PNC BANK N.A. §
§ DECLARATORY RELIEF
ROUNDP()INT MORTGAGE §
SERVICING CORPORATION §
§
DEFENDANT §

ORDER FOR DECLARATORY RELIEF

IN THIS ACTION, Defendant PNC BANK, N.A. and ROUNDP()INT
MORTGAGE SERVICING CORPORATION failing to answer or to give plea to
Plaintiff NOTICES and other EXHIBITS filed with the Court, and the COMPLAINT FOR

DECLARATORY RELIEF having been entered herein;

IT IS THEREFORE DECLARED BY THIS COURT that PLAINTIFF is entitled a
declaratory judgment offering the court’s determination and acknowledgment of Plaintiffs
right to a claim for damages both compensatory and punitive;

IT IS FURTHER DECLARED THAT PLAINTIFF is entitled a declaratory judgment
offering the court’s determination and acknowledgment of Plaintiffs right and claim to

maintain a suit at law and equity;

 

Form 32.01 (Rev. 01 /201 8) Plainans Original Petitioner For Declaratory Judgment
This communication is an administrative record

tr issfdifii&t?i° boéthit’éW‘fifiT Fffii°§ifi!fgis @Ffm iii ‘ieffafat§?g,§ll§ii§m
offering the court’s determination and acknowledgment that Defendants/Respondents are
in DEFAULT.

IT IS FURTHER DECLARED THAT PLAINTIFF is entitled a declaratory judgment
offering the court’s determination and acknowledgment that Defendants/Respondents have
no legal relationship to the Plaintiff and therefore lack the legal capacity to sue and collect
against Plaintiff for claims alleged.

IT IS FURTHER DECLARED THAT PLAINTIFF is entitled to a prejudicial Quiet
Title and Satisfaction of Mortgage per Texas Marketable Record Title Act, Private Real
Property Rights Preservation Act Title 4, Property Code, is amended by adding Chapter 28
and Tex. Gov’t Code §2007 of Title 10 and Tex Prop Code §11.008, §12.001 and §13.002.
IT IS FURTHER DECLARED THAT PLAINTIFF is entitled a declaratory judgment
offering the court’s determination and acknowledgment of Plaintist right to reasonable
Court cost and reasonable Attorneys’ fees.

All other relief not herein stated is DENIED.

 

 

 

DECLARED THIS day Of 20
PRESIDING JUDGE
Form 32.01 (Rev. 01 /2018) Plaintist Original Petitioner For Declaratory ]udgment

This communication is an administrative record

1844 (Rev'06“7)`TXNc)éi{§ve°iilzis-cv-ooio¢i-A di)fliriiénfiwllii§i W@s'i“i|s Page 13 of 111 PagelD 13

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local niles of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTlFFS , ,,» t . _ - l f j ,, - . DEFENDANTS
sYBiL EHNINGER 771 jt \/-U'/ 1' ~@ \/@/ L@ n 6 PNC BANK, N. A.
1 ~ /` »” ' ` ’ / `\
150 ft ldc“/'+'/t/ _/'§L 4».! f /A cf RoUNDPoiNT MoRTGAGE sERviciNG coMPANY
(b) County of Residence of First Listed Plaintiff TARRANT County of Residence of First Listed Defendant ALLEGHENY
/EXCEPTINUS. PLAINTIFF CASES) (INU.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES` USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

(C) AImeeyS (Firm Name, Addre.rs, and Telephone Number) Af!OmeyS (UKE') ";" " ` ‘ " ,ji la
1.1 ‘
~ v ,‘ ci
/7 /¢,.’. »~ . ~ r-, ,,/. ':V' ~» » ;
II. BASIS OF JURISDICTION (Place an “X" in One Bax Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box]?)r Plainti'””
(For Divei'sity Cases 0nly) and One onfoi'Dej?zmiant/`
D 1 U,S. Government U 3 F ederal Question PTF DEF PTF DEF
Plaintiff (US. Government Not a ParW) Citizen of This State tx l El l lncorporated or Principal Place Cl 4 13 4
of Business In 'Ihis State
U 2 U.S. Govemment d 4 Diversity Citizen of Another State Cl 2 U 2 Incorporated and Principal Place Cl 5 tx 5
Defendant (Indicate Citizenship ofParfies in Item Ill) of Business In Another State
Citizen or Subject of a El 3 ij 3 Foreign Nation Cl 6 CI 6
Foreign Countrv

 

 

 

 
 

 

IVs NATURE OF SUIT (Place an "‘X' in One Box Only)

 

 

     

 

 

 

        

  
 

   
 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, z d » ~ To_gl§ y ' ' ~ ' 5 1 v FO r._;i:rj.ii_t.ia., , - » 5 . - ~
[l 110 lnsurance PERSONAL INJURY FERSONAL INJURY D 625 Drug Related Seizure 13 422 Appeal 28 USC 158 13 375 False Claims Act
[l 120 Marine D 310 Airplane 13 365 Personal Injury - of Property 21 USC 881 13 423 Withdrawal U 376 Qui Tam (31 USC
EI 130 Miller Act Cl 315 Airplane Product Product Liability D 690 Other 28 USC 157 3729(3))
13 140 Negotiable Instnlment Liability 13 367 Health Care/ 13 400 State Reapportionment
13 150 Recov€fy of Ovel'pz\yment [J 320 Assault, Libel & Pharmaceutical >~':"\: IMET§§ , , ~:<"»~`57 g 410 Anfiv'ust
& Enforcement of Judgment Slander Personal Injury C| 820 Copyrights Cl 430 Banks and Banking
D 151 Medicare Act EI 330 Federal Employers’ Product Liability Cl 830 Patent 13 450 Commerce
CI 152 Recovery of Defaulted Liability Cl 368 Asbestos Personal D 835 Patent - Abbreviated 0 460 Deportation
Student Loans C] 340 Marine Injury Product New Dn.xg Application 13 470 Racketeer Influenced and
(Excludes Veterans) [I 345 Marine Product Liability [] 840 Tradema.rk Com.tpt Organizations
lj 153 Recovery of Overpayment Liability PERSONAL PROPERTY 1 t z ’ " m ' ;f{ ;.' o CI 480 Consumer Credit
of Veteran’s Benefits D 350 Motor Vehicle Cl 370 Other I-`i'aud C! 710 Fair Labor Standards 13 861 HIA (1395fi) D 490 Cable/Sat TV
CI 160 Stockholders’ Suits [] 355 Motor Vehicle Cl 371 'I`ruth in Lending Act D 862 Black Lung (923) D 850 Securities/Commodities/
CI 190 Other Contract Product Liability l'_`l 380 Other Personal CI 720 Labor/Management Cl 863 DIWC/DIWW (405(g)) Exchange
[l 195 Cootract Product Liability EI 360 Other Personal Property Damage Relations Cl 864 SSID Title XVI m 890 Othei' Statutory Actions
CI 196 Franchise Injury Cl 385 Property Damage D 740 Railway Labor Act D 865 RSI (405(g)) D 891 Agricultural Acts
ij 362 Personal Injury - Product Liabilit_v 13 751 Family and Medical 13 893 Enviroumental Matters
Medical MalE§tice Leave Act 13 895 Freedom of Information
li ~ REAL',P§OPERTY s f ` CIVlL RI§ §[`_§ ', 7 'PRISO "PE , ONS,/ ` l:l 790 Other Labor Litigation 7 ' ` ~ '~,"1'k ' ~,S ~"' ~' Act
El 210 Land Coudemnation g 440 Other Civil Rights Habeas Corpus: [] 791 Employee Retirement Cl 870 Taxes (U.S. Plaintiff Cl 896 Arbitration
Cl 220 Foreclosure C`.l 441 Voting El 463 Alien Detainee lncome Security Act or Defendant) D 899 Administrative Procedin'e
El 230 Rent Lease & Eject'ment CI 442 Employment Cl 510 Motions to Vacate Cl 871 IRS_Third Party Act/Review or Appeal of
D 240 Torts to Land g 443 Housing/ Sentence 26 USC 7609 Agency Decision
D 245 Tort Product Liability Accommodations [l 530 General [] 950 Constitutionality of
D 290 A11 Other Real property 13 445 Amer. w/Disabilities - Cl 535 Death Penalt_v ~ ~ 7"1 s ` mGRATIQN[ " / State Statutes
Eniployment Other: ij 462 Naturalization Application
Cl 446 Amer. w/Disabilities - 13 540 Mandamus & Other 13 465 Other Immigration
Other D 550 Civil Rights Actions
C] 448 Education 13 555 Prison Condition
CI 560 Civil Detainee ~
Conditions of
Confinement
V. ORIGIN (Place an "‘X' in One Box Only)
g l Original 13 2 Removed from D 3 Remanded from 13 4 Reinstated or [I 5 Transfen-ed from ij 6 Multidistrict [l 8 Multidistiict
Proceeding State Court Appellate Court Reopened Another Dism'ct Litigation ~ Litigation ~
(specijj»~) Transfer Direct File
Cite the U.S. Civil Stath under WhiCh you are filing (Do nol cite jurisdictional statutes unless diversity):
FRCP 57
VI° CAUSE OF ACTION Brief description of cause;
DECLATGRY RELIEF / FINAL DETERMINATION
VII. REQUESTED IN l'_'| cHEcK iF Tnis Is A cLAss ACTIoN DEMAND $ CHECK YES Only if demanded in ¢Omi>laimf
COMPLAINT: UNDER RULE 23. F~R-Cv~P- 16,800.00 JURY m~:MANi)= 0 Yes XNO
VIII. RELATED CASE(S)
See instructions .'
IF ANY ( f IUDGE DocKET NUMBER
DATE ,_, d SIG}!A _` F TTORNE;[:(;¢R§CO
=i m ,_. _ f »-, ,, t ' _` `, . .~- ,r
041‘@5*29+9 W\fJ~ dam w t Z»vl‘t' t rif ;/fy "@’L‘~‘l/ / /”\i/£?D §/L~//
FOR OFFICE USE ONLY O' L{/ (j-D j / ‘.f 0 0

RECEIPT§ 1 § AMOU`NT APPLYING IFP JUDGE MAG. JUDGE

 

CB.S€ 41§-§13%104-/9\ DOCUm€ ii l:ll€(l 02/05/19 1333 19 01 111 PB_Q€lD 19

DAVITO NON-RES ONSE

sTATE oF TEXAS )

) ss
COUNTY OF SMITH )
PRESENTMENT

Be it known, that, the person signing beloW, a duly empowered Notary Public, at the request of
§y_bil-loy: Ehninger High ln care of Larry Kalrnowitz, Notary Public, PO Box 6626,Ty1er,'1`exas 7 5711

did duly present on or about December 21st 2018 the contents cf Certified mail # 7015 0640 0001
4856 7451 as detailed on the NGTICE GF FINAL FAULT AND OPPORTUNITY TO CURE, AND NOTICE OF
INTENT TO SUE.

 

Respondent[s)

CFQ of KOUNDPOINT MOBIGAGE COMPANY. 5032 PARKWAY PLAZA BLVD, SQITE 100, CHARLOTTE NC

28217

Sent at the request of SybiI-loy: Ehninger‘ flightl and requesting a response by Way of a third party Witness, Notary
Public, Larry Kalmowitz, c/o PO Box 6626, Tyler TX 75711.

NON-RESPONSE

Whereupon, the Notary Public signing below does publicly and solemnly certify that no response Was
received

NOTICE
The undersigned Notary certifies that on or about December 21st 2018 Larry Kalmowitz, Notary
Pubii`c, PO Box 662 6, Tyler, Texas 75711 did send the certified mail # 7015 0640 0001 4856 7451 by

depositing in a depository of the United States Post Off`ice Within the State of Texas, Within a sealed
envelope, Return Receipt requested

 

TESTIMONY

in testimony of the»above;~l\liave signed my name and attached my official seal.

ca t ‘~ “~i~»-»~»…~
/F”:l:i.,\ 7`*=~£.\~>8/\`§ anna 14 2019

li’fifary'Publi`e’/s Signature Date
MY COMMISSION EXPIRES: 19 3 ”*ZZFZO 521
Larry Kalrnowitz, Notary Public

ego P(} Box 6626

Tyler, TX 7571‘1

 

 

\;\;<‘\‘v‘_l!;,g¢,, many i<Al.Mowiiz
%:‘%_?§ Notary Publi'c, State of Texas
J_~f§-°§ Comm. Explres 08-22~2022
"~f,§:‘§§;i~" Notary in 131692550

71.-“{_

I

i\lH
ll`n:~<':"

 

 

 

 

 

 

LEGAL NOT|CE

The Certli‘ylng Notary ls an independent contractor and not a party to this claim. ln fact the Cert`ifylng Notary is a Federal Wltness
Pursuant to TlTLE 18, PART l, CHAPTER 73, SEC. 1512. Tampering with a witness, victim, or an informant The Certlfying Notary also
performs the functions of a quasl»Postal |nspector under the Homeland Security Act by being compelled to report any violations of the
U,S. Postal regulations as an Ol‘ftcer of the Executlve Department. intimidating a Notary Piiblic under Color of Law ls a violation of
Tltle 18, U.S. Cocle, Sectlon 242, titled ”Deprlvation of Rights Under Color of Law," which primarily governs police misconduct
investigations Thls Statute makes lt a crime for any person acting under the Color of Law to willfully deprive any individual residing in
the United States and/or United States of Amertca those rights protected by the Constltution and U.S. laws.

 

 

       

COI‘»‘,’F£.ET[:` THI`S SECT!ON UN DEL/‘/EF?Y

 

SENDER‘ COMPLETE TH/S SECT/O/\/

 
   

Cai&>ém]iMnQQ 94 » locument 1 , . 'agelD 20
lPrintyournameandaMre$onthemerse ; tim
.' somwecanretumthecardtoyou. M BAddreesee
l' Am¢hthiscardtotiieback_ormen\aiipieoe, B- vc. mcinerney
ordnthefrontlfzspace` " pem\lf$. c 7

 

 

1. AmcieAddre$eaw j ' D. isd&mmw Uves

CC @»/\Ca:h(m 5¢/'}/\7(,/‘ w "YES'WM€WM\`B$°B[°W} DN°
a lip/§ q+r~_ dam aaa away
">\,c\il 'L,’Z,O ,

Ait»m/t’>c ?i§’il@i ,." ')1’\`5

lllll|ll|ll|lll|l|lll||lllllllll||lll|lll|l||l ;§Y.“§WW §§~;:;:Y*?'M

 

 

 

 

 

 

 

9590 9402 3719 7335 0781 86 noemeum@nasmeuoeam nneumneeeipmr c

y UOoBecionDe|ivery . w ry

2. membermansferwmmrcaebeo EMBWWMW ummmm°°'"l‘"”“°"
mms mann until nasa ?Lisi WWW WP'F“°’
I-"'SFonn 3811,iny2015 PsN7530-02-00on053 Domesucnetmnnweipi "`

U. S. Posta| Service‘M

    

CERT|F|ED lVlA|L® RECE|PT

Domestic Mail Only

 

 

 

Extra Services & Fees (che¢kbox, addfee us appwpn'are)
l'_]n¢wm escape mm $ ___,_____.__
[] mem swann (eiecwnic) s _____ Posm\ark
L'_\cmmed Mail assumed Deiivery $ _____________ Here
[1Aduir swann acquired s
[]Adun signature assumed D¢iive¢y s

Postage

3 , , ,

C¢§h&w‘im¢ywz/Jz, C@M )QAL)
w 5 file " "' Si€ viii ;`»`éil;`§/L:~
@Mw»:t>c asset ................... .

 

 

7015 [ll.-i'-ll] DlJlJl H&El: ?LlEL

\__`j \

 

e for lnsiructior\s

 

 

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 21 of 111 Page|D 21

AFFIDAVIT OF NOTARY PRESENTMENT
CERTIFICATI()N OF MAILING

State of Texas

County of Smith

l, Larry Kalmowitz, a duly qualified Notary Public, in and for the State of Texas, County of Smith, serving as a
third party witness, personally verifying that this document is being placed in an envelope and to be sealed by
me, for the sole purpose of certifying a response or want thereof, at the request of vail~.]oy: Ehninger Highl a
living Woman, for presentment on this 21st day of December, 2018. This documents is to be sent via U.S.P.O.
CERTIFIED MAIL receipt number 7015 0640 0001 4856 7451, to the CFO of ROUNDPOINT
MORTGAGE COMPANY, 5032 ParkwaY Plaza Blvd Suite 100, Charlotte NC 28217 c/o Registered
Ag§p_t CORPDRATION SERVICE CO dba CSC LAWYERS INCORPORATING SERVICE
COMPANY 211 E 7‘h Street Suite 620 Austin, TX 78701-3218.

All responses are to be mailed Within 5 business days to:

Larry Kalmowitz, Notary Public

PO Box 6626
Tyler, TX 7571 l
NOTICE OF FINAL FAULT AND OPPORTU`NITY TO CURE
AND
NOTICE OF INTENT TO SUE

ROUNDPOINT MORTGAGE COMPANY / CFO Mark Zeidman (z\ppllcable to all Successors and assigns) has
(5) five business days from receipt of this “NOTICE OF FINAL FAULT AND OPPORTUNITY TO CURE” to
respond to the original better entitled “Request for Debt anldation” mailed to you on September 6, 2018 via
USPO Registered mail # RF 220 871 228 US in its totality under terms and conditions set forth therein or
othcl\vlsc be advised that upon FINAL DEFAULT, ROUNDPOINT MORTGAGE COMPANY irrevocably
waives all notices, presentmeuts, process, claims and defenses and agrees to be irrevocably bound to the terms,

conditions, stipulations obligations and invoices set forth in the letter “Request for Debt V:\lida\:`lon.”

SWORN TO and subscribed on and IN WITNESS WHEREOF this 21st day of Decembcr, 2018.

    

Syb` Ehn.inger h
.'\s: Real Party in lnterest

NoTARY sIGNATURE; /7{01/\,.4 M

\l, \\
MY CoMMrssloN EX s; 0 3 f Lz» ycan

 
  

 

 
 
 
   
 

LARR¥ KALMOW|TZ
Notary Pub|ic, State oi Texes
Comrn. E)<pires 08-22»2022
Notary lD 131692550

 

 

 

Personally Known Produced Identif`lcation r/ Type of ldentifleation h g '

LEGAL NOTlCE

The Certifying Notary is an independent contractor and not a party to this claims ln fact the Certifying Notary is a Federal Witness Pursuant to
TlTLE 18, PART l, CHAPTER 737 SEC. 1512. Tampering with a wltness, viciim, or an informant The Certifying Notary also performs the
functions of a quasi~Postal inspector under the Homeland Security Act by being compelled to report any violations of the U.S. Posml
regulations as an Officer of the Executive Department. intimidating a Notary Public under Color of Law is a violation of Title 18, U.S. Code,
Section 242. titled “Deprivation of Rights Under Color of Law," which primarily governs police misconduct investigations This Statute
makes it a crime for any person acting under the Color of Law to willfully deprive any individual residing in the United States and/or United
States of America those rights prolected by the Constitution and U.S. laws.

.---___.~,

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 22 of 111 Page|D 22

Republic of Texas ) NOTARY CERTIFICATE OF
) DISHONGR AND NON-
) RESPONSE
) SS
)
Smith County )
P R E S E N T M E N T

Be it known, that a duly empowered Notary Public, in and for the STATE OF TEXAS, COUNTY OF
SMITH, a third party and not a party to the matter, at the request of Principal / Secured Party, did present
on September 24, 2018, a NOTICE OF DISHONOR AND OPPORTUNITY TO CURE pursuant to
international commercial law listed within the Notary Certificate of Service via Certiiied Mail with a
Retum Receipt to:

ATT’N: C.F.O. for

ROUNDPOINT MORTGAGE COMPANY
5032 PARKWAY PLAZA BLVD, SUI'I'E 100
CHARLOTTE, NC 282 l 7

Respondent / LIBELLEE

' The Secured Party sent a Notice requiring Respondent / LIBELLEE to issue a timely rebuttal regarding

fitting

the allegations in Claim No. RF220871228US, and the time limit has elapsed, constituting acceptance by
Respondent / LIBELLEE thereof instead of providing a timely response / rebuttal to the allegations of the
Secured Party. An unrebutted Affidavit stands as the judgment in commerce

PROTEST

Whereupon, the Notary Public signing below, for the purpose and reason of Dishonor and Non-Response,
does publicly and solemnly certify the dishonor as against all parties it may concern for liability
equivalent to the face value of the instrument and the claim of the debt, and all costs, late fees, damages
and interest incurred, or hereafter incurred, by reason of non-performance thereof and stipulations
therein.

NOTICE

The undersigned Notary Public certiHes that on the 4“‘ day of October, 2018, this Notice of Dishonor was
sent to Respondent by depositing said document With the USPS, Certitied Mail No. 7015 0640 0001 4856
4054 with a Return Receipt Requested.

TESTIMONY

ln testimony of the above, I have hereunto signed my name as a Notary Public and a non-interested third~
party witness

Larry Kalntowitz
Notary Public

PO Box 6626

Tyler, Texas [75711]

 

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 23 of 111 PagelD 23
NOTICE OF DEFAULT IN DISHONOR

Certified Mail #: Certifled Mail # 7015 0640 0001 4856 4054
Notice date: 0ctober 4, 2018

Libellant: Sybil-on: Ehninger High
Service by and respond to.'

c / 0 Lar Ka]mowitz, Notary Public
PO Box 626

Tyler, Texas [.75711 ]

LIBELLEE: ATT'N: C.F.(). for
ROUNDPOINT MORTGAGE COMPANY

5032 Parkway Plaza Blvd, Suite 100
Charlotte, NC 28217

Reference: Request for Validation USPS Registered mail # RF220871228US

This instrument is a Notice of Default in Dishonor upon the instrument(s] tendered by the
Libellant on or about September 6, 2018 With the U.S.P.S. Registered Mail No. RF220871228US
with a Return Receipt requested The return receipt was received by the Respondent(s) on or
about September 15, 2018 at the address referenced above.

PRESENTMEN'I_`: On September 6. 2018 jerome Theodore Pow_ell r. Notary Publi§/?, _a’c the
§§uze€§_p§§lé%lljtsbellant, presented the following instrument(s) via SP Reglstered all #

1. a Notary Certificate of Service _
2. a Demand for Validation / Proof of Claim / Notice of Dispute / Demand for Accoun'ctng
# RF220871228US

On September 24, 2018, Larry Kalmowitz (Notary Public), at the request of the Libellant, presented
the following instrument[s) via USPO Certifted Mail # 7015 0640 0001 4856 3996:

1. Notice of Dishonor and Opportunity to Cure

DlSHONOR: By the terms and conditions of the agreement resulting by the LIBELLEE'S disregard
of the Presentrnents, the LIBELLEE is under the duty and obligation to timely and in good faith
protest and / or honor the contract by presentment within the allowed timeframe and to provide a
timely rebuttal and / or an adjusted statement of account. The failure by LIBELLEE to issue a
timely response comprises their agreement with all of allegations.of the LIBELLEE'S misconduct
set forth by the Libellant'. `

Allowing fourteen (14) days for the initial response, Libellant: did not receive a satisfactory
response The Second Notice granted an additional ten [10] days for the opportunity to cure the
dishonor. With the time allowed having passed for the LIBELLEE to cure their dishonor, and the
Notaries showing no record of rebuttal or response, the Libellant and third-party witnesses now
deem the instrument[s] to have been dishonored on or around September 24, 2018, and the Notice
of Dishonor and Opportunity to Cure to have been dishonored on October 4, 2018, thereby
comprising a confession of judgment on the merits

DEFAULT: For the LIBELLEE'S failure to respond, the Respondent(s] are at fault For the
Respondent[s) failure, refusal, or neglect to respond to the verified presentment and to the
Notice of Dishonor and Opportunity to Cure, LIBELLEE thereby acquiesces and tacitly agrees
with all terms, conditions stipulations obligations and invoices set forth within the Demand for
Validation / Proof of Claim / Notice of Dispute / Demand for Accounting #
RF220871228US.

  

Case 4:19-cV-00104-A Documen

M-’~¢B

 

The State of Texas
Secretarg of State

I, Rolando B. Pablos, Secretary of State of the State of Texas, DO HEREBY

CERTIFY that according to the records of this office,
LARRY KALMOWITZ

Was commissionedas a Notary Public for the State of Texas on August 22,

2018, for a term ending on August 22, 2022.

Issued: November l9, 2018
Certificate Nurnber 1 16428 83

Rolando B. Pablos

Secretary of State
GF/aw

 

 

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 25 of 111 PagelD 25

Of this presentment take due Notice and heed. Please govern yourself accordingly

Il\_l WITNESS WHEREOF, l hereunto set my hand on this 4th day of October, 2018 and that the
Libellaéi_t hereby affirms all of the statements made above are true, correct, complete, and are not
mls ea ing.

.w>

f / s :" ' ' 7 jr 4 z l
Autograph: >//l/M Q“"/}/ 09 CU(¢;/\./
sybii-loy= §‘_imingér iéign, miguth
EXecutive Trustee for the Private Trust
known as SYB L OY EHNlNGER HIGH TRUST
ALL RIGHTS RESERVED / UCC 1-308

 

 

]URAT
State of Texas - )

) ss.
County of Smith )

Sworn to (or affirmed) and subscribed before me on this 411 H day of October 2018, by Sybil-|oy:

ELILing¢lH_igh proved to me on the basis of satisfactory evidence to be the one who appeared before
me.

%C l l m `\mu,,
\ VF '/
»“ use

. _( _ LARRY KALMOWsz
i(otary Publids Signature ' = N°fa'v Public. State or iean

\

 

31.,___'_.+¢" Comm. Expires 08-22-2022

'/`s <‘¢
l 05 \
"Il“\\\“

Notary lD 131692550

 

MY COMMISSION EXPIRES: <6 \'L?...§?,O LZ,

LEGAL NOT|CE

The Certifying Notary is an independent contractor and not a party to this claim. ln fact the Certifying Notary is a Federal Witness Pursuant to
TITLE 18, PART |, CHAPTER 73, SEC. 1512. Tampering with a witness, victim, or an informant The Certifying Notary also performs the functions
of a quasi-Postal inspector under the Homeland Security Act by being compelled to report any violations of the U.S. Postal regulations as an
0fficer of the Executive Department. intimidating a Notary Public under Color of Law is a violation of Title 18, U.S. Code, Section 242, titled
"Deprivation of Rights Under Color of Law," which primarily governs police misconduct investigations This Statute makes it a crime for any
person acting under the Color of Law to willfully deprive any individual residing in the United States and/or United States of America those
rights protected by the Constitution and U.S. |aws.

  

  

SENDER. COMPLET!:' `."HIS SECTION

  
 
 

COMPLETE THlS SECTION ON DELIVERY

  

 

 

 

                                        

 

 

 

 

 

 

l Print your name and addressoniheieverse -
sothatwe can return the card to you _

l mach miscardioiheback urine maipieoe, _-B x/>W @A”/":(/"€)/ 1? D °f?"‘.'e'v _
oronthefrontifspacepennits. 6 ? /.\7
AriicieAddressedw. n isdaiveiy fminiiemi?”\:l Yes

(QDU/`dpo;,\+ moyszclj@ CU ~ lfYES,entere iveryaddressbelow: E|No

&,F() ma r"K Z€i'cim¢\n

'.:j©§l ic/=f-v.,f'wi 9 il%c\ bivif/L

ji lijV
i/\asri,ii<, i\}L }g;§'ifl i'-)¢
lllll|llll|ll|llll H||l §#Si"" W°°T"’° §"`““’“““’“’“°®
nmasigwa§n$medoaney na;geraednaimesuicwd§
9590 94023 14 7305685419 EWMWM newman
ncaieeionoer~ery M°'°h§;fc°n m
2 Amcienumber (r»ansferfmmsemeeiabel) §§°"°°*,°Jm?i°‘"°'y“““°*°d°°‘"’y‘§§m,sug"a usaduumsaen
assumed ammueiiveiy
7015 osiiii 0001 nasa nose ¥5“ °°""°"' s
; PS Form 3811, July2015PsN 753002000-9053 ' oomestic Reamaeceipt ;;
7015 Dl=\ll] DDB]. '-lBSl= LllJ.Sll
1- ' mi ma dm
re § ieeaese“§ mae
‘~’ ';§`* a e§§s§eg= § §rnz,,
3 , =' a ,£ g § a a g g m _
g ;,3 g g § z § §° p_»,: in m
° l :~,<’\ 0 §gj!_.g_$ " 2_-|-°
~i'~"- w aam.°.?.p= §' G_Q
J> ,, <'\`%LQ a :o m $ il'§"n . § nn m
§ f"ae~ 11 §§§§53 m----""'
§ "* §§ 3 ‘§` § as §§ § m 3
g XQ\ ” 3 ci§§§’ 0
m 0 § ss 3 U m
a §s§ § § s a
' §§ assess §s.
, .~, § s - 3
§ §§ § '§> §
§ »~ h '>" § :q
§ dsa § m
1 ‘ s
F`:.~ 0
§ - §§ g
§ § 3
3 C©‘ §
m Iui
§ .‘P 2 §
§ .... "\
§ ci F
a C”/ \l

 

 

 

     
  

 

 

   

 

 

    

 

 

 

 

 

 

 

 
  
  

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 27 of 111 Page|D 27
AFFIDAVlT OF NON-RESPONSE

sTATE or TExAs § )

) ss
COUNTY OF SMITH )

PRESENTMENT

Be it known, that, the person signing below, a duly empowered Notary Public, at the request of
_XI…_L_I_L_L!LIMLB_ In Care of Larry Kalmowitzl Notary Public, PO Box 6626l Tylerl Texas 75711

did duly present on or about September 24**‘. 2018 the contents of Certiiied mail # 7015 0640 0001
4856 3996 as detailed on the NOTICE OF DISHONORAND ()FPORTUNITY TO CURE.

Respondent(s]

CFO of BOQNDPOINT MORTGAGE COMPANYl 5032 PARKWAY PLAZA BI.VDl SQI l E 100. CHARLOTTE NC
28217

Sent at the request of Sybil-[oy: Ehninger Hg'gh, and requesting a response by Way of a third party Witness, Notary
Public, Larry Kalmowitz, c/o PO Box 6626, 'Iyler TX 75711.

NON-RESPONSE

Whereupon, the Notary Public signing below does publicly and solemnly certify that no response Was
received.

NOTICE
The undersigned Notary certifies that on or about September 24“\, 2018, Larry Kalmowitz, Notary
Public, PO Box 6626, Tyler, Texas 75711 did send the certified mail # 7015 0640 0001 4856 399*6 by

depositing in a depository of the United States Post Office Within the State of Texas, Within a sealed
envelope, Return Receipt requested

 

TESTIMONY
In testi ony of the above, I have signed my name and attached my official seal.

L<~VL ` october 4th 20 a
hlgtary l’ublic's$ignature Date

MY'coMMIssioN EXPIRES: °6\7~1\?»0;`2,
Lar_ry Kalmowig, Notary Public
c[o PO Box §626

f!yler, TX 752 11

 

 

`\m|.¢ n
‘i_\ ake LARRY i<Aii/iowirz ll

 
 
   
    

I/,
1'.'!9:’:,

' :-Notary Puoiic State of Texas
S.Comm Expires 08-22~2022
Notary lD 131692550

 

§\"|l

`\\
\`
§§

".`Q¥“ \;" \`\\"`

   

      
 

 

 

 

LEGAL NOT|CE

The Certifying Notary is an independent contractor and not a party to this claim. ln fact the Certifying Notary is a Federal Witness
Pursuant to TlTLE 18, PART l, CHAPTER 73, SEC. 1512. Tampen'ng with a witness, victim, or an informant The Certifying Notary also
performs the functions of a quasi-Postal lnspector under the Homeland Security Act by being compelled to report any violations of the
U.S. Postal regulations as an Officer of the Executive Department. |ntimidating a Notary Public under Color of Law is a violation of
Title 18, U.S. Code, Section 242, titled ”Deprivation of Rights Under Color of Law,” which primarily governs police misconduct
investigations This Statute makes it a crime for any person acting under the Color of Law to willfully deprive any individual residing in
the United States and/or United States of America those rights protected by the Constitution and U.S. laws.

 

mentioned MW§TMWBUE Pa@e 28 01111 ragen 28

This is a private communication between the parties.
Notice to agent is notice to principal. Notice to principal is notice to agent

 

 

Date of Notice: er 4 2018 Certiiied Mail # 7015 0640 0001 4856 3996
UNDERS!GNED
Sybil-|oy: Ehni`nger iiighl cLo Largg Ka!mom't_; Notary Public, P. Box 6 ler 'i` 571
REsPoNDENT(s)
a Zeidma ~ P NT MORT E OMPANY 5032 P Y BL SUl E 00 C RL E NC 2 7
In the matter of: SYBlL |QY EHMNGE_B HIGH, ACCOUNT NUMBER: 1000693356

Dear Mark Zeidman:

This instrument is a NOT|CE OF DlSHONOR AND OPPORTUNITY TO CURE upon the instrument(s) presented under notary seal by
jerome Theodore Powell ]r., Notary Public, 703 Ashford Lane, Wiley 'l`exas 75098 on or about September 6l 2018 With the Registered
Mail Number RF220871228US Return Receipt requested

1. REQUEST FOR DEBT VAl_.lDATlON

DlSl-lONOR

By the terms and conditions of the agreement resulting by the offer and acceptance of the presentment mailed September 6, 2018, the
Respondent[s] are under the duty and obligation to timely and in good faith respond to the mailing within fourteen [14) days by executing a
verified response point-by<point with evidence that is true, correct and complete, to be received by ]erome 'l`heodore Powell ]r, Notary
Public, 703 Ashford Lane, Wiley, TX 75098. Allowing fourteen [14] days for the receipt of your response, and the time allowed having
passed, and the Notary showing no record of response, UNDERSIGNED now deems the instrument(s) to have been dishonored on
September 24. 2018, and therefore a confession of fault on the merits is warranted

OPPORTUNl'l`Y TO CURE

For the failure of the RESPONDENT to reply, the UNDERSIGNED is placing the RESPONDENT[S] at fault 'l`his presentment is the good faith
offer by the UNDERSIGNED to grant an extension of time to the RESPONDENT(S] of an additional ten (10] days from the date of the
postmark of this presentment RESPONDENT(S) has ten (10) days from the date of this postmark to reply to the Notary at the address given
above. For the RESPONDENT(S) failure, refusal, or neglect in the provision of a verified, timely, and complete response; as a sufficient
verified response is defined below, to this NOTICE OF DISHONOR AND OPPORTUNlTY TO CURE , RESPONDEN‘T is consenting with the
UNDERSIGNED'S entry of a NOTICE OF DlSHONOR AND OPPORTUNITY TO CURE upon the RESPONDENT(S). The issuance of this NOTICE
verifying RESPONDENT[S] non-response, and RESPONDENT(S] acquiescence and tacit agreement with all terms, conditions and stipulations
herein by Lar_i:y Kalmowilz, Notary.

RESPONSE

Only a response that meets the following criteria qualiiies as a sufficientl timely and verified response:

1. Any response must be made via a sworn affidavit verified and/or affirmed by a signature under the penalty of periury, or by a signature
under the full commercial liability, of the affiant(s) thereof; and

2. Any response must be made as a presentment to the Notary named above, Larry Kalmowitz, delivered to the above address PO Box
6626, Tyler, TX 75711, by Certified, or Registered Mail to ensure delivery and appropriate certification, and received by said Notary rio
later than ten (10) days from the postmark of this presentment Service in any other manner will be defective on iis face.

DEFAULT
Default conveys your agreement With all ofthe statements and facts set forth within the original mailing Registered Mail RF220871228US.

Of this presentment take due Notice and heed, and govern yourself accordingly.

lN WI'l`NESS WHEREOFI hereunto set my hand and seal on this §eptember 24, 2018 and hereby certify all the statements made above are

true, correct and complete.
Autograph:a/ ` iv ' l .» eal)

S bil- o : 'i er ' rExecutr"`
Executive Trustee for the rivate'Trust
known as SY`BlL O HNINGER HIGH TRUST

ALL RlGHTS RESERVED, "WlTHOU'I` PRE]UDICE" UCC 1-308

 
        

 

 

    
   
   

 

 
 

]URAT `-; __‘=_
. LARRY KALMOW|TZ
State of'i‘exas ) " Notary Pubiic, Siare al Texas
)SS_ Comrn, Expires 08-22‘2022
Countyomeith ] Notary lD 131392550

 

re her 4`201
Date

 

MY coMMissioN ExPiREs: § SLL§LOZ.Z,

LEGAL NOT|CE

The Certiiying Notary is an independent contractor and not a party m this claim. ln fact the Certifying Notary is a Federal Witness Pursuant to TlTLE 18, PART i/ CHAPTER 75, SEC. 1512. Tampering
with a witness, vicrim, al ali informant The Cerrifying Notary also performs the functions of a quasi»Postal lnspector under the Homeland Security Act by being compelled to report any violations of
the U§. Fosial regulations as an Ofi`icer al the Executive Depariment. intimidating a Notary Public under Color of Law is a violation of i'»tle 18, U.S. Ccde, Seczion 242, titled "Deprivation of Rights
Llnder Color of Law," which primarily governs police misconduct investigations This Statute makes it a crime for any person acting under the Color of Law to willfully deprive any individual residing in
the United States and/or United Smtes of America those rights protected by the Oonszitution and U.S. laws

 

§'Case 4113:QV1QQ~1;O4- =Document 1 Filed 02/05/19 Page 29 of 111 Pege|D 29

 

 

 

 

loompieieiiemei,aanda. AS g

l Pn'nt your nameandaddiessontl'iereverse edf went
sothatwecanretumthecardtoyou.

l mach threeardto the bmi< drive maiipieee. ”*°d”a'"e) °"7‘°‘ 7“’8“'
oron the front if space permits 7 37 117

1.AiiicieAddreeeedio:o.isdeiiveyeddre$difieremmiiem1‘z E|Yee

Qovw\ol{)g .\U¢» mm/LJZ/Z C¢;D lfYES,enierdeiivei/eddreeebdem i;iNe
lVlCu\/V\/ poZ~€/i`@lma , 1
` 50 31 901/ek wa~[ i$’latc/\. U\/d

 

 

 

 

 

 

C““ ‘ 001 …ic war 1 , ` . ¥ "
3. Servi¢e'l'ype npri°ritym§xp¢@e®
llllllll l|ll llllllll ll llll llllllllllllllll lll ,;_,‘1“1“;111“;;;;111111~ §§We“?“‘e»e
9590 9402 3070 7124 7711 42 §WWWDM mismer
2._ AriicieNumbei-¢Transferfmmservieelebel) v §monpeuveyeeeumdneiveiy §§isgfn$;cmmeumm v
'?lJJiS Bl:i'-l[l l]l][]l HBSl= 33351'§“&°°"3"“““°“°‘*°¢“"€'¥ D‘,’""°'V
§ PS Form 3811,Juiy2015 PsN 7530-02-000-9053 Domeeticnemm neeeipi 1

 

?n15 uLun nnn1 1551 b

 

      
    
  

 

 

 

 

 

   
      

 

  

’l°'
3 ‘” §°` §i:ii:ii:ii:ii:i§‘“’§ nc
3‘ § §§§§§§& § men
`, m:=¢r~r_4 @
Z» § 11§§»1 1 :n'
g § §§§§§é'i § _,l'U
P- g §§§§§: § ....3
21 0
§ 1 1111§1 13
s ~§ §§11§§ m-
c 3
;` g § x U$
§ § §§ § §2
§§ .: um»»m§ >5.
' s § FQ
b ‘§ "' ® §
s l`l\ §
1 E“» 1 :n
“ §T‘ § rn
§§ ` 0
21 '?ir> m
m ;\`
1 \.__\ 13
1 W~.
§§ 1 "
m .,l 13
§ ("" §§
§
§
§
3

._@:1

01

 

 

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 30 of 111 Page|D 30

AFFIDAVIT OF NON-RESPONSE

  

STATE OF TEXAS ' ]
] ss
COUNTY OF CGLLIN ]

PRESENTMENT

Be it known, that, the person signing below, a duly empowered Notary Public, at the request of
Syh;’l-fgy: Ehginge; H§gh in care of ~ _ ~ . .’ 1 ~ .- s ‘ '
did duly present on or about §ept§mhe; §*h. 1918 the contents o
as detailed on the NOTARY CERTIFICATE OF MAILING.

 
  

   

¢
l

  
 

,a. 7 |‘
ZZBUS

     

ill ‘

  
  

, _. _ 7. l 01 .,l_'.‘ . _,n
f Registered Mail # RF 220 871
Respondent(s)

CF ROU 01 T M E 5 Par a laza vd uit Ch lo e NC 2 1 .

Sent at the request of §yh;`§eloy:: Ef;;;;i;}ger High: and requesting a response by way of a third party Witness, Notary
Public, lerome Theodore Powell, Ir, c/o 703 Ashford Lane, Wylie TX 75098.

NGN-RESPONSE

Whereupon, the Notary Public signing below does publicly and solemnly certify that no response Was
received

NOTICE

The undersigned Notary certifies that on or about §ept§mhgr §fh, 2918, ]erorne Theodore Powell }r.,
Notary Pubiic, 703 Ashford Lane, Wiley Texas 75098 did send the Registered mail # RF 220 871 228 US
by depositing in a depository of the United States Post Ofiice Within the State of Texas, Within a sealed
envelope Return Receipt requested

TESTIMONY _
in testimony of the above, I have signed my name and attached my official seai.

\r'n§);~dzl§ akzo/de 11 iii/1 1111-1124 e te 2 1
Notdr)i Publi¢’d Signaturez" n ’- q ; d g A Date
MY coMMIssioN EXPIRES: ‘\ ` 612 ' ie‘©"./i

lergme Theoglgr_e i`»‘gwev il, l;',, Not§ry Puhlic

    
  

 

 

 

 

 

 

 

' `-“‘V""¢ JERoM
go 703 Ashford irene `§“"1_ N F“*§°DOR€ POWELLB;-
W.l ,.. §.; §k§;§ °¥BFY'Pubhc. Sxare or iean
__L§Y.IX.LEQQ§ e‘,,;i°..éé.i-;;:`§ Camm. Exprree 03-30»2021
"mm\\\‘ Notary lD 131035951

The Certifying Notary is an independent contractor and not a party to this claim. in fact the Certifying Notary is a Federal Witness
Pursuant to TiTLE 18, PART l, CHAPTER 73, SEC. 1512. Tampering with a witness victim, or an informant The Certifying Notary also
performs the functions of a quasi-Postal inspector under the Homeland Security Act by being compelled to report any violations of the
U.S. Postal regulations as an Officer of the Executive Department. intimidating a Notary Public under Color of Law is a violation of
Title 18, U.S. Code, Section 242, titled "Deprivation of Rights Under Color of Law," which primarily governs police misconduct
investigations This Statute makes it a crime for any person acting under the Coior of Law to willfully deprive any individual residing in
the United States and/or United States of America those rights protected by the Constitution and U.S. laws.

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 31 of 111 Page|D 31

 

PRESENTMENT OF NOT|CE AND CLAIM UNDER NOTARY SEAL
NOT|CE TO AGENT iS NOT|CE TG PRiNCiPAL

STATE OF TEXAS ) NOTARY CERT|FICATE OF SERViCE
)

COUNTY OF COLL|N )

From:

Jerome Theodore Poweii, Jr., Notary Pubiic
in care of: 703 Ashford Lane
Wyiie, TX [75098]

To:
ROUNDPO!NT MORTGAGE COMPANY

' Attn: CFO Mark Zeidman

5032 Parkway Piaza Bivd
Suite 100
Chariotte, NC 28217

September 6, 2018

RE: SYBiL JCY EHN|NGER HIGH; ROUNDPOINT MORTGAGE COMPANY Account
No. 1000693356.

Service; USPS Registered Maii Articie No. RF 220 871 228 US;

Notary’s Certificate of Service

Dear |\/lr. Zeidman,

Be it known that |, Jerome Theodore Poweii, Jr., a duty empowered notary pubiic, in and
for the STATE OF TEXAS, COUNTY OF COLL!N, a third party and not a party to the
matter for the sole purpose of certifying a response or Want thereot. At the request of
SYB|L JGY EHN!NGER HIGH i have been contacted by Sybii-Joy: Ehninger High from
outside the United States As an operation of my notary duties i have been asked to do
the toilowing:

1) REQUEST FOR DEBT VALiDATiON under notary seal PURSUANT TO FAiR
DEBT COLLECT!ON PRACT!CES ACT (15 USC §1601, ET SEQ).

2) You may rebut the statements in the DEBT VAL|DAT|ON by executing a verified
response point~by~point With evidence that is certified to be true, correct and

 

  

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 32 of 111 PagelD 32

complete, to'be received by the principal no later than fourteen (14) days from
this postmark;

3) Failure to respond to the DEBT VAl_lDATlON conveys your agreement with allot
the statements and facts set forth within this DEBT VALlDATlON;

4) The response to this DEBT VALlDATlON is to be received through me no later
than fourteen (14) days from this postmark to prevent issuance of a certificate
verifying your non~response/non-performance or default pursuant to my statutory
authority This observation in facilitation of international commerce should not be
deemed a power of attorney or the practice of law.

Thank you for your assistance Ail communication should be delivered through me at

the above address by Registered or Certihed lVlail to ensure delivery and appropriate
certification Service in any other manner will be defective on its face.

(seal)

 

 

 

 

l
0

_ ` _ (S©S_ "\\`\;;§§.53;,,6 undue wacoan Pow€u.,y~
My COmmlSSlOn expiresf §>"" § at ’ § 4 "-."’g(»:l\lotarv Public. State ot Texas

Z£-. e` Cornrnr Expires 03~30-202i
-?}~~..-¢+`~.
’»‘°Ot t\\` umw re iaroeeasr

"lm\\

\\l|llr
t‘

\\‘

 

 

 

 

 

 

Void where prohibited by law.

 

 

Note: Notary Public Jerome Theodore Powell, Jr. is not an attorney licensed to practice
law in the state of TEXAS and has not given legal advice or accepted fees for legal
advice; nor has he provided any assistance in the preparation of the above referenced .
documents and has no interest in any issue referenced therein. Notary Public Jerome
Theodore Powell, Jr. is NOT a party to this action and is ONLY acting in an authorized
capacity as liaison to communications between the parties

 

 

 

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 33 of 111 PagelD 33

 

Registered lVlail No. RF 220 871 228 US

Sybil-Joy: Ehninger High, Secured Creditor
and Authorized Representative for

SYBlL JOY EHNINGER HIGH

c/o Non-Domestic, Foreign l\/lail near:

7237 Retriever Lane

city of Fort Worth, Texas republic [76120]

ROUNDPO|NT MORTGAGE COMPANY
Attn CFO Nlark Zeidman

5032 Parkway Plaz`a

Suite 100

Charlotte, NC 28217

Respondent

September 6, 2018

RE: ROUNDPO|NT MORTGAGE COMPANY ACCOUNT NO. 1000693356

REQUEST FOR DEBT VALlDATlON
PURSUANT TO FAlR DEBT COLLECT|ON
PRACTlCES ACT,15 USC §1601,ET SEQ

Attention ali concerned:

This is a Request for Validation of Debt. Please take Notice that SYBlL JOY EHNINGER
HIGH needs the information set forth in this request in an attempt to Settle this account l would
like to settle this matter as soon as possible and l may have a counterclaim to setoff the disputed
balance With that said, please answer the following questions related to this disputed account
and return them to me within Fourteen (14) days ot receipt of this request via the Notary Public
named below. in the event you should need more time to answer and validate this disputed debt,
the undersigned will grant an additional Three (3) days (Plus Three (3) days ior mailing}
predicated upon your written request for said extension being made prior to the expiration of the

allotted time for answering
1) Please provide your name, occupation and tit|e, and mailing address

2) identify the source of funds in the account that is the subject matter of this mortgage/loan
account

3) Produce all records, reports and memoranda relating to the source of funds reiating to this
disputed account and list all other sources ot information such as computer file names, names ot

databases or locations at which related information is located or accessible and any identifiers to
such information

4) What was the account number of the account in which the funds were held prior to the
opening of the account that is the subject matter of this demand for payment of mortgage?

5) Who was the owner ot each account or, list those individuals having signature rights to each
account?

6) identify the account that was debited when the disputed account was created

 

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 34 of 111 PagelD 34

7) Who was the owner of each account or list those individuals having signature rights to each
account?

8) identify the source of funds that created the disputed account
9) Did the funds for the disputed account originate from another account or lending institution?

10) List the names and addresses of all lending institutions from which any funds were
purportedly originated

11) Please identify the account number from which the funds originated in order to create the
disputed account

12) Admit, or in the alternative provide evidence to the contrary that no other account Was
debited when the disputed account was created

13) ln the event that you deny that no other account was debited when the disputed account
was opened or created, please identify the account that was debited by account number and/or
any and all identifiers thereof and the name or names of the debited accounts signer(s), holder(s)
and/or owner(s), and explain how the funds for this account Were originated

14) in the event that you deny that no other account was debited when the disputed was opened
or created, state the total balance of this debited account at the time the debit was made; and, list

the names of the signer(s) on the account and the date the account was opened along with the
opening balance

15) Admit, or in the alternative provide evidence to the contrary that SYBlL JOY EHNlNGER

H|GH was the Depositor for the account that is the subject matter of this demand for payment of
mortgage '

16) Please provide all documents and infom'iation, related in any way, to your implication or
allegation that a loan was given to SYBlL JOY EHNlNGER HlGH.

17) Which employee of the banl<, lending institution(s), financing company (ies) authorized the
transactions?

18) if the loan origination system, software or other procedures were used in the opening of the
disputed account, please identify the system by name and/or identifier and describe how it works

19) According to the alleged loan agreement was the purported lender or financial institution(s)
involved in the alleged loan to use their own money as adequate consideration to purchase the
promissory note from the alleged borrower? YES or NO

20) According to the bookkeeping entries, did the purported lender or financial institution(s)
involved in the alleged loan use their own money as adequate consideration to purchase the
promissory note from the alleged borrower? YES or NO

21) According to the alleged loan agreement was the purported lender or financial institution(s)
involved in the alleged ioan to accept anything of value from the alleged borrower that would be

used to fund a check or similar instrument in approximately the amount of the alleged loan? VES
or NO

22) According to the bookkeeping entries, did the purported lender or financial institution(s)
involved in the alleged loan accept anything of value from the alleged borrower that would be

used to fund a check or similar instrument in approximately the amount of the alleged loan? ¥ES
or NO

2 l ;:~'_ f»,;

 

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 35 of 111 Page|D 35

23) Was the intent of the purported loan agreement that the party that funded the loan should be
repaid the money lent? YES or NO

24) Did the purported lender or financial institution(s) involved in the alleged loan follow
Generally Accepted Accounting Principles (GAAP)? YES or NG

25) Were all material facts disclosed in the written agreement? YES or NO

26) What was the name and address of any bank auditor or certified public accountant involved
with or having any relation to the accounting function regarding the disputed account?

27) identify the name of the records, system of accounting records or ledgers reflecting the
transaction for the disputed account

28) Were any loan numbers and identifiers to any loan numbers assigned to the disputed
account? YES or NO

29) if you answered YES to the above question, please list those account numbers and
identifiers to those account numbers

30) Exp|ain how each account was created or originated
31) Explain how the funds for each account were deposited and Where they originatedl

32) Was an account created with the purported loan amount then debited to fund the disputed
account?

33) Please explain your answer to the above question
34) State the name and address of collector (assignee) of the disputed account

35) What are the terms of assignment of the disputed account? You may attach a facsimile
email or otherwise of any records relating to such terms

36) Have any claims been made by any creditor or assignee regarding this account? YES or
NO

37) Have any insurance or reinsurance claims been made by any creditor or assignee
regarding this account? YES or NG

38) Has the purported balance of this account been used in any tax deduction claim? YES or
ND

39) P|ease list the particular products or services sold by the collector (assignee) to the debtor
and the dollar amount of each.

40) Please produce all records and tangible evidence relating to the questions herein and send
them along with your response to the undersigned via the below named Notary Public.

Upon failure or refusal of collector to validate this collection action, demand for payment on
mortgage collector agrees to waive all claims against the secured party named herein and
agrees to pay secured party for all costs and attorney fees involved in exhaustion of
administrative remedies and/or defending this action

3 l 53 r,:_

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 36 of 111 PagelD 36

 

Please return these completed questions and attach ail assignment or other transfer
agreements that would establish your right to collect this debt. Your claim cannot be considered
if ANY portion of this request for validation of debt is not completed and returned with the required
documents This is a request for validation made pursuant to the Fair Debt Collection Practices
Act. lf you do not respond as required by law and within the time granted, you will have stipulated
that you have failed to state a claim and are stopped pursuant to, but not limited to 15 USC
§1692(9) and You; ROUNDPOlNT MORTGAGE COMPANY, et al, are giving permission for a
lien to be filed against you, final damages to be calculated prior to lien and notice to you by claim
of lien and invoice.

Further, per your refusal, failure or silence (default), this Validation of Debt Notice becomes
the Security Agreement between the parties under commercial law.

NOTE: All response must be sent to the undersigned clothe beiow named Notary Pubiic.

Without Prejudice, Under Reserve

‘ z

 

t _ _ . ? . ~

' ~. » ¢ '. _ 4 f ‘, .~ "1 f ."` ’ *t
“ :» z - ~~ " ..<.-"\'~'€ ‘~ :.O icf il "'¢\ \.=*\
¢ /' f (-,' (‘ * " ’ t a ‘ ¢ t 1
,

Sybil-Joy: Ehninger High, §ecure'd Creditor
& Authorized Representative to:
SYBll_ JOY EHNINGER HlGl-i

 

Third Party Notary:

Jerome Theodore Powell Jr., Notary Public
ln care of: 703 Ashford l_ane

Wylie, Texas 75098

CB_S€ 4219-CV-OOlO4-A DOCUm€FTF].§;EEW§Q\R/(Q§/l@" 'PB_“Q’€'~?'F“OF"I]_]_"'

 

 

x
§

SENDER: COMPLETE THIS SECT!ON

l Complete items ‘l, 2, and 3.

l Print your name and address on the reverse
so that we can return the card to you.

l Attach this card to the back of the mailpiece,
or on the front if space permits.
1 . Article Addressed to:

` i:lcwi€ip€~\/W inov€:¢joe§a. C@Mpa.\y
iiiiii; Qi;"C i`i" wis §e»(ci~mv\
5@3;1, P%ticwny Piaza 61ch

gwiclu
Cm(i@+ieo let Qi?li¢i/

ll|ll|ll|||lilllllll|llllllllllll|l|ll|l|llll|

9590 9402 4142 8092 4945 17

wise >m

o |

 

 

,2,-_ Arfis\s,iiuml?er (Irenefer fremoservicelabeo ,

RF 220 871 228 US
§ PS Form 381 1 , July 2015 PsN 7530-02-000-9053

Ul:ll:ll.`_ll:ll:ll:ll:]$"

5
,»

 

iQQS?S???m

5
...

,`
9

RF220871 228115

Pos!age $ Extra Services & Fees

§A_$B.$Z_ ‘”""""“’"”
’ ra services & Fees ljsignaiure comma
Enegistered Mail m,rég 3

E(F,‘,§‘,,‘§'§o§§)°§’m gestan Deiivery

ijsignarwe common

Dn

 

Rt R€C !
Er¢?;k‘§i`onic)§`p____ $9- 913

[:lRestricted Delivery§o_'__ no

To Be Completed
By Post Offlce

 

Full Val

 

Total Postage & Fees

$_.“.55/53___
Customer MustDeclare ReCeWe y

$ s.oa’ tn(¢{@z)s

Domesticlnsuranoeuptn$$i),i)uo
isinciudedbaseduponthe
dedamdvalu ne

 

international
indemnity is limited (See Reverse)

 

 

 

` ji;@@mmm tx 75112

 

517/sit QQ)inM/\ L»~

 

FFiOM

?we>ef-\/€J\”L %iw

 

 

(Please Prlnt)

Di-\ui/\AD?>i\/Gi/

 

v

To Be Cnmpleted By Customer
All Entries Must Be in Ba||polnt or'iyped

9 wl pm

61 i/A)

 

 

 

ON<; aside

 

 

Ps Form 380'6, Registered Mail Receipt
April 2015, PsN 7530 --02 000 9051

Receipt
(@@USPS Return Receipt #)
(9590940241428092494548)

iotal wm m … 7 n n $1€. 48 8

Debit Card Remit'd $15.48
(Card Name:MasterCard)
(Account #:XXXXXXXXXXXXOZBZ)
(Approval #: )
(Transaction #: 354)
(Receipt #: 024202)
iDebit Card Purchase: $16. 48)
<Cash Back: $0 00)
(AID:A0000000042203 Chip)
<AL:Debit)
(PIN:Verified)

Te><t your tracking number to 28777
(2USPS) to get the latest status.
Standard Message and Data rates may
aonlv. Vou may also visit uwu:usp§;com

Copy 1- Customer

(See Informah'on on Reverse)
For domestic delivery intormation, visit our website at www. usps. com @

 
  
 

' Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 38 of 111 PagelD 38
ALERT: DUE TO THE FLCCDlNG FROM HURR|CANE FLORENCE, MANY FOST OFFlCES lN THE...

usps Tracki n g® FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)

Track Another Package +

Tracking Number: RF220871228US

Expected Delivery on
' WEDNESDAY

1 2 gap 81- EMBER Seerductlnfom1ation \/

~ @/ Delivered

September 12, 2018 at 10:54 am
Delivered, To Mail Room
CHAFll_OTl'E, NC 28217

Get Updates \/

Remove X

qoeqpeeg

 

Text & Email Updates

 

Tracking History

 

Product lnformation

 

See Less /\

Can’t find what you’re looking for?

 

Case 4:19-cv-OO[1:8L4£-X'b[)‘o}(cu{rzr?ent 1 Filed 02/05/19 Page 39 of 111 PagelD 39

AFFIDAVIT OF NON-RESPONSE

STATE OF TEXAS j

] ss
COUNTY OF SMITH )
PRESENTMENT

Be it known, that, the person signing below, a duly empowered Notary Public, at the request of
§yhil~[gy: §hninger §§`gl_x in care of Lar_gr Kalmowitz, Nog;y Public, PO Box §626, Tyler, Texas 7§711

did duly present on or about December let 2018 the contents of Certilied mail # 7015 0640 0001
4856 7444 as detailed on the NOTICE OF FINAL FAULT AND GPPURTUNITY TO CURE, AND NOTICE OF
INTENT T() SUE.

 

Respondent(s)
Robert g Re:uy, cFo for PNC BANK NA, 249 Pifth Avenue. one PNC Plaza. 21st Floor. Pinsbu;gn. PA 15222

Seni: at the request of Sybil-loy: Ehninger Highl and requesting a response by Way of a third party witness, Notary
Public, Larry Kalmowitz, P() Box 6626, Tyler TX 75711.

NON-RESPONSE

Where_upon, the Notary Public signing below does publicly and solemnly certify that no response Was
received

NOTICE

The undersigned Notary certifies that on,or about December 21st 2018 Larry Kalrnowitz, Notary
Public, P() Box 6626, Tyler, Texas 75711 did send the certified mail # 7015 0640 0001 4856 7444 by
depositing in a depository of the United»States Post ()flice Within the State of Texas, within a sealed
envelope, Return Receipt requested

 

 

TESTIMONY
In te ‘mony of Wname and attached my official seal.

W\~a \,.,\ \ lanua;y 14. 2019
Notary Publ\ic’s Signature Date

MY coiviivussIoN EXPIRES; 05“ 3»?»“ 26 31

Lar_ry Kalmowitz, Notary Public
ego Po egg 6626 ,“ amy m `
Tyler, 13 75711 " `0 MOW'TZ

§§k"~:g"§ Notary Pubiic, State of Texas
. ..-».= 4

7§5€_{<£$ Comm. Expiras 08-22-2022
’Inm\‘ N°[ny ll) 13 i 692550

 

 

 

 

`\\\m,,,
\"a§$_’ ~oj'/

 

 

 

 

 

 

LEGAL NOT|CE

The Certifying Notary is an independent contractor and not a party to this claim in fact the Certifying Notary is a Federal Witness
Pursuant to TlTLE 18, PART l, CHAPTER 73, SEC. 1512. Tampering with a witness victim, or an informant The Certifying Notary also
performs the functions of a quasi-Postal inspector under the Homeland Security Act by being compelled to report any violations of the
U.S. Postal regulations as an Ofncer of the Executive Department. intimidating a Notary Public under Color of Law is a violation of
Title 18, U.S. Code, Section 242, titled ”Deprivation ot Rights Under Color of Law," which primarily governs police misconduct
investigations This Statute makes it a crime for any person acting under the Color of Law to willfully deprive any individual residing in
the United States and/or United States of America those rights protected by the Constitution and U.S. laws.

AFFIBKWHV%@¥MYM§WMWFO of 111 Page_lo 40

CERTIFICATION ()F MAILING

State of 'l`exas

County of Smith

l, Larry Kalmowitz, a duly qualified Notary Public, in and for the State of 'l`exas, County of Smith, serving as a
third party witness, personally verifying that this document is being placed in an envelope and to be sealed by
me, for the sole purpose of certifying a response or want thereof, at the request of Sybil-Joy: Ehninger Higha a
living Wornan, for presentment on this ZISt day of December, 2018. This documents is to be sent via U.S.P.O.
CERTIFIED MAIL receipt number 7015 0640 0001 4856 7444, to the CFO of PNC BANK, N.A., 249 Fifth
Avenue, The Tower at PNC Plaza 21“ Floor, Pittsburgh, PA 15222 Via Registered Agent
CORPORATION SERVICE CO dba CSC LAWYERS INCORPORATING SERVICE COMPANY 211
E 7‘h Street Suite 620 Austin, TX 78701-3218.

A.ll responses are to be mailed Within 5 business days tot

Larry Kalmowitz, Notary Public
PO Box 6626
Tyler, TX 757ll

NOTICE OF FINAL FAULT AND OPPORTUNITY TO CURE
AND
NOTICE OF INTENT TO SUE

_ PNC BANK NA / CFO Robert Q Rei]ly (applicable to all successors and assigns) has (5) five business days from
receipt of this “NOTICE OF FlN_r\L FAULT AND OPPORTUNITY TO CURE” to respond to the original
Letter entitled “Affidavit of Truth, Af§davit of 1~`icc0unt Paid in Fu]l, Retu_rn / rejection of 14 pages of HWA
Notices” mailed to you on October ll, 2018 via USle Certlfied mail # 7015 0640 OOOl 4856 4153 i_n its totality
under terms and conditions set forth therein or otherwise be advised that upon FINAL DEFAULT, PNC BANK
NA irrevocably Waives all notices, presentrnents, process, claims and defenses and agrees to be irrevocably bound to
the terms, condidons, slipu.lations, obligations and invoices set forth in the letter “Affidavit of Truth, Afl;`idavit of
Account Paid in Pull, Return / rejection of 14 pages of HWA Notices.”

SWORN TO and subscribed on and IN WITNESS WHEREOF this ?.lst day of December, 20l8.

BV l/jfee rla

Ehninge r\l':li]gh (J
As: Real Party in lnterest

 

 

§§l‘v‘p',','//, LARRY KALMo\/vnz
09’-§ Notary Public State of Te)<as

5 Comm Expires 08- 22- 2022

z°,,C;i,l\`\\" Notary lo 131692550

NOTARY SlGNATURE:

 

six
"o
7
’r

¢§3§?:.~9'

 

l\/IY COMMISSION EXPI S: 06 ’ Lz' ZO 22

 

Personally Known Produced ldentification '~/ Type of ldentification l 2 §

LEGAL NOTICE

The Certii`ying Notary is an independent contractor and not a party to this claim. ln fact the Certifying Notary is a F ederal Witness Pursuant to

TlTLE lS, PART l, CHAPTER 73, SEC. lSlZ. Tampering with a witness, victim, or an informant The Certifying Notary also performs the

functions of a quasi-Postal lnspector under the Homeland Security Act by being compelled to report any Violations of the U.S. Postal
regulations as an Officer of the Executive Department. intimidating a Notary Public under Color of Law is a violation of Title l8, U.S. Code,
Section 242, titled “Depr'\vation of Rights Under Color of Law,” which primarily governs police misconduct investigations This Statute
makes it a crime for any person acting under the Color of Law to willfully deprive any individual residing in the United States and/or United
States of America those rights protected by the Constitution and U.S. laws.

 

 

;Case 4:19-cV-OOlO4-A Docum- n
sENDER: complele mls secrlo~

   
   
   

l Complete items 1, 2, and 3
l Prlnt your name and address on the reverse
so that we can return the card to you.

l Attach this card to the back of the mallplece,
or on ihe front if space permits

  

   

COI`~JPLETE THlS SECT]ON ON DELIVERY

; Si kyle Ralzlahc El Agent

 

E'Addre§ee

 

B. Recelved bUE'ceSI\?mzma C. Date of Delivery

 

 

1. Article Addressed to;
(})me/l,c:i)‘lm§»"l» l.~
E'-P“h @Tr~w£

ill/new
§,;;Jnm G(z'l’<~ll 3313 k

{\*¢! ill/NEXvaij

 

D. lsdellv Wi? UYes
lillan ow’ [jNo

 

 

lllll\|llll\\|l|llllll|llll\llllll\\lll\\llll

9590 9402 3613 7305 1606 96

 

3. Service°l'ype

 

2. Ar_h_cle Nmnb_er (Transferfmmserwcelabel) W
'?[lllS l'_ll:lLlU UDU]l lll‘i‘l§l=l ’?Llllll

m Pliomy Ma‘l\ Explass®
DAdullSlgnatu¢e Dl=legl@ered Mail“‘
El ul_tsignamrenaswctad Delivery El Reglstered MallReslricted
lIlCemfledMailRewic'fedDelivety EReh!mRecalptfnr
n on RMDE !é*;m§m\awhm
Collect Delivery livery
~ E -.»».¢?\:a; \ D Slgnamreconlirmav?m
gm amadoerlvely Res\fl¢fed D@\~ew

 

PS Fclml 3811 , duly 2015 PsN 7530-02-000-9053

Domestic Fletum Receipt §

z
l
l
l

 

 
     

 

 

 

   

 

 

 

?U]l§ mung DUUL '-lElSEl Ll’-l*-l
'u M“ row alw~o Wo
35 l-§ ~ § §§§=‘EEE§ § § ==0¢:
g g‘"'_'w Jo '” ‘Dc§§§"’-o § " o '
3 §§ §§ 3 °::lz;§§z ° § §m.m
§z;l;l“~§ § §z§§;; § . ll=l-,,
9 Pim§¢= ~ §§z§§; § § a':.."o
> §~.Ql §. §=»B'£s~~n <;-... g-ln¢p
`°¢ l‘{"-§L ~n 23§3§3 ;... m__»+
§ ‘\)'Q¢ 3 §§‘;3;§3.“1 g =mg_)_
°' §°' “ 36‘=\§`§§§' 0
wl "' j §' § § ’ .=_Um
31 337 ;" a § .. ~< 94
z :Q ‘2 ;. -= §<
§ :-}; l “"Y’."'.'”,”"& *< >-“
g .'§"` l}ll § "” --8
§ ,S ql }l;»; '~ rel
. .d §
§ § l lie 33
" Mr> § i‘§' c”
'(~.F_X :ll§l@ 1’°’ m
c~ ` “’ 0
l;' l 2a m
§§ ‘ § --
: f »"U
§6` j '*
‘:N im
0 z;

 

 

 

 

§
x
m
<
m
-¢
¢fl
m
..g
0
~
5
m
¢~
q
CZ
0
2
0
2
m

 

aer
muunsod

 

 

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 42 of 111 Page|D 42

Republic of Texas ) NOTARY CERT]FICATE OF
) DISHONOR AND NON-
) RESP()NSE
) SS
)
Smith County )
P R E S E N T M E N T

Be it known, that a duly empowered Notary Public, in and for the STATE OF TEXAS, COUNTY OF
SMITH, a third party and not a party to the matter, at the request of Principal / Secured Party, did present
on October 27, 2018, a NOTICE OF DISHONOR AND OPPORTUNITY TO CURE pursuant to

international commercial law listed within the Notary Certiticate of Service via Certitied Mail with a
Return Receipt to:

A'IT’N: CFO for

PNC BANK NA

249 FIFTH AVENUE

THE TOWER AT PNC PLAZA, 2 15T FLO()R
PlTTSBURGH, PA 15222

Respondent / LIBELLEE

The Secured Party sent a Notice requiring Respondent / LIBELLEE to issue a timely rebuttal regarding

the allegations in Claim No. 70l5 0640 0001 4856 4153, and the time limit has elapsed, constituting
acceptance by Respondent / LIBELLEE thereof instead of providing a timely response / rebuttal to the
allegations of the Secured Party. An unrebutted Aftidavit stands as the judgment in commerce

PRO'I`EST

Whereupon, the Notary Public signing below, for the purpose and reason of Dishonor and Non-Response,
does publicly and solemnly certify the dishonor as against all parties it may concern for liability
equivalent to the face value of the instrument and the claim of the debt, and all costs, late fees, damages

and interest incurred, or hereafter incurred, by reason of non-performance thereof and stipulations
therein.

N 0 T I C E
The undersigned Notaxy Public certifies that on the Sth day of November, 2018, this Notice of Dishonor
was sent to Respondent by depositing said document With the USPS, Certiiied Mail No. 7017 0190 0000
4783 5109 With a Retum Receipt Requested. `
T E S T I M 0 N Y

ln testimony of the above, l have hereunto signed my name as a Notary Public and a non-interested third-
party witness.

   

 

\6(,¢_/\
. Kalmoul€tz
Notaxy Public
PO Box 6626
Tyler, Texas [7571 l]

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 43 of 111 Page_|D 43
NOTICE OF DEFAULT IN DISHONOR

Certified Mail #: Certified Mail # 7015 0190 0000 4783 5109
Notice date: November 8, 2018

Libellant: Sybil-]oy: Ehninger High
Service by and respond to:

c/o Lar Kalmowitz, Notary Public
PO Box 626

Tyler, 'I`_exas [ 75711]

LIBELLEE: ATT'N:
Robert Q Reilly, CFO for PNC BANK NA
249 Fifth Avenue

The Tower at PNC Plaza, 215t Floor
Pittshurgh, PA 15222

Reference: AFFlDAVlT OF TRUTH Acct 100035914-9

This instrument is a Notice of Default in Dishonor upon the instrument(s] tendered by the
Libellant on or about October 11, 2018 With the U.S.P.S. Certified Mail Article No. # 7015 0640
0001 4856 4153 with a Return Receipt requested The return receipt was received by the
Respondent(s] on or about October 25, 2018 at the address referenced above.

PRES_ENTMENT: On October 11, 2018, Larry-Mark: Kalrnowitz (Nota Public , at the re uest of
ziéesléi§<il§l,agnt, presented the following instrument(s) via USPO Certified ail# 015 0640 001

List of enclosed documents:

l Cover page, Aftidavit of Notary Presentrnent and Certitication of Mailing

2 Three pages, legal sized, letter from Sybil-Joy:Ehninger High to PNC BANK, NA CFO Robert Q.
Reilly

3 AFFIDAVIT OF PNC BANK NA ACCOUNT PAID IN FULL, l page letter sized

4 Hughes, Watters & Askanase LLP Notices, July 24, 2018, 14 pages, letter sized

On October 27, 2018, Larry Kalmowitz (Notary Public], at the request of the Libellant, presented the
following instrument(s) via USPO Certiiied Mail # 7015 0640 0001 4856 4078:

1. Notice of Dishonor and Opportunity to Cure

DISHONOR: By the terms and conditions of the agreement resulting by the LIBELLEE'S disregard
of the Presentments, the LIBELLEE is under the duty and obligation to timely and in good faith
protest and/or honor the contract by presentment within the allowed timefrarne and to provide a
timely rebuttal and / or an adjusted statement of account The failure by LIBELLEE to issue a
timely response comprises their agreement with all of allegations of the LIBELLEE’S misconduct
set forth by the Libellant

Allowing fourteen (14] days for the initial response, Libellant did not receive a satisfactory
response The Second Notice granted an additional ten (10] days for the opportunity to cure the
dishonor. With the time allowed having passed for the LIBELLEE to cure their dishonor, and the
Notaries showing no record of rebuttal or response, the Libellant and third-party witnesses now
deem the instrument(s] to have been dishonored on or around October 27, 2018, and the Notice of
Dishonor and Opportunity to Cure to have been dishonored on November 8, 2018, thereby
comprising a confession of judgment on the merits

DEFAULT: For the LIBELLEE'S failure to respond, the Respondent[s] are at fault. For the
Respondent[s) failure, refusal, or neglect to respond to the verified presentment and to the
Notice of Dishonor and Opportunity to Cure, LIBELLEE thereby acquiesces and tacitly agrees
with all terms, conditions, stipulations, obligations, and invoices set forth within the AFFIDAVIT
OF TRUTH Acct 1000359149.

Of this presentment take due Notice and heed. Please govern yourself accordingly

    

Case 4:19-cV-00104-A Docume ' » ' ' 02/05/19 Page 44 of 111 Page|D 44

The State of Trava
Secretarg of State

l, Rolando B. Pablos, Secretary of State of the State of Texas, DO HEREBY

CERTIFY that according to the records of this office,

LARRY KALM()WITZ

Was commissioned as a Notary Public for the State of Texas on August 22,

2018, for a term ending on August 22, 2022.

lssued: November l9, 2018
Certiticate Number 11642880

Rolando B. Pablos

Secretary of State
GF/aw

 

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 45 of 111 Page_|D 45

lN WITNESS WHEREOF, l hereunto set my hand on this 8th day of November, 2018 and that the
L1bellant hereby affirms all of the statements made above are true, correct, complete, and are not

misleading

` l 7 `
, < l l _ , [,“' ’ l » / l
Autograph: lj//AHC[/ ?y% LZL©NL) §\//
SY§il-|oy: Elininger §§ h,(E)xecutrix,
Executive Trustee for the Private Trust

known as SXBIL lOY EHNINGER HIGH TRUST
ALL RlGHTS RESERVED / UCC 1-308

]URAT

State.of Texas
ss.

\_J\_J\_J

County of Smith

Sworn to (or aflirmed) and subscribed before me on this 8th day of November 2018, by
Sybil-|oy: Ehninger High proved to me on the basis of satisfactory evidence to be the one who

appeared before me.

/7</,,4 §§
\

` Mar§l“ Publilsi$,$ignature

 

 

  
  
 

+,>_S comm. Expires 08»22-2022
Notary 10 131692550

 

), son e`
"mm\\\‘

   

 

 

MY commissionnxp.mr,s;.,_._,o,?slszalLC/LL s1 …_

LEGAL NOT|CE

The Certifying Notary is an independent contractor and not a party to this claim. in fact the Certifying Notary is a Federa| Witness Pursuant to
TlTLE 18, PART l, CHAPTER 73, SEC. 1512. Tampering with a witness, victim, or an infarmant. The Certifying Notary also performs the functions
of a quasi-Postal inspector under the Home|and Security Act by being compelled to report any violations of the U.S. Postal regulations as an
Officer of the Executive Department. lntimidating a Notary Public under Color of Law is a violation of Title 18, U.S. Code, Section 242, titled
“Deprivation of Rights Under Color of Law,” which primarily governs police misconduct investigations This Statute makes it a crime for any
person acting under the Color of Law to willfully deprive any individual residing in the United States and/or United States of America those

rights protected by the Constitution and U.S. |aws.

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 46 of 111 Page|D 46

USPS Tracking® FAQs ) (https://www.usps.com/faqsluspstracking-faqs.htm)

Track Another Package +
Tracking Number: 70170190000047835109 Rem°"e X

On Time

Expected Delivery on

MONDAY

by
3, §§§E<%BER S:OOpm®

)IOBQDSSJ

@/ Delivered

December 3, 2018 at 9:33 am
Delivered
PllTSBUFlGl-l, PA 15265

 

Tracking History

 

Product lnformation

 

See Less /\

Can’t find what you’re looking for?

Go to our FAQS section to find answers to your tracking questions

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 47 of 111 Page|D 47

AFFIDAV]T OF NON-RESPONSE

STATE OF TEXAS ]
Ss
COUNTY ()F SMITH ]
PRESENTMENT

Be it known, that, the person signing below, a duly empowered Notary Public, at the request of
SYbil-[o§g Ehn;`nger High ln care of Larry Kalmowitz. Notarv Public. PO Box 6626. Tvler. Texas 7 5711

did duly present on or about October 27“1. 2018 the contents of Certified mail # 7015 0640 0001 4856
4078 as detailed on the NOTICE OF DISHONOR AND OPPORTUNITY TO CURE.

Respondent(s)

Robert Q Reilly, CF 0 for PNC BANK NAll 249 Fifth Avenuel One PNC Plazal 21st Floorl Pittsbm"ghl PA 1§222

Sent at the request of S bil- o : Ehnin er Hi and requesting a response by Way of a third party Witness, Notary
Public. Larry Kaimowitz, Po Box 6626, Tyier rx '75711_ ' a 1 _¢ c

NON-RESPONSE

Whereupon, the Notary Public signing below does publicly and solemnly certify that no response Was
received

NOTICE
The undersigned Notary certifies that on or about ctoher 27th 2018 Larry Kalmowitz, Notary Public,
P0 Box 6626, Tyler, Texas 75711 did send the certified mail `# 7015 0640 0001 4856 4078 by depositing

in a depository of the United States Post Oftice Within the State of Texas, Within a sealed envelope, Return
Receipt requested

TEs'rrMonY

In testimony of the ab signed my name and attached my official seal.

  

November Bth 2018

 

 

 

 

 

 

 

 

 

 

 

Date

MY coMMrssroN EXPIRES: cal z,z,l cocz.

Lar Kalmowitz Notary Publicl , m

gm g s~\“v,!},'//, LAnFir KALMoWirz

p Box 6626 `\“;i\`il"i¢'"é '[ARRY'KALMQWsz` `“ ‘-"~°~"'i"`~?"f'».l\intary Public. State otTexas

T lel‘ TX 757ll §§ """ e(;:°»:Norary Public, State of Texas '
E,jg".%-j§`§ comm. Expires 08-22-2022 n .,l,"m“__ umw w d _______ q
"'/Z‘°,§:€Q§°\\" Notary io 131692550 7 g

 

 

 

 

 

 

 

 

LEGAL NOTICE

The Certifying Notary is an independent contractor and not a party to this claim. in fact the Certifying Notary is a Federal Witness
Pursuant to TlTLE 18, PART l, CHAPTER 73, SEC. 1512. Tampering with a witness, victim, or an informant The Certifying Notary also
performs the functions of a quasi-Postal |nspector under the Homeland Security Act by being compelled to report any violations of the
U.S. Postal regulations as an thcer of the Executive Department. intimidating a Notary Public under Color of Law is a violation of
`i“itle 18, U.S. Code, Section 242, titled “Deprivation of Rights Under Color of Law," which primarily governs police misconduct
investigations This Statute makes it a crime for any person acting under the Color of Law to willfully deprive any individual residing in
the United States and/or United States of America those rights protected by the Constitution and U.S. laws.

N<oarbcelen\msrponommn€mipdi?dli’&/Pfli‘io%@hé@ 01111 Pa@e'D 481

This is a private communication between the parties.
Notice to agent is notice to principal. Notice to principal is notice to agent.

Date of Notice: October 27l 201§ Certilied Mail # 7015 064-0 0001 4856 4078

UNDERSIGNED
bil- 0 :Ehnin r Hi c o Lar almow'tz Notary Public, P.Q. ng 6§26 Tyler, TX 15711
RESPONDENT(S]

Ro ert Reill FO PNC ANK NA 249 Fi Av nue The owera PNC l z 2 stFloor
Pii:tsburghl PA 15222

ln the matter of: AFFlDAVIT OF TRUTH Acct 1000359149

Dear Robert Q Reilly:

This instrument is a NOTICE OF DISHONOR AND OPPORTUNITY TO CURE upon the instrument[s]
presented under notary seal by Larry Kalmowitz, Notary Public, PO Box 6626, Tyler TX 757ll on or

about October 11. 2018 With the Certified Mail Number 7015 0640 0001 4856 4153, Return Receipt
requested

List of enclosed documents:

l Cover page, Affidavit of Notary Presentment and Certification of Mailing

2 Three pages, legal sized, letter from Sybil-Joy:Ehninger High to PNC BANK, NA CFO Robert Q. Reilly
3 AFFIDAVIT OF PNC BANK NA ACCOUNT PAID IN FULL, l page letter sized

4 Hughes, Watters & Askanase LLP Notices, J'uly 24, 2018, 14 pages, letter sized

DlSHONOR

By the terms and conditions of the agreement resulting by the offer and acceptance of the presentment
mailed October ll, 2018, the Respondent(s) are under the duty and obligation to timely and in good faith
respond to the mailing within seven (7) days by executing a verified response point~by-point with
evidence that is true, correct and complete, to be received by Larry Kalmowitz, Notary Public, PO Box
6626, Tyler, TX 75711. Allowing seven (7] days for the receipt ofyour response, and the time allowed
having passed, and the Notary showing no record of response, UNDERSIGNED now deems the
instrument(s) to have been dishonored on October 27l 2018 and therefore a confession of fault on the
merits is warranted.

OPPORTUNlTY TO CURE

For the failure ofthe RESPONDENT to reply, the UNDERSIGNED is placing the RESPONDENT[S] at fault.
This presentment is the good faith offer by the UNDERSIGNED to grant an extension of time to the
RESPONDENT(S] of an additional ten (10) days from the date of the postmark of this presentment
RESPONDENT(S] has ten (10] days from the date of this postmark to reply to the Notary at the address

- given above. For the RESPONDENT[S] failure, refusal, or neglect in the provision of a verified, timely, and
complete response; as a sufficient verified response is defined below, to this NOTICE OF DISHONOR AND
OPPORTUNlTY TO CURE, RESPONDENT is consenting with the UNDERSIGNED'S entry ofa NOTICE OF
DlSHONOR AND OPPORTUNITY TO CURE upon the RESPONDENT(S]. The issuance of this NOTICE
verifying RESPONDENT(S] non-response, and RESPONDENT(S] acquiescence and tacit agreement with
all terms, conditions and stipulations herein by Larry Kalmowitz Notary.

RESPONSE

Only a response that meets the following criteria qualifies as a sufficient, timely and verified response:
1. Any response must be made via a sworn affidavit, verified and/or affirmed by a signature under the
penalty of perjury, or by a signature under the full commercial liability, of the affiant[s] thereof; and

2. Any response must be made as a presentment to the Notary named above, Larry Kalmowitz,
delivered to the above address PO Box 6626, Tyler, TX 75711, by Certified, or Registerecl Mail to
ensure delivery and appropriate certification, and received by said Notary no later than ten [10] days
from the postmark of this presentment Service in any other manner will be defective on its face.

DEFAULT

Default conveys your agreement With all of the Statements and facts set forth Within the original mailing
Certilied mail #7015 0640 0001 4856 4153.

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 49 of 111 Page_|D 49
Of this presentment take due Notice and heed, and govern yourself accordinglyl

IN WITNESS WHEREOF I hereunto set my hand and seal on this October ZZZ, 2018 and hereby certify all
the statements made above are true, correct and complete.

Autograph: jM QM M\/{.-»€seal)

Sybil-loy: El{'ninger l-\Uigh, Exeé/i}rix,@

Executive Trustee for the Private Trust
known as SYBlL 0 EHN NGE HI H TRUST
ALL RlGHTS RESERVED UCC 1-308

]URAT
State of Texas )

) ss.
County of Smith )

Sworn to (or affirmed) and subscribed before me on this 27 l H day of OQOber 2018, by Sybil- |oy:
Eh in er Hi h proved to me on the basis of satisfactory evidence to be the one who appeared before me.

/7€ ¢_» ®’X' Qctgber 27, 2018

NMry i°ublic' s\)$ignature Date

   

        
 
 

MY COMMISSION EXPIRES: 8 \7.52.§ ZQ Z;Z,

\~,\mm,,"
90 ’,

LARRY KALMOW|TZ

Notary Public, State of Texas

x 'av~ Cornm Expires 08 22 2022
"'»',$,.°.i\;\\~" Noia¢y m 131692550

  

  

 

 

 

 

LEGAL NOT|CE

The Certifying Notary is an independent contractor and not a party to this claim. |n fact the Certifying Notary is a Federal Witness Pursuant to
TlTLE 18, PART l, CHAPTER 73, SEC, 1512. Tampering with a witness, victim, or an informant The Certifying Notary also performs the functions
of a quasi~Posta| inspector under the Homeland Security Act by being compelled to report any violations of the U.S. Postal regulations as an
Of'f`icer of the Executive Department. intimidating a Notary Public under Color of Law is a violation of Tit|e 18, U.S. Code, Section 242, titled
“Deprivation of Rights Under Color of Law," which primarily governs police misconduct investigationsl This Statute makes it a crime for any
person acting under the Color of Law to willfully deprive any individual residing in the United States and/or United States of America those
rights protected by the Const'rtution and U.S. laws.

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 50 of 111 Page|D 50

USPS Tracking®

Track Another Package +

Tracking Number: 701 50640000148564078

On Time

Expected Delivery on
MONDAY

s by
5_, §S\;EGA§BER 8:00me

@/ Delivered

November 5, 2018 at 10:08 am
Delivered, individual Picked Up at Postal Facility
PlTTSBURGH, PA 15219

FAQS ) (https:l/www.usps.com/faqs/uspstracking-faqs.htm)

Remove X

>i°eqp%i@:l

 

Tracking History

 

Product lnformation

 

Can’t find what you’re looking for?

Go io our FAQS section to find answers to your tracking questions

See Less /\

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 51 of 111 Page|D 51

AFFIDAVIT OF NON-RESPONSE

STATE OF TEXAS ]
) ss
COUNTY OF SMITH ]
PRESENTMENT

Be it known, that, the person signing below, a duly empowered Notary Public, at the request of
§¥hi_l;lm_iggg_r_liigh_ In care of Larry Kalmowiiz, Notary Publicx PO Box 6626l Tyler, Texas 75711

did duly present on or about October 11th 2018 the contents of Certilied mail # 7015 0640 0001 4856
4153 as detailed on the NOTARY CERTIFICATE OF MAILING.

 

Respondent(s)
Robert Q Reillyl CF 0 for PNC BANK NAl 249 Fifth Avenuel One PNC §laza, 21st Flgor. ginsbu§gh. PA 15222

Sent at the request of Sybil-loy: Ehninger High, and requesting a response by Way of a third party witness, Notary
Public, Larry Kalmowitz, PO Box 6626, Tyler TX 75711,

NON-RESPONSE

Whereupon, the Notary Public signing below does publicly and solemnly certify that no response was
receivedl

NOTICE

The undersigned Notary certifies that on or about October 11th 2018 Larry Kalrnowitz, Notary Public,
PO Box 6626, Tyler, Texas 7 5711 did send the certified mail # 7015 0640 0001 4856 4153 by depositing

in a depository of the United States Post Oflice Within the State of Texas, within a sealed envelope, Return
Receipt requested _

 

 

 

TESTIM()NY
In testim y of the abwnd attached my official seal.

}7?:1¢,. A \ October 27th 2018
No Puiblic's Si§nature Date

M coMMIssioN EXPIRES: <B\?-‘?»\Zo?;?

Larry Kaimgwitz, Notary Public
c£o PO Box 6626

    

  
        
  

\;i!ilf,',"», LARR\' haimowitz

  
  

   
    

   

Tyl§l', !X 7571! §;6`.-‘ ‘$\":?_, Notary Public, State of Texas
§;Z~.‘-., _. §§ comm.sxpires 03-22-2022
» "'?s'éé"f:‘€~" Noear co 131692550
LEGAL NOTICE ' '

The Certifying Notary is an independent contractor and not a party to this ciaim. in fact the Certifying Notary is a Federal Witness
Pursuant to TlTLE 18, PART |, CHAPTER 73, SEC. 1512. Tampering with a witness, victim, or an informant The Certifying Notary also
performs the functions of a quasi»Postal inspector under the Homeland Security Act by being compelled to report any violations of the
U.S. Postai regulations as an Ofiicer of the Executive Department. intimidating a Notary Public under Color of Law is a violation of
Trtle 18, U.S. Code, Section 242, titled “Deprivation of Rights Under Color of Law," which primarily governs police misconduct
investigations This Statute makes it a crime for any person acting under the Color of Law to willfuily deprive any individual residing in
the United States and/or United States of America those rights protected by the Constitution and U.S. laws.

Arrmavrrenneranwntnsenanenrz Of 111 new
CERTIFICATION OF MAILING

State of Texas

County of Smith

I, L.agu kame vh- a duly qualified Notary Public, in and for the State of Texas, County of Smith,
serving as a third party Witness, personally verifying that these documents are being placed in an envelope and
to be sealed by me, for the sole purpose of certifying a response or Want thereof, at the request of Sybil-Jov:
Ehnin¢er Hi<rh a living woman, for presentment on this 11“’ day of October, 2018. These Documents are to
be sent via U.S.P.O. CERTIFIED MAIL receipt number 7015 0640 0001 4856 4153, to the CFO of PNC

BANK, N.A.z 249 Fifth Avenue, The Tower at PNC Plazaz 21st Floor, Pittsburgh, PA 15222.

All responses are to be mailed within 7 days to:

 

Larry Kalmowitz, Notary Public
PO Box 6626
Tyler, TX 757ll

List of enclosed documents:

1 Cover page, Affidavit of Notary Presentment and Certitication of Mailing

2 Three pages, legal sized, letter from Sybil-Joy:Ehninger High to PNC BANK, NA CFO Robert Q. Reilly
3 AFFIDAVIT OF PNC BANK NA ACCOUNT PAID IN FULL, 1 page letter sized

4 Hughes, Watters & Askanase LLP Notices, July 24, 2018, 14 pages, letter sized

Requestor’s Autograph: All/ny ` gin/1 "‘ ?/Z§;lq/AZ;X/M

By: Sybil-Joy: Ehninger H' h AuthdrizLé/d Repre e atii/e
Principal for the SYBIL 10 EHNlNGER HIGH STATE, UCC 3 -402
ALL RIGHTS RESERVED UCC 1-308

NOTARY sIGNArURE- _ §§@?t_
_ 1 \ \

MY COMMISSION EXPIRES: 08 ' ZZ,' LOZZ

 

 

"\\\\llll//, LAR KY KALMOW`
\ \‘ P(/s’, z
"'_(‘r\:NOiny PUbliC, State 01 19)(8$

/

        

_,+`$ Cornrn. Expires 08~22~2022

/7,€}';§,§'3\° Notary so 131692550

`\\\\uu,,

\d

 

 

 

 

 

 

 

Personally Known Produced ldentification ‘/ Type of Identification b §

LEGAL NOTICE

The Certifying Notary is an independent contractor and not a party to this claim, ln fact the Certifying Notary is a Federal Witness Pursuant to
TlTLE 18, PART I, CHAPTER 73, SEC. 1512. Tampering with a witness, victim, or an informant The Certifying Notary also performs the
functions of a quasi-Postal lnspector under the Homeland Security Act by being compelled to report any violations of the U.S. Postal
regulations as an Oflicer of the Executive Department. lntimidating a Notary Public under Color of Law is a violation of Title 18, U.S. Code.y
Section 242, titled “Deprivation of Rights Under Color of Law,” which primarily governs police misconduct investigations This Statute
makes it a crime for any person acting under the Color of Law to willfully deprive any individual residing in the United States and/or United
States of America those rights protected by the Constitution and U.S. laws.

-»

llPage

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 53 of 111 Page_|D 53

THIS IS A PRIVATE COMMUNlCATION BETWEEN THE PARTlES
NOTICE TO AGENT IS NOTICE TO PRINCIPAL
NO'HCE TO PRINCIPAL IS NOTICE TO AGENT

Afiidavit of Truth

Notice by: Sybil-Joy: Ehninger-High,
Principal

c/o 7237 Retn`ever Lane
ron Worth,` Texas‘ [76120]
Date of Notice: 10/1 1/2018

Notice ror; PNC BANK, NA
cFo Robert Q Reiiiy
249 FIFTH AVE
oNE PNC PLAZA
ziST FLooR
PITTSBURGH, PA 15222-2707

Service by: Certified Mail N0:7015 0640 0001 4856 4153, with return receipt

In the matter of:
Account Number: 1000359149
Property: 7237 Retiiever Lane, Fort Worth, Tean [76120]

Contract Date: 10/2/2012

l arn in receipt of your letters dated 07/24/2018 and arn returning them in this
correspondence I am returning these letters as l do not wish to contract with you.

Please find enclosed, the following documents:

1. AFFIDAVIT OF PNC BANK, NA ACCOUNT PAID lN FULL
2. Hughes, Watters & Asl<anase LLP original letters dated 07/24/2018

You are hereby notified that l have already tendered payment in full for the above referenced
account, which was accepted by Robert Q Reilly, CFO of PNC BANK, NA to setoff, settle, and
close the account See enclosed affidavit detailing the history of payments made. Therefore, by
his acceptance of these payments, Robert Q Reilly, CFO has entered into a Valid and enforceable
contract with me, received the benefits of the contract, and agreed to accept tendered payments

The CFO is well aware of what to do with the documents l sent him, if the billing department is
not aware of what to do with these documents that is not my concern Your further attempts to
collect on an account that/has already been settled and paid in full, leads me to believe that you
may be guilty of committing fraud via US mail and shall occur a liability of $100,000 US
Dollars. lf your attempts to collect, or failing to credit the account by remittance was made by
mistake or inadvertently, etc. then you are hereby notified of your error. Please adjust the
account to reflect the parties agreement that the account Was tendered payment and closed to
avoid incurring any penalties or liabilities in the matter regarding the account number
#1000359149.

Furthermore send proof of your claim;
1. Prove your claim that this loan is not already setoff, settled, and closed.

2. Please prove that the Robert Q Reilly, CFO did not receive and accept the payments detailed
in my AFFIDAVIT OF PNC BANK NA ACCOUNT PAID IN FULL.

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 54 of 111 Page|D 54

3. Please identify yourself by name, title, address, and your authority to talk to me about this
matter. I need a name so l know who is accepting the liability of this mistake, and also stop
sending me presentments without a signature I sent tendered payment directly to Robert Q
Reilly, CFO and not you. If you’re unaware of this, you are now hereby notified lt is not my
duty to educate you on public law, Uniform Cornmercial Codes, or explain documents that
were sent to Robert Q Reilly, CFO.

4. Please prove that l do not have a document from PNC BANK, NA that the account is now
paid in full. Prove that PNC BANK, NA did not send me this document

5. Please prove that you have a lien on this property as the creditor, when l have a document
from PNC BANK, NA saying that when I receive Release of Lien/Certificate of Satisfaction it
will be because property no longer has a lien. Prove that PNC BANK, NA did not send me
this document How can there be a lien when you’re no longer the creditor?

6. Please prove that I do not have "Release of Lien/Certificate of Satisfaction" to property in
hand. Prove that l did not receive "Release of Lien/Certificate of Satisfaction" from your 'l"itle
Management Department.

7. Please prove that mortgage is not paid in full. Prove that Robert Q Reilly, did not accept my
tendered payment If instruments were not returned that means they were accepted Send
proof of returned documents from Robert Q Reilly, CFO.

8. Please prove this account is satisfied and closed and in good standing Please get your
team iri order and speak with Robert Q Reilly, CFO. Prove that Robert Q Reilly, did not
accept my tendered payment

9. Anyone trying to collect any further monies, payments, or debts on this closed account is
operating outside of their duty and needs to cease and desist all illegal activities of trying to force
my Estate to continue to deal with an account that has already tendered payment to Robert Q.
Reilly. Prove that Robert Q. Reilly did not accept my tendered payments

10. You are also required to cease and desist from contacting me on this and any related
matters unless it for the purpose of informing me that you made a mistake and have information
from Robert Q Reilly, CFO personally that he has in fact accepted my tendered payment

11. T he billing department for PNC BANK, NA is not who accepted the tendered payment, it
was a presentment and contract sent directly to Robert Q. Reilly, CFO and l will only accept
communication from Robert Q. Reilly, CFO who entered into a valid and enforceable contract
With me. The billing department does not understand how to handle the presentment but the
CFO does. Prove that the CFO does not know how to handle valid and enforceable contracts in
regards to the remittance payments listed on my AFFIDAVIT,

12. Please prove that there was a defect with instruments to Robert Q Reilly, CFO as listed
on my AFFIDAVl'I`.

13. Please prove that Robert Q Reilly, CF 0 returned the instruments within 10 days due to
any type of defects, incorrect, incomplete, or inaccurate A valid and enforceable contract exists
and I do not consent to you getting involved with this contract Please remove yourself and
cease and desist any further harassment The only person who needed to communicate with me
about this issue was Robert Q Reilly, CFO and he has already accepted the contract

14. Please prove that Robert Q Reilly, CFO has not already processed the remittance coupon
to tender payment for account 1000359149.

15. Please prove you’re still the creditor, since there have been multiple tendered payments to
Robert Q Reilly, CFO for the account 1000359149.

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 55 of 111

16. Please prove how there could be a default under contract dated 10/2/2012, when Robert
Q Reilly, CFO entered into a new valid and enforceable contract with me by accepting my
presentments.

19. Please prove it is not house stealing if you illegally take or take possession of a house that
now belongs to my Estate.

20. Let it be known that by stealing my private property due to your mistake, you will be
billed $500,000 and charged with felony larceny of a house stealing

21 . Please note you will not get any default judgments based on the information in this notice
and based on the documents l have in my hands from PNC BANK, NA and further based on the
fact the original mortgage loan from 10/2/2012 was changed when Robert Q Reilly, CFO entered
into a new valid and enforceable contract with me detailed on the enclosed AFFIDAVIT,
accepted by Robert Q Reilly, CFO. l arn sure an Administrative clerk aka a Judge knows there
are more ways to setoff, settle, discharge and tender payment other than F ederal Reserve Notes. I
will not enter into any further contracts with you. A judge will recognize the new valid and
enforceable contract between Robert Q Reilly, CFO and my Estate.

22. Prove that you know what a Secured Party is, prove you know what a Secured Party
Creditor is? Prove that you know UCC? Prove that you know there are more ways to setoff,
settle, discharge and tender payment other than Federal Reserve Notes.

Your agency has seven (7) days from the delivery date of this "affidavit of truth" to respond on 'a
point-by-point basis, via sworn affidavit, under personal and full commercial liability, signed
under penalty of perjury that the facts contained in their response are true, correct, complete and
not misleading, mere declarations are an insufficient response.

If l do not receive such a response conforming to the above criteria within seven (7) days from
the delivery of this "notice", it Will be deemed a tacit agreement by your silence that Robert Q
Reilly, CFO has accepted my tendered payment and that your agency will submit notification of
the correction in writing MaXim of Law: A un-rebutted affidavit stands as Truth. Please send a
letter for my records that the corrective actions have taken place.

NOTICE: THIS DOCUMENT IS NOT lNTENDED TO THREATEN, HARASS, HlNDER
OR OBSTRUCT ANY LAWFUL OPERATIONS AND IS FOR THE PURPOSE OF
OBTAINING LAWFUL REMEDY AS IS PROVIDED BY LAW.

By: itt ita mercy
sybii-i'l>y; EhHizigtr-High§\i;tincipai

7 \y

State of Texas

County of Tarrant

This instrument was acknowledged before me on October ll, 2018 by

S‘v\bil EL\V\ l/L‘]¢Zf l'l»`ql/\/
d l d fm

(seai) » Notary P'ubiic's signature

sach Bu<;KLEy l My Commission Expires: l ns 9\` '3\\
Notary to #129577867 l _

My Commisslon Ex;)ire> t
October 2, 2021

 

 

 

 

 

 

Page|D 55

  
  
  
  

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 56 of 111

` 'AFFilSAVIT OF PN'¢YBANK; NA ACCOUNT PAID 15 f

 

As a resident in the county of TARRANT within the state of TEXAS
Sybil-Joy: Ehninger High personally approached me. the undersigned i\lotar;.gr»tc

made her sworn testimony in a general affidavit that the following statement is
completely factual and true to the best of her belief and knowledge

 

    

l. 313 l‘~;"fa§ 29 2503 l: :iai§ed t:l‘»§ 2 §: £tz\l§t_ ’\ §§ 94 479. 91 '=;‘2 4
USPS 3 4§\¢~,0359 49

2. 1399 9.?220370050§2!5 was received §5§; PNCD oanl:, i\§. ft.o on lane 4 2\ .S

3. PNC Banii l\ ~’§.l\'<~:.po the negotiable tswuncnt ret did not honor the payne rt

4 Cn lane 9 20!3 l maine l

‘

 

PNC Banlt. `?\;’4 a neeo:iabi re instrument for §§94,47992 mailed
l

»

US? 5 R§?ZZGB"/'Ol 34U`31 was received by fi\:2 423 lnl' t l `\l.,”~t on §tu re lF‘ 29§“.

C',“\ th

PNC Bank.l\ l.A le pitt rlenegotiab ein strain iit §etdidncti tenor tliepa§,i:rcnt

n 12. 20l€ ~ lmailed PNC ;3;4§\0§. `;'\l 342 anegotic ble einstz'un:ent for 394. l79. 92 inaiie
_.RSPSK 7 §?22 2007l 039sz ;o the 42§` § to pa '»: tie a lened balance on account -»i{l”ll?i`i'~? 49

_q
520

§§. L?SPS?`§~`?.ZOS?!QB§$S1asrecelvedi:»y"?\22ei`\4onlul}~'30.29l§.

9. Fl‘~§§` Banl\:. N.i-.t kept the ne<.>; niale iiai;lirneiit yet did not honor ;lic payment

ila Cn lul§ 12 20l8. lmailed P\lC' 44l\"' l\l 44 a necot'e§“'e ir"$trnt:zent:ori 994 "~92 mailed tila
' 9§`§`. Certil"ie~l mail #7lll7 053 00000 737§- 0537 ;o the ltilil rig addre ‘

 

;»~a
y..».a

. USPS Cet'tit`ied Mail 70l7 0530 0000 7374 9357 Was recei:c db} PNC Banl<,i\ l.-`t. en ,4»:{'"5,: 4

"f_z§, b

*"r 1 .
l2. PNC Bantt. l\i. 4. lieth the negotiable instrument }'c t did not honor thep ayrncn

v_!*

jj cl perjury-1
\i
Al"t"§ar‘t tS§_g*iaf:n§“e: '

  

 

 

Date Signed: the ll\,tio ij i\i\\“\€>\ 20 log

 

of `3>€@4<><\/\40'€§’ 20 ll
@\Ql)/l-l \:`\(`tmfi’\/l/th\

Notary Public

ALtNA HANNUSH
Notary tD #131405469
My Cnmmission Expires
January U, 2022

 

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 57 of 111 Page|D 57

 

  

 

:;';t:£$ Waff€l'$ ASKBHBSE L.L.P. pRESOR?-
~ =Ox 9064 Firsi-Cless ~'= 4
‘,-mecuia, CA 92589-9064 "“
U.S. Postege am §
Fees Peé;‘ 4
WSO
931’4 BLUU LL?U ljth 9193 EE

 

Send Correspondence lo:

Hughes Watters Askanase L.L.P. RETURN RECE\FT (ELECTRON!C)
Total Plaza

1201 Louisiana 28th Floor
Houslon, TX 77002

20180726~227

.il.,.,i,ii.,tintini.;li.iit,.ii"inMp.i,tui.i[h..mni.
7237 RETRIEVER LANE TRUST

7237 RETR]EVER LN

FORT WORTH, TX 76120-1629

SHADOW

 

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 58 of 111 Page|D 58

HUGHES, WAUERS &ASKANASF., L.L.P.
_.-m"o,RN r-:Ys AT LAW
1201 LOLILSL'-\NA. SLTlTE ZSGG
HOLFSTO_\", TEXAS 77002
TE;_EFHO:<F.: (71 31 ?5.9€~3§ S
¥Ac;<xsm§: (? 13) ?5%8'34

NOT!CE OF SUBST|TUTE TRUSTEE'S SALE
July 24. 2018
7237 RETRHEVER LANE TRUST
7237 RETRIEVER_ LANE
FORT WORTH, TX 76120
Re: Propelty Address: 7237 RETRIEVER LN., FORT WORTH, TX 76120(‘Pr0pe1'1y')

Enclosed is a courtesy copy of the Notice of the Substitute Trustee’s Sale relative to the Property.

Sincerely,

HUGHES, WATTERS & ASKANASE, L.L.P.
FORECLOSURE DEPARTMENT

le U.s. FIRST cLASs MAIL AND
CERTIFU~;D MAIL RETURN
RECEIPT REQUESTED

931481001170096591'£.'322

-- MlCl-iELLE SCHWARTZ, JOHN PH|LLlP MARQUEZ OR KATHY ARRlNGTON have been appointed as Substitute Trustee(s),

E.aj:"§;:

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 59 of 111 Page|D 59

NOTICE oF suesnrure TRusTEE's sALe
TARRANT county

Deed of Trust Dated: October 2, 2012

Amount: 8112,375.00

Grantor(s): RONALD S HiGl-i and SYBlL EHNINGER

Original Mortgagee: ROUNDPO|NT MORTGAGE COMPANY, A FLORlDA CORPORAT!ON

Currenf Mortgagee: PNC BANK, NATIONAL ASSOCIATlON
Mortgagee Address: PNC BANK, NATlONAL ASSOClATlON, 3232 Newmarl< Drive. Miamisburg, CH 45342

Recording lnformation: Document No. 0212251637
Legai Description: LOT 9, BLOCK 6, MALLARD COVE, AN ADDlTlON TO THE CITY OF FORT WORTi-tz TARRANT COUNTY,

TEXAS ACCORD[NG TC THE PLAT THEREOF RECORDED lN CABlNET A, SLlDE 8009, OF THE PLAT RECGRDS OF TARRANT
COUNTY, TEXAS.

Date of Sate: September 4, 2018 between the hours of 1:00 Plvl and A:DO PM.

Earliest Time Sate Will Begin: 1 :OO PM

Place of Saie: The foreclosure sale will be conducted at public venue in the area designated by the TARRANT County
Commissioners Court pursuant to Section 51.002 of the Texas Property Code as the place where foreclosure sales are to take

place, or if no place is designated by the Commissioners Court, the sale will be conducted at the place where the Notice of Trustee’s
Sale was posted

BRETT BAUGH ORWENDY LAMBERT, AARON PARKER, KENNY SH!REY, RlCK MONTGOMERY, PH|LLlP PlERCEALL, CRAlG
MUlRHEAD, CLAY GOLDEN, MARK BULEZlUK, FREDER|CK BR|TTON, BRENT GRAVES, DOUG RODGERS, RlCK KlGAR,

(‘Substitute Trustee') each empowered to act independentiy, in the place of said original Trustee, upon the contingency and in the
manner authorized by said Deed of Trust.

The Substitute Trustee will sell the Property by public auction to the highest bidder for cash at the place and date specilied. The sale
will begin at the earliest time stated above or_within three (3) hours after that time. _ y ' ~

lt the sale is set aside for any reason, the Purchaser at the sale shall be entitled only to a return of the funds paid. The Purchaser
shall have no further recourse against the Mortgagor, the Mongagee or the Mortgagee's attomey.

NOT|CE tS FURTHER GlVEN fhat, except to the extent that the Substitute Trustee(s) may bind and obligate the Mortgagors to
warrant title to the Property under the terms of the Deed of Trust, conveyance of the Property shall be made ‘AS lS` ‘WHERE lS’

without any representations and warranties whatsoever, express or impiied, and subject to all matters of record affecting the`
Property.

   

A debtor who is servin on active milita du ma have s ecial ri hts or relie)c related to this notice under federal law includin the
Service-members Civil Retief Act (50 U.S.C. 68 3901 et seg,). and state law. including Section 51.015 Texas Prom Code. Assert
and rotect our ri hts as a member of the armed forces of the United States. if ou are or our s ouse is servin on
active milita dut . includin active milita dut as a member of the Texas Nationai Guard or the National Guard of

another state or as a member of a reserve com@nent of the armed forces of the United States, please send written notice
of the active dug military service to the sender of this notice.

THIS INSTRUMENT APPOINTS THE SUBSTITUTE TRUSTEE(S) IDENTIFIED TO SELL THE PROPERTY DESCRIBED IN THE
SECURITY lNSTRUMENT IDENTIFIED IN THIS NOTICE OF SALE. THE PERS’ON SIGNING TBIS NOTICE IS THE
ATTORNEY OR AUTHOR!ZED AGENT OI" THE MORTGAGEE OR MOR'I`GAGE SERVICER.

 

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 60 of 111 Page|D 60

/Swa 41 ‘,£\,,
Anrnn Espinoz:{,":"tttomc~?';:!,__ t Lex\'
Hughcs. WA`ITERS & Askanase, L.I_.P.
iam LOUISIANA, sUm~: zxoo

Houston, TEXAS 77002
Ret`erence: 20 l 8-004142

 

BRETI` BAUGH OR \\~"ENDY LAMBERT. AAR()N PARKLR
K.E\\`Y SHIR!;`Y, RICK MONTGOMERY, PHlLLlP PlERCEALL,
CKAIG MUIRHEADT CLAY GOLDEN, MARK BULEZ{UK,
FR`EDERICK BRITTON, BRENT GRA\?ES, DOUG RODGERS,
RICK KIGAR. JOHN BIZAZLEY.y DA\~"ID STOCKMAN, DONNA
S`IOCKMAN. GUY WIGGS, BRENDA WIGGS. DENISE
BOEKNER. TLM LEWIS. MlCHELLE SCHWARTZ. JOHN I’HILLIP
'Z\‘IARQUI;`Z OR KATH\’ AM{INGTON

cio Auction.com. LLC

l ;\'Iauchly

Ir\-'ine_ Calit`omia 92618

 

    
  

_ lies Watters Askanase L.L.P.
Box 9064
- ecula, CA 92589-9064

Send Correspondence to:
Hughes Watters Askanase L.L.P.
Total Plaza

1201 l_ouisiana 28th Floor
Houston, TX 77002

ll |ll ll ll ll llll| lll lll

EEBEL?UH?E

20180726-227

lillilll'"lll"ln"'l'mlillln"i'l'l'lill'lu'llnll"li""
RONALD S HlGH .

7237 RETR|EVER l_N
FORT WORTH, TX 76120-1629

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 61 of 111 Page|D 61

 

 

PRESORT
First-Class Ma§£;
U.S. Postage ana
Fees Paid
WSO

 

SHADOW

 

 

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 62 of 111 Page|D 62

HUGHES, \Y/ATTERS &ASKANASE, L.L.P.
ATTO RN EYS AT L'-\\V
1201 LOl,`lSL-\_Nr\, SLFlTE 28th
HOLESTD§\‘. TEXAS ?76@2
TELEPHOXE= iii}) 759@8§8
l-`Ac:sxl\-nis: tit$> ?5%834

NOTICE OF MA'I`URITY/ACCELERATION OF TEXAS RECOURSE LOAN AND
ENCLOSING NOTICE Ol" SUBSTITUTE TRUSTEE'S SALE

July 24, ZOl 8

RONALD S HIGH
7237 RETKIEVER LN.
FORT WORTH, TX 76l20

Rc: File No: 20l8-004l42
Propc!ty Address: 7237 RETRTEVER LN. FORT WORTH, TX 76l20

THIS lS AN ATTEMPT BY A DEBT COLLECTOR TO COLLECT A CONSUMER DEBT
AND ANY lNFORMATlON OBTAINED WlLL BE USED FGR THAT PURPOSE.

l. The undersigned represents PNC BANK, NA'I`IONAL ASSOCIATIQN (sornetimes
referred to as ‘client"), the owner and/or holder and/or mortgage serviccr for thc owner and/or holder
With regard to the note (‘Note’), dated October 2, 2012, secured by the Deed of Trust (“Dccd of Trust”)
encumbering the Property, dated October 2, 2012 the Notc and Dced of Trust being collectively
referred to as the (“Loan"') and is authorized to deliver this letter on its behalf

2. Our client has informed us that despite the sending of written notice of default and
notice of intent to accelerate the maturity of the Loan, the default Was not timely cured As a
consequence our Client hereby acceleratcs the maturity of the Loan, and declares the entire
balance of the Loan due and payable in hill

3. ln accordance With Scction 51.002(b) of the Tcxas Property Codc, enclosed is a
copy of the Notice of the Substitute Trustee’s Sale that advises the foreclosure sale of the
Propclty authorized by the Deed of Trust Will take place on September 4, 2018, at the place
designated by the TARRANT County Comrnissioners Court pursuant to Scction 51.0{)2, and the
Property Will be sold to the highest bidder for cash. The foreclosure sale Will be conducted

between the hours of t :00 PM and 4:00 PM, The earliest time the foreclosure sale will begin
Will be 1:00 PM.

4. The amount necessary prevent this foreclosure sale may be determined by
contacting the firm’s Forcclosurc Dcpartmcnt at the Within stated address or by telephone at

713.759.0818. Payment must be in certified funds or other form of payment acceptable to our
client

5. A debtor Who is serving on active military duty may have special rights or relief related

2335170475

 

 

Case 4'19-cV-00104-A Document 1 Filed 02/05/19 Page 63 of 111 Page|D 63

to this notice under federal law, including the Servi'cemembers Civil Relief Act ( 50 U.S.C. §§ 3901 et
seq.), and state law, including Sectio`n 51.0l5 Texas Property Code. Assert and protect vour rights as a
member of the armed forces of the United States. lf von are or your spouse is serving on active rnilitarv
dutv_ including active military dutv as a member of the Texas National Guard or the National Guard of
another state or as a member of a reserve component of the armed forces of the United States. please send
§y;itten notice of the active dutv military service to the sender of this notice immediatelv.

6. Except as otherwise set out herein under Texas law and the terms of the applicable Loan
documents, you may be liable for any deficiency owing on the Loan after the foreclosure sale.

7. This letter constitutes notice required by law and the terms of the applicable Loan

dccurnents.' 'l`o the extent that you have received a discharge in bankruptcy of the Loan and the Loan was
not reaffnmed and/or you are not an obligor on the debt secured by the Loan, this notice does not

to enforce the lien on the property securing the debt) under applicable laW. If you receive this notice and
you are not a debtor, this notice is for informational purposes only.

Sincerely,

HUGHES, WATTERS & ASKANASE, L.L.P.

VIA U.S. FIRST CLASS _MAIL AND
CERTEFIED MAIL RETURN
RECEIPT REQUESTED

 

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 64 of 111 Page|D 64

NOTlCE OF SUBSTITUTE TRUSTEE'S SALE
TARRANT County

Deed of Trust Dated: October 2, 2012

Amount: 3112,375.60

Grantor{s): RONALD S HlGH and SYBll_ EHNlNGER

Orlginal Mortgagee: ROUNDPOlNT MORTGAGE COMPANY, A FLORIDA CORPORATlON

Current Mortgagee: PNC BANK, NATlONAL ASSOClATlON
Mortgagee Address: PNC BANK, NAT|ONAL ASSOCIAT|ON, 3232 Newmark Drive, Miamlsburg, OH 45342

Recording lnformation: Document No. 0212251637

Lega| Descrlption: LOT 9, BLOCK 6. MALLARD COVE, AN ADD|T\ON `l`O THE ClTY OF FORT WORTH, TARRANT COUNTY,
TEXAS ACCORD|NG TO THE PLAT THEREOF RECORDED lN CABlNET A, SLlDE 8009, OF THE PLAT RECORDS OF TARRANT
COUNTY, TEXAS.

Date of Sale: September 4`, 2018 between the hours of 1:00 PM and 4:00 Pl\/l.

Earliesl: Time Sale Will Begin: 1:00 F’M

Place of Sale: The foreclosure sale Wlll be conducted at public venue in the area designated by the TARRANT County
Ccmmlss'loners Court pursuant to Sectlon 51.002 of the Texas Property Code as the place where foreclosure sales are to take

place. or il no place is designated by the Commlssloners Court, the sale will be conducted at the place where the Notice of Trustee‘s
Sale Was posted

BRETT BAUGH ORWENDY LAMBERT, AARON PARKER, KENNY SH|REY, RlCK MONTGOMERY, PHILLlP PlERCEALL, CRA|G
MUIRHEAD, CLAY GOLDEN, MARK BULEZ|UK, FREDERICK BR|TTON, BRENT GRAVES, DOUG RODGERS, RlCK KIGAR,

_, JOHN BEAZLEY, DAVlD STOCKMAN, DONNA STOCKMAN, GUY WlGGS, BRENDA WlGGS, DENlSE BOERNER, TlM LEWlS,

MlCHELLE SCHWARTZ, JOHN PH|LLlP MARQUEZ OR KATHY ARRlNGTON have been appointed as Substilute Trustee(s),

('Subslitule Trustee’) each empowered to act lndependenlly, in the place of said original Trustee, upon the contingency and in the
manner authorized by said Deed of Trusl.

The Substltute Trustee will sell the Property by public auction to the highest bidder for cash al the place and date specified The sale
will begin at the earliest time stated above or within three (3) hours after that times , 7 » 7 ~

lf the sale is set aside for any reason, the Purchaser at the sale shall be entitled only to a return of the funds paid. The Purchaser
shall have no further recourse against the Mortgagor, the Mortgagee or the Mortgagee's attomey.

NOT|CE lS FURTHER GlVEN lhat, except to the extent that the Substitute Trustee(s} may bind and obligate the lvlortgagors to
warrant title to the Property under the terms of the Deed of Trust, conveyance of the Properly shall be made ‘AS lS’ `WHERE lS’

without any representations and warranties whatsoever, express or lmplled, and subject to all matters ot record affecting the
Propertyr

A debtor who is serving on active militant dug may have special rights or relief related to this notice under federal lawl including the
Servicemembers Civll Relief Act (50 U.S.C. 68 3901 et seo.l. and state law. including Section 51 .015 Texas Proger_ty Code. Asserz

and rotect our ri hts as a member of the armed forces of the United States. lf ou are or our s ouse is servin on
active milita du . lncludin active millta d as a member of the Texas National Guard or the National Guard of

another state or as a member of a reserve component of the armed forces of the United States, please send written notice
of the active rig military service to the sender of this notice.

THIS INSTRUMENT APPOINTS THE SUBS'I`ITUTE 'I`RUSTEE(S) IDENTIFIED TO SELL THE PROPERTY DESCRIBED IN THE
SECURITY INS'I`RUMEN'I` IDENTII"IED IN THIS NOTICE OF SALE. THE PERSON SIGNING THIS NOTICE IS THE
ATTORI\`EY OR AUTHORIZED AGENT OI" THE M()R'I`GAGEE OR MORTGAGE SER\"ICER.

 

 

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 65 of 111 Page|D 65

aron Espiaoz:£/.“tttom

Hughes, Watters & Askanasc. L.L.P.
ll()l Louisiana. SUITE 2800
Houston.TeXas 77002

Ret`erence: 20 l 8-004\ 42

 

BRET[` BAL"GH OR WENDY LAMBERT, AARON PARK`ER.
KI:`N\\' SH!REY, RICK MO_NTGOMERY, PHtLLtP PIERCEALL,
CR.‘\!G MUIRHEAD, CLA\’ GOLDEN, :\!`\RK BULEZXUK,
FREDERICK BR!TTON. BRENT GRAVES, DOUG RODG`ERS,
RICK KIGAR. JOHN B?EAZLEY, DAVID STOCKM.¢LN, DONNA
STOC`KMAE\". GUY \VIGGS. B.RENDA \\"iGGS. DENISE
BOERNL`R. TlM LE\\~'lS. MICHELLE SCHWARTZ. JOHN PHILLIP
MARQUEZ OR KA'I`HY ARR!NG'!`ON

c/o Aucxion.com_ LLC

l Mauchiy'

irvine Calil`r)mia 92618

 

  

Hughes Watters Askanase L. L. P
PO Box 9064
Temecula, CA 92589-9064

Send Correspondence to:

Hughes Watters Askanase L.L.P,

Toial Plaza
1201 Louisiana 28th Floor
Houston, TX 77002

'¢‘i"'!
_-’l-

CaS€ 4.19--CV -0-0104 A

Documentl Filed 02/05/19 Pag e660 f111 Pa e

 

 

ll ll ll l llllllll ill ll

EHBE:L?UU 714

201 80726-227

l’h"t’li'mlh'ulllii‘h'iii"l"i'l‘i""*“l""'"ill'ilil
SYBIL EHNlNGER

7237 RETR!EVER l_N

FORT WORTH, TX 76120-1629

|D 66

 

 

PRESORT
First-Class Mail
U.S. Postage and
Fees Paid
WSO

 

SHADOW

 

 

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 67 of 111 Page|D 67

HUGHES, \X/ATT£RS & ASK»\NASE, L.L.P.
..-'\'l_l'ORNl-IYS AT LAW
1261 LGL?ISIA;\‘A, SL?lTE 286®
HOBSTOE\’, TEXAS 7?0".»2
Tr.ir.rno..\e ii i?») ?59/€=$§8
FAC§qu&(?tS)?596834

NOTICE OF MATURITY/ACCELERATION OF TEXAS RECOURSE LOAN AND
ENCLOSING NOTICE OF SUBSTITUTE TRUSTEE'S SALE

Juiy 24, 2018
sYBiL EHNINGER
7237 RETRIEVER LN.
FOR'l` \VORTH, TX 76120

Re: File No: 2018-004142
Propcrty Addrcss: 7237 RETRIEVER LN. FORT WORTH, TX 76120

THlS lS AN ATTEMPT BY A DEBT COLLECTOR TO COLLECT A CONSUMER DEBT

7 " AND ANY lNFORMATlON OBTAINED WlLL BE USED FDR THAT PURFOSE.

l. The undersigned represents PNC BANK, NATIONAL ASSOCIATION (sornctirncs
referred to as ‘clicnt’), the owner and!or holder and/or mortgage servicer for the owner and/or holder
With regard to thc note (‘Noie’), dated October 2, 2012, secured by the Deed of Trust (“Decd of Trust”)
encumbering the Property, dated October 2, 2012 the Notc and Deed of Trust being collectively
referred to as the (“Loan") and is authorized to deliver this letter on its behalf

2. Our client has informed us that despite the sending of Written notice of default and
notice of intent to accelerate the maturity of the Loan, the default Was not timely cured. As a

consequence our Client hereby accelerates the maturity of the Loan, and declares the entire
balance of the Loan due and payable in full

3. _ ln accordance With Scction 51.002(b) of the Texas Propcrty Code, enclosed is a
copy of the Notice of the Substitute Trustcc’s Salc that advises the foreclosure sale of the
Property authorized by the Deed of Trust Will take place on September 4, 2018, at thc place
designated by the TARRANT County Commissioners Court pursuant to Scction 51.002, and the
Property Will be sold to the highest bidder for cash. The foreclosure sale will be conducted

between the hours of 1:00 PM and 4:00 PM. The earliest time the foreclosure sale will begin
Will be 1:00 PM.

4. The amount necessary prevent this foreclosure sale may be determined by
contacting the tinn’s Foreclosurc Department at the Within stated address or by telephone at

713.759.0818. Payment must be in ccrtiiicd funds or other form of payment acceptable to our
client

5 . A debtor who is serving on active military duty may have special lights or relief related
to this notice under federal law, including the Serviccmembcis Civil Relief Act (50 U.S.C. §§ 3901 et

i\)
(¢J

3 70474

01
|.,.\

 

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 68 of 111 Page|D 68

seq.), and state law, including Section 51.015 Texas Property Code. Asseit and protect your rights as a
member of the aimed forces of the United States. If you are or your spouse is serving on active military
dutv. includingy active military duty as a member of the Texas National Guard or the National Guard of
another state or as a member of a reserve component ot` the aimed forces of the United States. please send
Written notice Oi` the active dutv military service to the sender oi` this notice immediatelv.

6, Except as otherwise set out herein under Texas law and the terms of the applicable Loan
documents you may be liable for any deficiency owing on the Loan after the foreclosure sale.

7. This letter constitutes notice required by law and the terms of the applicable Loan
documents To the extent that you have received a discharge in bankruptcy of the Loan and the Loan Was
not reaffirmed and/or you are not an obligor on the debt secured by the Loan, this notice does not
constitute an attempt to collect a debt from you personally and/or in violation of the discharge injunction
of ll U.S.C. § 523, but rather serves as notice that our client is exercising its in rem rights only (the right
to enforce the lien on the property securing the debt) under applicable law. lt` you receive this notice and
you are not a debtor, this notice is t`or informational purposes only.

Sincerely,

HUGHES, WA'l'TERS & ASKANASE, L.L.P.

VIA U.S. HRST LASS MAIL AND
CERTIFIED MAIL RETURN
RECEIPT REQUESTED

 

 

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 69 of 111 Page|D 69

NOTlCE OF SUBSTITUTE TRUSTEE'S SAl_E
TARRANT County

Deed of Trust Dated: October 2. 2012

Amount: 5112,375.00

Grantor($): RONALD S HlGH and SYB|L EHNINGER

Original Morfgagee: ROUNDPO|NT MORTGAGE COMPANY, A FLOR|DA CORPORAT|ON

Current Mortgagee: PNC BANK, NATlONAL ASSOCIAT|ON
Mortgagee Address: PNC BANK, NAT|ONAL ASSOClATlON, 3232 Newmarl< Drlve, Miamisburg, Ol-l 45342

Recording lnformatlon: Document No. D2‘12251637
Legal Descriptlon: l_OT 9, BLOCK 6, MALLARD COVE, AN ADDlTlON TO THE Cl`lY OF FORT WORTH, TARRANT COUNW,

TEXAS ACCORDING TO THE PLAT THEREOF RECORDED lN CABlNET A, Sl.lDE 8009, OF THE PLAT RECORDS OF TARRANT
COUNTY, TEXAS.

Date of Sale: September 4, 2018 between the hours of 1:00 PM and 4:00 Pl\/L

Earliest Time Sale Wl|l Begin: 'l:OO Plvl

Plaee of Sale: The foreclosure sale will be conducted at public venue in the area designated by the TARRANT County
Commissloners Court pursuant to Section 51.002 of the Texas Properly Code as the place where foreclosure sales are to take

place, or if no place is designated by the Commissloners Court, the sale will be conducted at the place where the Notice ot Trustee`s
Sale was posted

BRETT BAUGH ORVVEND¥ LAMBERT, AARON PARKER, KENNY SHlREY, RICK MONTGOMERY, PHlLLlP PlERCEALL, CRAlG
MUlRHEAD, CLAY GOLDEN, l‘\/lARK BUl_EZlUK, FREDERlCK BRlTTON, BRENT GRAVES, DOUG RODGERS, RICK KlGAR,
JOHN BEAZLEY, DAVlD STOCKM/-\N, DONNA STOCKMAN, GUY WlGGS, BRENDA WIGGS, DENISE BOERNER, TlM LEWlS,

'~ MlCHELLE SCHWAR?Z, JOHN Pl-llLLlP MARQUEZ OR KATHY ARR|NGTON have been appointed as Subslltute Trustee(s),

ai""'"

(‘Substltute Trustee’) each empowered to act independently, in the place of said original Trustee, upon the contingency and in the
manner authorized by said Deed of Trust.

The Substltute Trustee will sell the Property by public auction to the highest bidder for cash at the place and date speclhed. The sale
will begin at the earliest time stated above or within three (3) hours after that time. » ' '

lf the sale is set aside for any reason, the Purchaser al the sale shall be entitled only to a return of the funds paid. The Purchaser
shall have no further recourse against the Mortgagor, the lvlortgagee or the Mortgagee‘s attomey.

NCTlCE lS FURTHER GlVEN`that, except to the extent that the Substltute Trustee(s) may bind and obligate the Mortgagors to
warrant'tltle to the Properly under the terms of the Deed of Trust, conveyance of the Property shall be made ‘AS lS’ ‘WHERE lS‘

without any representations and warranties whatsoever, express or lmplled, and subject to all matters of record affecting the
Property.

A debtor who is sewing on active millta[y duty may have sgeclal rights or relief related to this notice under federal law, including the
Servicemembers Civil Relief Act (50 U.S_C. 58 3901 else . . and state law lncludin Section 51,015 Texas Pro e Code. Assert

and protect your rights as a member of the armed forces of the United States. lt you ge or your spouse is servlnq on
active militag du§y. including active militag du_t_y as a member of the Texas National Guard or the National Guard of

another state or as a member of a reserve component of the armed forces of the United States, please send written notice
of the active duty military service to the sender of this notice.

THIS INSTRUl\'fENT APPOL’\‘TS THE SUBSTITUTE TRUS'!`EE(S) IDENTIFIED TO SELI. THE PRGPERTY DESCRIBED IN THE
SECURITY INSTRUMENT IDENTIFLED IN THIS NOTICE OI" SALE. THE PERSON SIGNING THlS NOTICE lS THE
ATTORNEY ()R AUTHOR[ZED AGENT OF THE MORTGAGEE OR MORTGAGE SERV!CER.

 

E§“;::§

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 70 of 111 Page|D 70

A.'tmn' Espiaozz§":‘§ttomc§tt Law

Hughes, Watters & Askanase_. 1..1_.1’.
1201 Louisiana. SUH"E 2800
Houston. `l'exas ?7002

Ret`erence: 201 8-004142

 

BRETT BAUGH OR WENDY LAMBERT, AARON PARKER,
KEN\Y SHLREY, RICK MONTGOMERY, PHlLLlP PI.ERCEALL,
CIU\IG MU!RHEAD, CLAY GOLDEN, MARK BULEZ!UK,
FREDER!CK BR{TTON, BRENT GRA\~’ES, DOUG RODGERS.
RlCK KIGAR, JOHN BEAZLEY, DA\"ID STOCKMAN, DONNA
STCCK.MAN. GUY WIGGS, BRENDA WlGGSt DENISE
BOERN}ER. ’l`lM LEWIS, MLCHELLE SCH WARTZ. JOHN PHILLIP
MAROUEZ OR lQ-UHY ARRLNGTON

cfc J\ucilon.cont. LLC

1 Mauchly

lrvine, Califomia 92618

 

CqSH 4.lH-C.V-UUiU4-A DOCUm€nt 1` Fi|`éd 02/05/19 Pet¢e 71 01111 P-¢e|D 71

COMPLETE THIS SECT)ON ON DEL!l/EBY

Asignawre

  
  

SENDER: COMPLETE THlS SECTION

   

 

 

 

l Complete items 1. 2, and 3. n
l Prlnt your name and address on the reverse x n “9€“:

30 that we can return the card to you - B. Received by (Primed Name) _c. Date or Delivery
l Attach this card to the back ot the mailp\ece,

or on thefront rt space permits m m 1? m yes

. . ' o t
1. Arhole Addres%d w- §$§Igewemer delivery address below: n NO

teamsters re ne

 

 

                                    

 

 

Ci':;) ~r iQI\/tl fsiale A)/§ § ;i': z
jim salt Accl::)\¢~:§… j F§U/ § a;` 53
:Q;'cc@ox r;:vif’ pr: X:::?i:z/ 77 _` : m
3. S T
lllllllllllllllllllllllll g,,,;“;°fmyjjm a§@;°:m,,
59590 9402 3614 7305 6854 64 n MM adm v `
_ zwemmberr:arser@m service/eeo _ 1_,§0°3‘“‘;§.:%“*“““°@”"“’ ::,.,°mm°"“'“““'°“m

Mail nesmeane\rvay
7015 Dl=LllJ l]lfl{l]. LiBEl; 1-111.5,';1y vietnamde ` am
PS Form 3811, .iuly 2015 PsN rsaeoz-ooo-sosa comesvo nexum pt

 

 
     

U.S. Postal Service'”
CERTIF|ED MA|L® RECE|PT

Domestic Mail Only

 
 
 

 
    

For delivery intormation. visit our website at wivw.usps.com"*-.

 

C€l‘llfied Mail Fee

$
Extm Services & Fees pneckbax. adam as appropriate
[] Retum Receipt it\axdocpy) 5
ij Rotum Receipt (electronicl 3
m Cenified Mail Hestricted Delivery $
[jmutt slgnaium named 3 _____ _____

pi;;_'}s?:;; steam emma ceth s “_ M___ Q\§U Q\/§KS%£<\ (¥'('r'

$
Tota| Postage and Fees

Si”'r{‘lt; iba/we ron

Street andApt. No,, or PO Box No.

 

 

__,W_~ Postmark ._ ;<

 

________ ,\ Here

 

 

 

 

 

 

?ULS UE'-ll] DU[]l '~1551= LllSB

 

 

 

 

PS Form 3800, April 2015 PSN 7530024.\0<1-9047 See Reverse for instructions

 

. ~ , k 13
lxi lott \ , .
Case 4:19-cv}::'0%104-A Document 1 Fl|ed 02/05/19 Page 72 of 111 Page|D 72

AFFIDAVIT OF NON-RESPONSE

STATE OF TEXAS )
) ss
COUNTY OF SMITH )
PRESENTMENT

Be it known, that, the person signing below, a duly empowered Notary Public, at the request of
Sybil-|oy: Eh;iinger High ln care of Larry Kalmowitz, Notary Publicl PO Box 6626. Tyler, Texas 75711

did duly present on or about December 21st 2018 the contents of Certified mail # 7015 0640 0001
4856 7437 as detailed on the NOTICE OF FINAL FAULT AND OPPORTUNITY TO CURE, AND NOTICE OF
INTENT TO SUE.

 

Respondent[s)

ngert Q, Reillyl QFO for PN§ BANK, NA. 249 5th Ave The Tgwer at PNC Plgza, lef Flggr, Eittshu;gh PA
15222

Sent at the request of Syhil-loy: §hninger Highl and requesting a response by Way of a third party witness, Notary
Public, Larry Kalmowitz, c/o PO Box 6626, Tyler TX 75711.

N()N-RESPONSE

Whereupon, the Notary Public signing below does publicly and solemnly certify that no response was
received.

NOTICE

The undersigned Notary certifies that on or about December 215§, 2018, Larry Kalmowitz, Notary
Public, PO Box 6626, Tyler, Texas 75711 did send the certified mail # 7015 0640 0001 4856 7437 by
depositing in a depository of the United States Post Office within the State of Texas, Within a sealed
envelope, Return Receipt requested

TESTIMONY

In testi ny of the above, l have signed my name and attached my official seal.

@~\ r\ Matns
Notary Fublic’ s Signature \ Date
MY coMMIsSIoN EXPIRES- O§'L'L~?C 51
Larl_'y Kalmowitz, Notary Public
c[o PO Box 6§26
Ty;lerl TX 75711

 

 

\;,t"‘,ig/, LARRY KAtMo\/\nrz
'.:"ry,. ,.Notary Public State of Texas

,.-`¥: Comm Expires 08- 22- 2022
Notary iD 131692550

l

~4\

\\l ln,
"\S_° Ng"'/
o:
_,,, H
/\.¢
;»\:

<\;,‘;-..

r
/l’

 

"s"`
"lm\\“

`

 

 

 

 

 

LEGAL NOT|CE

The Certifying Notary is an independent contractor and not a party to this claim. in fact the Certifying Notary is a Federal Witness
Pursuant to TlTLE 18, PART i, CHAPTER 73, SEC. 1512. Tampering with a witness, victim, or an informant The Certifying Notary also
performs the functions of a quasi-Postal inspector under the Homeland Security Act by being compelled to report any violations of the
U.S. Postal regulations as an Ofi`icer of the Executive Depa rtment. lntimidating a Notary Public under Color of Law is a violation of
Title 18, U.S. Code, Section 242, titled "Deprivation of Rights Under Color of Law," which primarily governs police misconduct
investigations This Statute makes it a crime for any person acting under the Color of Law to willfully deprive any individual residing in
the United States and/or United States of America those rights protected by the Constitution and U.S. |aws.

 

Cas’eEBMAMM DUBAERY PRES;EdH/TMEB§E 73 of 111 PagelD 73
CERTIFICATION OF MAILING

State of Texas

County of Smith

I, Larry Kalmowitz, a duly qualified Notary Public, in and for the State of Texas, County of Smith, serving as a
third party wimess, personally verifying that this document is being placed in an envelope and to be sealed by
me, for the sole purpose of certifying a response or want thereof, at the request of vail-Jov: Ehninger Highz a
living woman, for presentment on this 21st day of December, 2018. This documents is to be sent via U.S.P.O.
CERTIFIED MAIL receipt number 7015 0640 0001 4856 7437. to the CFO of PNC BANK, N.A., 249 Fifth
Avenue., The Tower at PNC Plaza, 21“ Floor, Pittsburgh, PA 15222 Via Reg!'stered Ag ent
CORPORATION SERVICE CO dba CSC LAWYERS INCORPORATING SERVICE COMPANY 211
E 7‘h Street Suite 620 Austin, TX 78701-3218.

All responses are to be mailed within 5 business days to:

Larry Kalmowitz, Notary Public

PO Box 6626
Tyler, TX 757l l
NOTICE OF FINAL FAULT AN'D OPPORTU`NITY TO CURE
AN'D
NOTICE OF INTENT TO SUE

PNC BANK NA / CFO Robert Q Reilly (applicable to all successors and assigns) has (5) five business days from
receipt of this “NOTICE OF FINAL FAULT AND OPPORTUNITY TO CURE” to respond to the original
Letter entitled “NOTICE OF ACCEPTANCE _=\cct 1000359149, Aft`idavit of Account Paid in l“`ull, Notice to Ser
Off Accounts, and UCC 3-603” mailed to you on September 20, 2018 via USPO Cert:ified mail # 7015 0640 0001
4856 3958 in its totality under terms and conditions set forth therein or otherwise be advised that upon FINAL
DEFAULT, PNC BANK N:\ irrevocably waives all notices, present.tnents, process, claims and defenses and agrees
to be irrevocably bound to the terms, condidons, scipulau`ons, obligations and invoices set forth i_ri the letter
“NOTICE OF ACCEPTANCE Acct 100()559149, r\flidavit of Account Paid in Full, Notice to Set Off Accounts,
and UCC 3»6()3.”

SWOKN TO and subscribed on and IN W`ITNESS WHEREOF this let day of Decetnber, 2018.

 

1~\5: Real Part,\'v in interest

 

   
     
      

 

LARRY KALMOWlTZ
Notary Public, State of Texas
Comm. Expires 08-22-2022
Notary lD 131692550

NOTARY SIGNATURE' %.¢.. <®

MY COMM!SSION EXPIR§;L 0 §§ 2 ’?,0 Z'Z_

or
/'/lm\\\‘\

 

 

 

_ Personally Known Produced Identitication `/ Type of Identiiication \2 L

LEGAL NOTICE

The Certifying Notary is an independent contractor and not a party to this claim. In fact the Certifying Notary is a Federal Witness Pursuant to
TlTLE 18, PART l, CHAPTER 73, SEC. 1512. Tampering with a witness, victim, or an informants 'l'he Certifying Notary also performs the
functions of a quasi-Postal inspector under the Homeland Security Act by being compelled to report any violations of the U.S. Postal
regulations as an OtT\cer of the Executive Departmenti lntimidating a Notary Public under Color of Law is a violation of Title 18, U.S. Code,
Section 242, titled “Deprivation ofRights Under Color of Law," which primarily governs police misconduct investigations This Statute
makes it a crime for any person acting under the Color of Law to willhilly deprive any individual residing in the United States and/or United
States of America those rights protected by the Constitution and U.S. laws.

 

iCase;gl§i~iQ;eiZjOOlOA,-A. ,Documen`t v1 Fl|eol 02/05/19 Page 74 01 111_ P;“agelD 74

 

 

 

 

 

  

 

 

 

 

 

. * . ' l . l ' 0 0 l '
l Complete items 1, 2, and 3. A' Sig"a*”'e
l Print your name and address on the reverse X Kyle Ratzlafl m A§°_"t
so that we can return the card to you. B R _ tedN ) C Dl? ;‘;Jel_ t
l Attach this card to the back of the mailpiece, ' e°e"’ ama ' a e 'very
or on the front if space permits. BE,€§] l 2018
1.Ariic1e Addressed m : D_ is de differemfmm lOe|item 1? l'_'l Yes
COYFWZS>’) §z/i/MCO¢ j "‘% n °
F`N` '5’°”“¢ §§
53 gdp.bte to 4 0 f '
&Mmc%eVm-JL€YK
Mmmmmmmmm…mmmm"l &SWMW” Ummmmw“
i:\ Aduir signature n aegistered Maiiw
uAduii:;gnMa;gResviciedDeiiveiy ng;g'ivsleiedmannesiricied
9590 9402 3613 7305 1609 31 marvin MM DRMMM g
El Collect on Delivery m
2. Article Number (T_ransfer m_)_m se__rvioe leibell § C‘!ll°°t °£age“"°'y mm D°ll"°'y n S:§nn;t: mm
7U15 Ul:‘-ll] UUUL '-l55l:i 7537 Blmesmciedoeuve¢y Restrictedt)erwery
§ PS Form 381 'l duly 2015 PsN 7530~02M 9053 Domesiic Reium Receipt §

7515 lill=ll[] l]l][ll ll5m~w5l:1 7Ll.':l

"J l

 

   
  

 

  
 

 

 

 

 

99

`U $-'IW`U m€)
m o 0 §
a § i§§“§“§§’i soc
§ 5' %§§§§§S’»’ amin
g § §§a”a§ 'm°JJ'
o ’% es§§ss :». "U
-° g §§§2§9¢ 0:_|0
§ s l sain sea
§ § § estelle "m¥
_. o a ges§ 0
°‘ § 'z' >r dow
v 31 ' z v ‘? m
m >< 3 a
z § " §°1
§ § wmuoo§_- >$»
§ § -a
‘ § se
§ l § m
§ m
O
_"J
`U
_.|

Oz di W;‘ mrs

 

amH
);mi.uisod

 

 

 

 

  

suoli:)nusu| 101 asia/isa sas

 

 

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 75 of 111 Page|D 75

Republic of Texas ) NOTARY CERTIFICATE OF
) DISHONOR AND NON-
) RESPONSE
) SS
)
Smith County )
P R E S E N T M E N T

Be it known, that a duly empowered Notary Public, in and for the STATE OF TEXAS, C()UNTY OP
SMITH, a third party and not a party to the matter, at the request of Principal / Secured Party, did present
on October 9, 2018, a NOTICE OF DISHONOR AND OPPORTUNITY TO CURE pursuant to
international commercial law listed within the Notary Certiiicate cf Service via Certified Mail with a
Return Receipt to:

ATT’N: CFO for

PNC BANK NA

249 FIFTH AVENUE

THE TOWER AT PNC PLAZA, ZIST FLOOR
PITTSBURGH, PA 15222

Respondent / LIBELLEE

The Secured Party sent a Notice requiring Respondent / LIBELLEE to issue a timely rebuttal regarding
the allegations in Claim No. 7015 0640 0001 4856 3958, and the time limit has elapsed, constituting
acceptance by Respondent / LIBELLEE thereof instead of providing a timely response / rebuttal to the
allegations of the Secured Party. An unrebutted Affidavit stands as the judgment in commerce

PROTEST

Whereupon, the Notary Public signing below, for the purpose and reason of Dishonor and Non-Response,
does publicly and solemnly certify the dishonor as against all parties it may concern for liability
equivalent to the face value of the instrument and the claim of the debt, and all costs, late fees, damages
and interest incurred, or hereafter incurred, by reason of non-performance thereof and stipulations
therein.

NOTICE

The undersigned Notary Public certifies that on the 22nd day of ()ctober, 2018, this Notice of Dishonor
was sent to Respondent by depositing said document with the USPS, Certitied Mail No. 7015 0640 0001
4856 4061 with a Return Receipt Requested.

TESTIMONY

In testimony of the above, I have hereunto signed my name as a Notary Public and a non-interested third-
party Witness.

ain Kahnelvité
Notary Public
PO Box 6626
Tyler, Texas [75711]

 

 

 

Case 4:1§Q»erf@nglplbljppggip'qu1 DIf§HbW/l$? Page 76 of 111 PagelD 76

Certilied Mail #: Certif`led Mail # 7015 0640 0001 4856 4061
Notice date: October 22, 2018

Libellant: Sybil-on: Ehninger High
Service by and respond ta:

c/o Lar Kalmowitz, Notary Public
PO Box 626

Tyler, Texas [ 75711 ]

LIBELLEE: ATT'N: y
Robert Q Reilly, CFO for PNC BANK NA
249 Fifth Avenue

The Tower at PNC Plaza, 21st Floor
Pittsburgh, PA 15222

Reference: NOTlCE OF ACCEPTANCE Acct 1000359149

This instrument is a Notice of Default in Dishonor upon the instrument(s) tendered by the
Libellant on or about September 20, 2018 with the U.S.P.S. Certified Mail Article No. # 7015 0640
0001 4856 3958 with a Retum Receipt requested The return receipt was received by the
Respondent(s] on or about September 25, 2018 at the address referenced above.

PRESENTMENT: On September 20, 2018, Larry-Mark: Kalmowitz (Notary Public at the request

ggglgasl.(§l§§llant, presented the following instrument(s] via USPO Certified Mail # 72)'15 0640 0001

List of enclosed documents: .

l Cover page, Affidavit of Notary Presentrnent and Certification of Mailing

2 One page, legal sized, letter from Sybil Joy Ehninger High to PNC BANK, NA CFO Robert Q.
Reilly

Affidavit of PNC BANK, N,A. Account Paid in Full, one page
Notice to Set Off Accounts dated July 12, 2018, three pages
5 UCC 3-603 Tender of Payment, one page

-I>L»J

On October 9, 2018, Larry Kalmowitz (Notary Public], at the request of the Libellant, presented the
following instrument(s) via USPO Certified Mail # 7015 0640 0001 4856 9189:

1. Notice of Dishonor and Opportunity to Cure

DISHONOR: By the terms and conditions of the agreement resulting by the LIBELLEE'S disregard
of the Presentments, the LlBELLEE is under the duty and obligation to timely and in good faith
protest and/ or honor the contract by presentment Within the allowed timeframe and to provide a
timely rebuttal and / or an adjusted statement of account. The failure by LIBELLEE to issue a
timely response comprises their agreement with all of allegations of the LIBELLEE'S misconduct
set forth by the Libellant.

Allowing fourteen (14] days for the initial response, Libellant did not receive a satisfactory
response, The Second Notice granted an additional ten (10) days for the opportunity to cure the
dishonor. With the time allowed having passed for the LlBELLEE to cure their dishonor, and the
Notaries showing no record of rebuttal or response, the Libellant and third-party witnesses now
deem the instrument(s) to have been dishonored on or around October 9, 2018, and the Notice of
Dishonor and Opportunity to Cure to have been dishonored on October 22, 2018, thereby
comprising a confession ofjudgment on the merits.

DEFAULT: For the LIBELLEE'S failure to respond, the Respondent(s] are at fault. For the `
Respondent(s] failure, refusal, or neglect to respond to the verified presentment and to the

Notice of Dishonor and Opportunity to Cure, LIBELLEE thereby acquiesces and tacitly agrees

With all terms, conditions, stipulationsl obligations and invoices set forth within the NOTICE OF

ACCEPTANCE Acct 1000359149.

Of this presentment take due Notice and heed. Please govern yourself accordingly

Case 4:19-cV-00104-A Docume ' ' Page|D 77

 

   

The State of Texas
§ecretarg of State

I, Rolando B. Pablos, Secretary of State of the State of Texas, DO HEREBY

CERTIFY that according to the records of this office,
LARRY KALMOWITZ

Was commissioned as a Notary Public for the State of Texas on August 22,

2018, for a term ending on August 22, 2022.

Issued: November l9, 2018
Certiflcate Number 11642881

Rolando B. Pablos

Secretary of State
GF/aw

 

 

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 78 of 111 Page|D 78

ll\l WlTNESS WHERl_EOF, I hereunto set my hand on this 22nd day of October, 2018 and that the
L1bellant hereby affirms all of the statements made above are true, correct, complete, and are not

 

misleading.
se j ‘?
\ /l ./’ , '
Autograph : @iji;‘/l! %;% W /</\/
Sybijéloy: E'iminger Highs dxeeixtrix,
Executive Trustee for the Private Trust
known as SY lL Y EHNINGER H GH TRUST
ALL RIGHTS RESERVED / UCC 1-308
lURAT
State of Texas )
) ss.
County of Smith )

Sworn to (or affirmed) and subscribed before me on this 22nd day of October 2018 by
Sybil-loy: Ehninger High proved to me on the basis of satisfactory evidence to be the one who
appeared before me.

ais@avr

Notary Public"s Sigilature v

   
  

   

 

"v"é'//»,, LAan igALMowlrz
"- Notary Public, State of Texas
Camm. Expires 08-22»2022

Notary |D 131692550

 
  

     

or "f\\"

', s
"rm\\\

 

 

 

MY COMMISSION EXPlRES: .O_§_’{Z¢;ZQZ=`L_

LEGAL NOT|CE

The Certifying Notary is an independent contractor and not a party to this claim. ln fact the Certifying Notary is a Federal Witness Pursuant to
TlTLE 18, PART |, CHAPTER 73, SEC. 1512. Tumpering with a witness, victim, oran infarmant. The Certifying Notary also performs the functions
of a quasi<Postal lnspector under the Homeland Security Act by being Compel|ed to report any violations of the U.S. Postal regulations as an
Officer of the Executive Depanment. intimidating a Notary Public under Color of Law is a violation of Tit|e 18, U.S. Code, Section 242, titled
"Deprivation of Rights Under Color of Law," which primarily governs police misconduct investigations This Statute makes it a crime for any
person acting under the Color cf Law to willfully deprive any individual residing in the United States and/or United States of America those
rights protected by the Canstitution and U.S. laws.

    

SENDER: COMPLETE THIS SECTION

" Compleie items1.2,and 3. A. signature t
l Frint your name and address on the reverse X l:l Ag:nt
so that we can return the card to you. g Am_'

 

 

l Attach this card to the back of the mailpiece,
or on the front if space permits.

B. Received by (Frinted Name)

C. Date of Delivery §

 

 

1. Article Addressed to:

 

proc iowa ma ° §§§§".eé§§?%m
qu\ Fiftl\, AV€MML C '”':"
m*i“ow€/t ¢>..+ §>,AJ(, (3{0.1;‘¢*\21§1tL Yl 6 "~’
piiiSiouv“§L~/firr l§zzz F[°D :" g

                                                                        

 

 

rentfrorn 1? EYes
adde y|:}No

VEO

 

    

         

 

 

 

 

Mail
llll||l|l §§““S'MM MM~§°'~°§M® '
ultSigLeat::Be Delivery DBYV Mai|R
9590 9402 4090 8092 7921 78 cemnedmmesna¢d Delivery cl nemiiyaeo:iptror
UCollecton m
m2. Artigle N_\.gm_ber (Transfe;framsemcelaball M 4_'_ Ucouecz<;;l\ai:enverynesmetedneiwery gsignn:mtu:§§:§nm;m:g:
7015 Dl:i'~l[l UUU]» LiB§l: '-l[ii:]l %?znmmnenvery nesmredoe\ivery g
; PS Form 3811_, Ju\y 2015 PSN 7530~02-000~9053 ' oomesiic aeron-l Receipt y
l , .
' 7015 Ul=LllJ UUl] lliBSl:» LlUl=:L
'° 92 S'.’ ., "‘ §§ 9
§§ § a § §E§’§‘§»‘B sos=
a s; »-t§* '° aaa§§$ 3 3|'|1§/>
3 §§ § § gee =e §` gm
§s: al ., §s§§§§ a ;~;~-i'°
a a -C .. §s~z=.<.».¢» 3 .._o
‘> s § a »§§s§“ ' ;,- §-ng»,
§ s §;§§ §=Fne
§ 36 " §§s§§§ V iam
§§ § s § s §§
§ §.7"< umwa¢a§ >5'
a § _m
§ 2a § l"@ a
> § m
5 § m
v 0
LL'
"U
..|

eng

K@,§§

oa'sdsn'MMM 12 ansqu mo usm

   

SUDHOI\JISU| 101 OSJS/\SH 038

 

 

 

 

 

 

 

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 80 of 111 Page|D 80

AFFIDAVIT OF NON-RESPONSE

STATE OF TEXAS )
) ss
COUNTY OF SMITH )
PRESENTMENT

Be it known, that, the person signing below, a duly empowered Notary Public, at the request of

§ybil-|oy: Ehgigger l;l_igh In care of Lar_ry Kalmowitzl Notary Public. PO Box 692§, Tyler, Texa§ 75711
did duly present on or about Qctober 9“‘. 2018 the contents of Certilied mail # 7015 0640 0001 4856

9189 as detailed on the NOTICE OF DISHONOR AND OPPORTUNITY TO CURE.

Respondent(s)
Robert Q. Reilly, CFO for PNC BANKl NAl 249 5"-h Ave The Tower at PNC li'lazal lef Floor. Pittsburgh PA

15222

Sent at the request of Sybil-|oy: Ehninger Highl and requesting a response by way of a third party Witness, Notary
Public, Larry Kalmowitz, c/o PO Box 6626, Tyler TX 75711.

NON-RESPONSE

Whereupon, the Notary Public signing below does publicly and solemnly certify that no response was
received

NOTICE

The undersigned Notary certifies that on,or about October 9th 2018 Larry Kalmowitz, Notary Public, PO
Box 6626, Tyler, Texas 757ll did send the certified mail # 7015 0640 0001 4856 9189 by depositing in a
depository of the United States Post Office Within the State of Texas, within a sealed envelope, Return
Receipt requested

 

TESTIMONY

In testi ny of the abo have signed my name and attached my official seal.

   
 

§ October 22ndl 201§
tary Public\s Signature v Date

MY CoMMissioN EXPIRES: OH'L‘L 'Zo LZ.

Larry Kalmowitz, Notary Public
c[o P0 Box 6626

Tyler, TX 757ll

 

 

 

   
 
   
    

4

\;§.fvf§i¢',g, LARRY KALMowlrz
-'%:E_ "r»’ Notary Public. State of Texas
*¢;)

1:__\?.'.”_0:§’

\\\ll|I//

 

       

 

,}_ '+v" Comm. Expires 08-22¢2022
"r €g€ ‘\'°\` `
"/,,Y\\\\" Notary lD 131692550

  

LEGAL NCT|CE

The Certifying Notary is an independent contractor and not a party to this claim. in fact the Certifying Notary is a Federal Witness
Pursuant to TlTLE 18, PART i, CHAPTER 73, SEC. 1512. Tampering with a witness, victim, or an informant The Certifying Notary also
performs the functions of a quasi~Postal inspector under the Homeland Security Act by being compelled to report any violations of the
U.S. Postal regulations as an Officer of the Executive Department. |ntimidating a Notary Public under Color of Law is a violation of
Title 18, U.S. Code, Section 242, titled ”Deprivation of Rights Under Color of Law," which primarily governs police misconduct
investigations This Statute makes it a crime for any person acting under the Color of Law to willfully deprive any individual residing in
the United States and/or United States of America those rights protected by the Constitution and U.S. laws.

NO§§H}EBRDOSHGNODM|D€OPJP(HIMEBUTO UQREl Of 111 P<'J\Q€|D 31 v

This is a private communication between the parties.
Notice to agent is notice to principal. Notice to principal is notice to agent.

Date Of Notice: October 9, 201§ Certified Mail # 7015 0640 0001 4856 9189

UNDERSIGNED
§ybil-|oy: Ehninger Highl c[g Larl_'y Kalmowitz, Notary Public, P.Q. Box 662§ lyler, TX 75711
RESPONDENT(S)

R rt Reil 0 PNC BAN N 249 Fifth v ue The Tower at PNC Plaza 21st Floor
Pit§burgh. PA 15222

ln the matter of: NOTICE QF AQCEPTANCE Acct 1000359149

Dear Robert Q Reilly:
This instrument is a NOTlCE OF DISHONOR AND OPPORTUNITY TO CURE upon the instrument(s)
presented under notary seal by Larry Kalmowitz, Notary Public, PO Box 6626, Tyler TX 75711 on or
about September 20l 201§ with the Certif`ied Mail Number 7015 0640 0001 4856 3958, Return

Receipt requested

List of enclosed documents:

1 Cover page, Affldavit of Notary Presentment and Certification of Mailing

2 One page, legal sized, letter from Sybil Joy Ehninger High to PNC BANK, NA CFO Robert Q. Reilly
3 Affidavit of PNC BANK, NrA. Account Paid in Full, one page

4 Notice to Set Off Accounts dated July 12, 2018, three pages

5 UCC 3-603 Tender of Payment, one page

DISHONOR

By the terms and conditions of the agreement resulting by the offer and acceptance of the presentment
mailed September 20, 2018, the Respondent(s] are under the duty and obligation to timely and in good
faith respond to the mailing within fourteen (14] days by executing a verified response point-by-point
with evidence that is true, correct and complete, to be received by Larry Kalmowitz, Notary Public, P()
Box 6626, Tyler, TX 75711. Allowing fourteen (14) days for the receipt ofyour response, and the time
allowed having passed, and the Notary showing no record of response, UNDERSIGNED now deems the
instrument(s] to have been dishonored on October 9l 2018, and therefore a confession of fault on the
merits is warranted

OPPORTUNITY T0 CURE

For the failure ofthe RESPONDENT to reply, the UNDERSIGNED is placing the RESPONDENT(S) at fault.
This presentment is the good faith offer by the UNDERSIGNED to grant an extension of time to the
RESPONDENT(S] of an additional ten [10) days from the date of the postmark of this presentment

` RESPONDENT[S] has ten (10] days from the date of this postmark to reply to the Notary at the address
given above. For the RESPONDENT[S) failure, refusal, or neglect in the provision of a verified, timely, and
complete response; as a sufficient verified response is defined below, to this NOTICE OF DlSHONGR AND
OPFORTUNITY TO CURE , RESPONDENT is consenting with the UNDERSIGNED'S entry ofa NOTlCE OF
DISHONOR AND OPPORTUNITY TO CURE upon the RESPONDENT(S). The issuance ofthis NOTICE
verifying RESPONDENT[S] non-response, and RESPONDENT(S] acquiescence and tacit agreement with
all terms, conditions and stipulations herein by Larry Kalmowitz Notary.

RESPONSE

On|y a response that meets the following criteria qualifies as a sufficient timely and verified response: \
1. Any response must be made via a sworn affidavit, verified and/or affirmed by a signature under the

penalty of perjury, or by a signature under the full commercial liability, of the afiiant(s] thereof; and

2. Any response must be made as a presentment to the Notary named above, Larry Kalmowitz,

delivered to the above address PO Box 6626, Tyler, TX 75711, by Certified, or Registered Mail to

ensure delivery and appropriate certification and received by said Notary no later than ten (10] days

from the postmark of this presentment Service in any other manner will be defective on its face.

DEFAULT
Default conveys your agreement with all of the statements and facts set forth within the original mailing
Certified mail #7015 0640 0001 4856 3958.

 

 

CS§ES£F?E§‘-‘Ei}lbdib&Y/N°etibbii'iiié‘l~ii’t"“ ifiieti‘tj?idéilte Page 32 of 111 PagelD 32

IN WITNESS WHEREOF I hereunto set my hand and seal on this October 9. 2918 and hereby certify all
the statements made above are true, correct and complete

  
  

 
 

Autograph :f' v A.' 1 ij '
' M Exec Gx,‘j
Executive Trustee for the Private Trust

known as §YBIL |OY EHNlNGEB HlGH TRUST
ALL RlGl'lTS RESERVED UCC 1-308

]URAT
State of Texas )

] ss.
County of Smith }

Sworn to (or affirmed) and subscribed before me on this QTH day of Octgbgg; 2018, by Sybil~ loy:

 

Ehninger Hi lhg proved to me on the basis of satisfactory evidence to be the one who appeared before me
;’\@:_ October 9 2018
LN/otary Publicls Signature Date

 
  

 

 
 
 
   

LARRY KALMOW|TZ
Notary Public, State of Te><as
Comm. Expires 08-22~2022
Noiary lD 131692550

MY coMMissloN ExP1REs; 03§;¢2\ Zo 11

 

 

 

LEGAL NOT|CE

The Certifying Notary is an independent contractor and not a party to this claim. ln fact the Certifying Notary is a Federa| Witness Pursuant to
TlTLE 18, PART |, CHAFTER 73, SEC. 1512. Tampering with a witness, victim, or an informant The Certifying Notary also performs the functions
of a quasi`Postal lnspector under the Homeland Security Act by being compelled to report any violations of the U.Sr Postai regulations as an
Officer of the Executive Department. intimidating a Notary Public under Color of Law is a violation of Tit|e 18, U.S. Code, Section 242, titled
”Deprivation of Rights Under Color of Law," which primarily governs police misconduct investigations This Statute makes it a crime forany
person acting under the Color of Law to willfully deprive any individual residing in the United States and/or United States of America those
rights protected by the Constitution and U.S. iaws.

 

  
  
 

COMPLETE TH!S SEC T`iOIv` ON DELi'l/‘EHY

   
 

SENDER: COMPLETE `/'HiS SECTION

    

 

 

 

l Compiete items'i.2 and 3. ' ~A‘ Sig"“w’°

l Print your name and address on the reverse x m went `
so that we can return the card to you. _ l:l Addreesee y

l Auach this card to the back or the maiipiece, B- Re°°"'°d by ("”"’ed Naqu C' Da‘g& D°’“'°W
or on the front if space permits. _ .:"_°__¢~‘ €C’.’B '

1. mclemore-sadie ' D. isdelweryaddiesseifre¢emwnn&n.}?

QM(_ €)(;m¢¢¢i(,d, 4 iers,emer/deiiveryacn¢§'beio_v£ o

Cf{) £CbbwtCEQEiu% §§ cn_ §§
q F‘ sits Ave kua, :'5* {`:

'?` q,r-S,:j€{ 5`+ ()io(, iotcizo\ ~ -U ca z`

1151 now Pai\sbmi~ 911 15221 ~ :> §§

 

 

 

l\|l\ll|il|l\\llll!|Hll\iilll\l|l\l|ill\ll|i| SY§§§MM §H§'~?”»§M

Delivery
9590 9402 3614 7305 6854 57 n WMWW UMMM

   

 

 

21 Am¢le§§§\£ef (TIS"S£€"imm-‘ie_'\¢"§€,l_r‘_b§@1vw _WWW . 1
?ULS Ul=\l[l l]l][l]i LlBSl= ‘d]iB‘:l

PS Form 381 ‘l, Juiy 2015 PSN 7530¢02_000-9053

¢
x
s

acts baum odom mass nies

         

 

   

 

 

 

 

.. -§<-;@»' »-1
3 .: ii d= §$ §EEDEE|Y”§ .,,
'n t£ -» _. _. b .C
o w g » wzseegs a 0 00
§ we " 3 weach 1 ; amin
: "' Q¢£$BSZ m .
G\/`?, Q`Cb § caa-3315 g :: mm
°°’ ~J.L§.'J>~ ‘3 §§§§§g § ,<1, Y»__\"U
» =1 c ..' 'rl '
‘o + 2c 9 B§::ERP° co § °_o
1>$‘;:&.9 3 gases 'n ° §-nu;
"_'-*»/`°?‘ 11 §§§§§§ g...-'-
~7" ` 3 3§3=3@ 9- "m§.
o pva or -Q
a §§ § W“§ §§Ucn
= ,r __ `

§§§ 2 § se 2
§ §(\ 3 w 1 g<
w . »»muu§ 5_ _-
°"'N":\ § ‘£- 20
N.J\~(") g g |_.O;
§v)“¢rv § q @
gm Q s § m

\'\,Il;< § §§ rn

0 o ,.

' o S`z.. 3 0
1 ~\ , ~ r_':
“’ Q) §

315 § 3
< \

‘a° § g §

m , Iu; d

-4` O" V}

§ 72 S§ 'g

§ -»S `*" 31

a

=

m

 

 

 

 

 

 

 

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 84 of 111 Page|D 84

AFFIDAVIT OF NON-RESPONSE

 

STATE OF TEXAS ]
) ss
COUNTY OF SMITH )
FRESENTMENT

Be it known, that, the person signing below, a duly empowered Notary Public, at the request of

Sybil-|oy: Ehninge[ High In care of Larry Kalmowitz. Notary Public, PO Box 6§26. Tyler, Texas 75711
did duly present on or about September 20“‘. 2018 the contents of CertiHed mail # 7015 0640 0001

4856 3958 as detailed on the NOTARY CERTIFICATE OF MAILING.

Respondent(s)
Robert Q Reilly, CFO for PNC BANK NAl 249 Fifth Avenuel §!ne PNC Plazal 21st Floorl Pittsburgh, PA 15222

Sent at the request of Syhil-|oy: Ehninger Highl and requesting a response by Way of a third party Witness, Notary
Public, Larry Kalrnowiiz, PO Box 6626, Tyler TX 7 5711.

NON-RESPONSE

Whereupon, the Notary Public signing below does publicly and solemnly certify that no response Was
received.

NOTICE

The undersigned Notary certifies that on or about September ZQ"‘. 201§, Larry Kalmowitz, Notary
Public, PO Box 6626, Tyler, Texas 75711 did send the certified mail # 7015 0640 0001 4856 3958 by
depositing in a depository of the United States Post Ofiice Within the State of Texas, Within a sealed
envelope, Return Receipt requested

TESTIMONY

In testimony of the above I have bi y name and attached my official seal.

 
  
 

October 9 2018
ota Puin ’s Signature \ Date
MY COMMISSION EXPIRES: OB\ZL\LO 2-7/
Larl_'y Kalmowitz, Notary Public
c[o PO Box 6626
Tyler, TX 7 5711

 

 

 

 

     
   

\‘l‘v’"g,", LARRY KALMOWst
"~§’-_F §Notary Public State of Texas
__.{\§::§ Comm. Expires 08 22- 2022
":;,3§“\\\` Notary |D 131692550

LEGAL NOT|CE ` *

The Certifying Notary is an independent contractor and not a party to this claim. |n fact the Certifying Notary is a Federal Witness
Pursuant to TlTLE 18, PART |, CHAPTER 73, SEC. 1512. Tampering with a witness, victim, or an informant The Certifying Notary also
performs the functions of a quasi-Postal inspector under the Homeland Security Act by being compelled to report any violations of the
U.S. Postal regulations as an OfFicer of the Executive Department. intimidating a Notary Public under Color of Law is a violation of
Tit|e 18, U.S. Code, Section 242, titled "Deprivation of Rights Under Color of Law," which primarily governs police misconduct
investigations This Statute makes it a crime for any person acting under the Color of Law to willfully deprive any individual residing in
the United States and/or United States of America those rights protected by the Constitution and U.S. Iaws.

\\

l
..¢, ?/

\\\l"
is'~¢'>'
:'."%`:

\

"\
"»):;*.

 

 

 

case amant/n QPCNWARW€PM@§ENTWW 111 Pa@@'D 85
CERTIFICATION OF MAILING

State of Texas

County of Smith

I, {_r!,rrq` ga \.L~¢z`o\_l(?_ a duly qualified Notary Public, in and for the State of Texas, County of Smith,
serving as“ a third party witness, personally verifying that these documents are being placed in an envelope and
to be sealed by me, for the sole purpose of certifying a responjs§or want thereof, at the request of Sybil- Jov:
Ehninger Highz a living woman, for presentment on this _@/_day of Septembcr, 2018. These Documents
are to be sent via U.S.P.O. CERTIFIED MAIL receipt number 7015 0640 0001 4856 3958, to the CFO of
PNC BANK, N.A., 249 Fifth Avenue, The Tower at PNC Plaza, 213t Floor, Pittsburgh, PA 15222.

All responses are to be mailed to:
Larry Kalmowitz, Notary Public

PO Box 6626

Tyler, TX 7571 l

List of enclosed documents:

 

   

 

 

 

l Cover page, AfHdavit of Notary Presentrnent and Certiiication of Mailng
2 One page, legal sized, letter from Sybil Joy Elminger High to PNC BANK, NA CFO Robert Q, Reilly
3 AfHdavit of PNC BANK, N.A. Account Paid in Full, one page
4 Notice to Set Ofl`Accounts dated July 12, 2018, three pages
5 UCC 3-603 Tender of Payrnent, one page
1 , ' /! ` ’ 1
Requestor’s Autograph: Qri¢%/;l) ‘ @}jl/ 5 §&z/é» l C/£\/
By: Sybil-Joy: Ehninger High Ali/th¢§xlized Re@sentaé¢e
Principal for the SYBIL JOY EHNINGER HIGH ESTATE, UCC 3 -402
ALL RIGHTS RES§RVED, “WITHOUT PREJUDICE” UCC 1-308
W"`\ __, 1
`~\ LARRY KALMovvt 12 g
\\ ?.W-~`.KM 0 '=Notary Public, State m fewer
NOTARY SIGNATU : l"`/< , _, _ `. 1 ' ' 1
` " V M w 1,';€'2§;’::"\\"` Notary lD 131692‘.75'4'_‘_"
MY coMMlssloN EXPIRES; 5\?,1\7/0 7;//
Personally Known Produced ldentification l) L/ Type of ldentification

LEGAL NOTlCE

The Certifying Notary is an independent contractor and not a party to this claim. ln fact the Certifying Notary is a Federal Witness Pursuant to
TlTLE 18, PART l, CHAPTER 73, SEC. l5 lZ. Tampering with a witness, victim, or an informant The Certifying Notary also performs the
functions of a quasi-Postal lnspector under the Homeland Security Act by being compelled to report any violations of the U.S. Postal
regulations as an Ofiicer of the Executive Department. Intimidating a Notary Public under Color of Law is a violation ofTitle l8, U.S. Code,
Section 242, titled “Deprivation of Rights Under Color ofLaw,” which primarily governs police misconduct investigations This Statute
makes it a crime for any person acting under the Color of Law to willfully deprive any individual residing in the United States and/or United
States of America those rights protected by the Constitution and U.S. laws.

llljage

 

 

f _A nnmlmpnr 1 l=i|pd 02/05/19 Page 86 of 111 Paqe|D 86

11134 =

 

 

 

 

 

 

 

 

l Complete items 1, 2, and 3. A Slgnamfe
l Printyournameandaddressonthereverse x mm
so that we can return the card to you. n Addre$ee
l gru::[;ht:|?m c:{¢:f §§ ptahcee 1;:`:'(“ ?t; the mai|piece B. Reoelved by (PHntedName) C. DateofDelivery `
193°‘°\5";§:° 1111 ”¢:'"1'1111:§3;‘§“1"'"°':::1 §L?
CF’;; »?,MQ 122/dui y §;\, b,$é
7,\{ 6 F\`H»£c fl mw g.€>é§ § 0
714 iowa/t oz,+ PNC P{;\?:@\ 911 §Q>
215;1{01:»/1;91{$@1</19 1111 l§zz?/ 3_ mem § clme j
lllllllll llll llllllll ll llll llllllllll lllll l lll SUMMM EM“°““““WW:
9590 9402 3070 7124 7712 34 1MWMW umwa 1
__.g.__muenummcmanm;nmwaben ____1-__§._M$MMMM tamm

 

PS Form 3811,Ju1y 2015 PsN 1530~02-000-9053 nomesrtc Remm Receipt

Wini§MnE§n nehi 3555 3355

     
   
  

 

 

        

  
 

 

 

 

 

   

-u w eb-Hhv wm
11 §§ § §§‘§%“§EJ§ § eos=
§ §t"? § 315§§§'€.',1 a 3mu>
Z, ‘1® s 333 =»§-- § $:D'
s §‘ 1a 11§§§1 1 ~`~__411
-11 15 1 11§1§: €==' ;-3
§ §‘7< $, §§§§g$ m..'"_»-‘-
5 v 05 852 m m
re 8 "§_& ~o m"‘"
3 `c‘>” " § 253§ §Um
m z ’F `
§ §3> § 3 § `<§Q
§ `?-) ` >o
1 ~S: § .=1~
§ ~' 3 @ g
. h
n 1 ,=g
§ 0
g
"U
_{

 

 

 

 

suog:)m;su| 101 esm/tag aag

  

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 87 of 111 Page|D 87

Notice of Acceptance

September 20, 2018
From:

Sybil Joy Ehninger High
7237 Retriever Lane
Fort Worth, TX 76120

To:

PNC BANK, N.A.

CFO Robert Q Reilly

249 Fifth Avenue

One PNC Plaza

21“ Floor

Pittsburgh, PA 15222-2707

I, Sybil Joy Ehninger High, in my private capacity, of Sound mind, and over the age of majority, mailed 4

. negotiable instruments to PNC BANK, N.A. to satisfy and settle any alleged balance owed on account
#1000359149 as detailed in the attached AFFIDAVIT OF PNC BANK, N.A. ACCOUNT PAlD IN
FULL.

I am in acceptance of you receiving these negotiable instruments, furthermore keeping these negotiable
instruments; and according to UCC 3-603 (attached), and HJR 192 (June 5, 1933), this account
#1000359149 has been settled in full. The property commonly known as 7237 Retriever Lane, Fort Worth
TX 76120 is free of any claims by PNC BANK, N.A. and any other person(s) or entity(ies) coming forth
with any thought to further intrude upon or encumber the property_

PNC BANK, N.A. has l4 days to provide an updated Statement of Account showing a zero balance, and
also to mail a release of lien document to the public notary address below:

Larry Kalmowitz, Public Notary
FO Box 6626
Tyler, TX 7571 l

Enelosures:

AFFIDAVIT Ol-` PNC BANK, N.A . ACCOUNT PAlD iN FULL
NOTICE TO SET OFF ACCOU`NTS dated July l2, 2018

UCC 3-603 Tender ofPayment

 

Na.me:

Title: Oft`rce ofthe Executrix

State of Texas

County of Smith

 

This instrument was acknowledged before me on il l 7Q§) 203 § (date) by §e\l')';l l;,lnv"\l`/‘~’ `:’( H’ k

 
      
   

    

` »u,

4;,,,, many KALMOW)TZ
"-“F~';__Nutary Public, Sxare ot rexas 4

' m. wires 08-22~2022
omy_lo 131692550

  

   
     

o
N

  

\

(Seal) Notary Public's Signature
'H~\ Co mmbwoe\ Exp.r@% Mailon

 
    
 
      

LARRY KALMOW|TZ

mary Public, State of Texas

Comm. Expires 08-22-2022
Notary lD 131692550

    
      

    

   

o s m 110
"lm\\\\\‘

 

 

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 88 of 111 Page|D 88

 

 

 

AFFn)AVIT oF PNC BANK, N.A. AccoUNT PAIn_n§r FULL §§

As a resident in the county of TARRANT within the state of TEXAS

Sybil-Joy: Ehninger High personally approached me, the undersigned Notary, and
made her sworn testimony in a general aflidavit, that the following statement is
completely factual and true to the best other belief and knowledge

Statement of Truth by Aft`iant:

l. On May 29, 2018 l mailed PNC BANK, N.A. a negotiable instrument for $94,479.92, mailed via
USPS RFZZOS'IOOS{)US to the CFO to pay the alleged balance on account #l000359l 49.

2. USPS RF22087GOSGUS was received by PNC Bank, N.A. on lune 4, 20l 8.
. PNC Bank, N.A. kept the negotiable instrument7 yet did not honor the payment

4. On June 9, 2018 l mailed PNC Bank, N.A. a negotiable instrument for $94,479.92 mailed via USPS
RF220870134US to the CFO to pay the alleged balance on account #1000359149.

. USPS RF220870134US was received by PNC Bank, N.A. on June 18, 2018.
PNC Bank, N.A. kept the negotiable instrument yet did not honor the payment

7. On July 12, 20l 8, l mailed PNC BANK, N.A. a negotiable instrument for $94,479.92 mailed via
USPS RF220871038US to the CFO to pay the alleged balance on account #1000359149.

8. USPS RF220871038US was received by PNC Bank, N.A. on July 30, ZGl S'.
9§ PNC Bank, N.A. kept the negotiable instrument, yet did not honor the payment

IO. On July l2, 2018, l mailed PNC BANK, N.A. a negotiable instrument for $94,479.92 mailed via

USPS Certified mail #701_7 0530 0000 7874 0537 to the billing address to pay the alleged balance on
account #1000359149.

l l. USPS Certified Mail 7017 0530 0000 7874 0537 was received by PNC Bank, N.A. on August 6,
201 8.

12. PNC Bank, N.A. kept the negotiable instrument, yet did not honor the payment

L.»»)

_o\"u\

This is my affidavit and public notice, sworn to under penalty of perjury.

Clw~il<zt>né\ 2

   

 

 

 

 

Affiant Signature:

Date Signed: l the 1\§;\§0 of @€O%l`{\\f): (’ 20 )C€

Sworn and subscribed to before me on this day, of g€Q'\'€(\{\l() € ( 20 §§
Notary Public

AuNA maness
Notary co #131406469

My Commiseicn B<p'n'es
January 11, 2022

 

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 89 of 111 Page|D 89

 

TH|S lS A PRNATE C()MMUN|CATION BETWEEN THE PART|ES
NOT|CE TO AGENT lS NOTICE TO PRlNCIPAL, NGT|CE TO PRlNClPAL lS NOTICE TO AGENT

NOT|CE TO SETOFF ACCOUNTS

Notice by: Sybil-Joy: Ehninger, Principal
clc 7237 Retriever Lane
Fo_rt Worth, Texas

Date of Notice: 07/12/2018

Notice for: Robert Q Reilly
PNC BANK, NA
222 DELAWARE AVE
WlLMlNGTON, DE 19899

Service by: Registered Mail No. @l' 230 3 il 1053 \AS , with return receipt
|n the matter of: Enclosed tender for setoff
Please find enclosed, the following instruments:

Origina| Autographed Negotiable instrument

Copy of PNC BANK, NA statement dated 05/10/2018

Original lRS Form 1099-A

Original IRS Form 1096

Copy of lRS Form 56

Copy of Affldavit of Ownership

Copy of Certiticate of Live Birth State & D.O.S. Authentications
Copy of Certif\cate of Live Birth

PRNATE PREPAlD TREASURY EXEMPTlON # 450475738
CHARGE THE SAME TO: SYBlL JOY EHNINGER-HIGH XXX-XX-XXXX

P°."P"!’J".">F*’."°:"

You are hereby notified that l hereby tender payment for the above referenced account
12 U.S. Code § 411 - lssuance to reserve banks; nature of obligation

The said notes shall be obligations of the United States and shall be receivable by all national and
member banks Federal Reserve banks and for all, and other public dues. They shall be redeemable
at the Treasury Department of the United States, in the city of Washington, Dlstrict of Columbia, or at
any Federa| Reserve bank.

The Emergency Relief Act of 1933 - AN ACT

To provide for cooperation by the Federal Government with the several States and Territories and the
District of Columbia in relieving the hardship and suffean caused by (Sec. 4 (a)) Out of the funds. . .to
provide the necessities of life to persons in need as a result of the present emergency, and/or to their
dependents, whether resident transient, or homeless. ~ The Federal Emergency Act of 1933
Approved May 12, 1933 (Sec. 4. (a))

"The ownership of all property is in the state."

NOT|CE TO SETOFF ACCOUNTS Page 1 of 3

 

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 90 of 111 PagelD 90

  

"Under the new law government obligations, is backed by the credit of the nation. lt will represent a
mortgage on all the homes, and property of all the people of the nation." Senate Document No. 43,
73'd Congress, 1St Session, Congressional Record, Marcl'i 9, 1933 on HJR 1491 p. 83.

Obiigations of the United States shall be receivable for all public debts. They shall be

redeemable at The Treasury of the United States or at any Federal Reserve Bank. 12 U.S. Code Sec,
411 - issuance to reserve banks; nature of obligation; redemption

(December 23, 1913, ch. 6 § 16 par. 38 Stat. 265; January 30, 1934, ch. 6 § 2(b)(1), 48 Stat. 337;
August 23, 1935, ch. 614, title ll, § 203(a), 49 Stat. 704.)

You are hereby notified that l do hereby tender payment for the above referenced obligation of debt,
and because this debt concerns property of the United States it is deemed by law and operation to be
a "government obligation“ and must be handled in accord with the dictates of statute l accept the
obligation on and in behalf of the United States of America and hereby make assignment of the
obligation(s) to the United States Treasury Department on and in behalf of the United States of
America as authorized by statute You are to present the item (remittance coupon) to the United

7 States Treasury Department or at any Federal Reserve bank to include any Federal Reserve member
banks to redeem the vaiue of the obligation 12 USC 411

This shall serve as my notice of change in the terms of any contract, cancelling and/or suspending
any acceleration and/or associated penalties in paying the "U.S. government {debt instrument}
obligations" for value through acceptance, pledging an assignment in full.

"Since 1933 March 9, 1933, the United States has been in A STATE OF DECLARED NATiONAL
EMERGENCY."

7 CFR § 1901.508 Servicing of insured notes outstanding with investors

i. Endorse the insured note as follows: "Pay to the order of... Without recourse." The holder wilt
then deliver the endorsed note to the Director, Finance Office.
ii. On receipt of the enclosed note the Director, Finance Ofi"ice will acknowledge receipt of the

note and process payment to the assignor of the par value of the note as of the date of the
Treasury check.

Please note that this is an attempt to discharge a government obligation l.e.: debt instrument is

permitted by statute, please also note that it is the official position of the United States government
that:

From the official United States Government Treasury Departrnent website:

Legai Tender Status - Treasury Department ~-~ U.S. DEPARTMENT OF THE TREASURY
https;//www.tre!asurv.ciov/resource-center/faqsi'Currencv/Paqeslleqal-tender.aspx

January 4, 2011 - The pertinent portion of law that applies is the Coinage Act of 1965, specifically 31
U.S.C. § 5103, entitled "l_egal Tender," which states: "United States coins and currency (including
Federai reserve notes and circulating notes of Federal reserve banks and national banks) are legai

tender...Federal reserve notes are not redeemable in any commodity, and receive no backing by
anything. This has been the case since 1965. The notes have rio value for themselvesr"

NOTICE TO SETOFF ACCOUNTS Page 2 of 3

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 91 of 111 PagelD 91

  

The remedy provided by the U.S. Government for discharging government obligations is 12 USC 411,
and l elect to use that remedy. The attached Government Obligation Remittance Coupon is evidence
of "tendered payment" and "discharge."

Please present the item (remittance coupon) to the United States Treasury Department or at any
Federal Reserve bank to include any Federal Reserve member banks to redeem the value of the
obiigation. 12 USC 411. Please settle and close these accounts and return the interest to the
principai, and a letter, notice or statement of having done so to Sybil-Joy: Ehninger at the post
location listed above, Additionally, as the Receiver in the bankruptcy of the UNITED STATES, 1 am
requesting you to command the entities listed on said Negotiable lnstrument(s), to release all bonds
and sureties, and notify all sureties of their release.

These instruments are being tendered by Sybil-Joy: Ehninger, hereinafter "Principal", for the set off of
PNC BANK, NA Account No. 1000359149, and are to be used to affect debit and credit accounting
transactions for the settlement and closure of said account. lf any of the enclosed instruments contain
any defects or are incorrect, incomplete, or inaccurate, please return the same to the Principal via the
Care Of address shown above within 10 days from the date of receipt

Please exercise ordinary care, as the party entitled to enforce these instruments, to ensure that all

debit or credit transactions ledgered to accounts 1000359149, and SYBll_ JOY EHNINGER~HiGl-i,
XXX-XX-XXXX are done so in the best interest of the United States Treasury.

B’” dir-w Qr»i : §@£¢‘L EC_\

sybii-._ijéy; Ehning@ Princi

NOTICE TO SETOFF ACCOUNTS Page 3 of 3

 

Case 4:19-cv-00104-A Document 1 Filed 02/05/19 Page 92 of 111 PagelD 92

 

UNIFORM COMMERCIAL CODE
§ 3-603. TENDER OF PAYMENT.

(a) If tender of payment of an obligation to pay an instrument is made to
a person entitled to enforce the instrument, the effect of tender is governed by
principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to

a person entitled to enforce the instrument and the tender is refused, there is
discharge, to the extent of the amount of the tender, of the obligation of

an indorser or accommodation party having a right of recourse with respect to
the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person
entitled to enforce the instrument, the obligation of the obligor to pay interest
after the due date on the amount tendered is discharged. If presentment is
required with respect to an instrument and the obligor is able and ready to pay
on the due date at every place of payment stated in the instrument, the obligor
is deemed to have made tender of payment on the due date to the person
entitled to enforce the instrument

Case 4:19--cv -OOE€)£-£N j1{“:')cg)cument 1 Filed 02/05/19 Page 93 of 111 Page|D 93

AFFIDAVIT OF NON-RESPONSE

STATE OF TEXAS ]

' ) ss
COUNTY OF SMITH )
PRESENTMENT

Be it known, that, the person signing below, a duly empowered Notary Public, at the request of
§x§il;lg!=_§!mingeLHigt_x In care of Larry Kaimowig, Ngrag; Public, Po Box 6626. Tyle;, rean 757;1;1_

did duly present on or about December let 2018 the contents of Certified mail # 7015 0640 0001
4856 7420 as detailed on the NOTICE OF FINAL FAULT AND OPPORTUNITY TO CURE, AND NOTICE OF
INTENT TO SUE.

 

Respondent(s]

Robert Q. Reilly, CFO for PNC BANKl NA. 249 5th Ave The Tower at PNC Plazal 21st Floor, Pittsbu;gh PA

15222 ~

Sent at the request of Sybil-|oy: Ehninger Highl and requesting a response by Way of a third party Witness, Notary
Public, Larry Kalmowitz, c/o PO Box 6626, Tyler TX 75711.

NON-RESPONSE

Whereupon the Notary Public signing below does publicly and solemnly certify that no response was
received

NOTICE

The undersigned Notary certifies that on or about December glst, 2018, Larry Kalmowitz, Notary
Public, PO Box 6626, Tyler Texas 757ll did send the certified mail # 7015 0640 0001 4856 7420 by
depositing 111 a depository of the United States Post Office within the State of Texas Within a sealed
envelope, Return Receipt requested.

TESTlMONY

In testimony of the above, I have signed my name and attached my official seal.

anna 14 2019

Date

 
   

otary/Pubh s Signature
MY coMMissioN EXPIRES; 03 "Z/?>'ZQZZ_

Lar___ry Kalrnowitz, Notary Public
c PO Box 662

T ler TX 7 57 11 s\\;§¢f;;,';, LARRY KALMOWsz
.:.- Q'-:_";; ¢\'§Notary Public, State of Texas
?_o 4:.:,§'§ Comm. Expires 08~ 22 -2022

,",.i,\\- Notary la 131692550

 

 

 

\\\|Nl,,
\s )v

\
"`\`j _

 

 

 

 

 

 

LEGAL NOTICE

The Cert'rfying Notary is an independent contractor and not a party to this claim. in fact the Certifying Notary is a Federal Witness
Pursuant to TlTLE 18, PART l, CHAPTER 73, SEC. 1512. Tompering with a witness, victim, or an informant The Certiiying Notary also
performs the functions of a quasi-Postal inspector under the Homeland Security Act by being compelled to report any violations of the
U.S. Postal regulations as an Officer of the Executive Department. intimidating a Notary Public under Color of Law Is a violation of
Titie 18, U.S. Code, Section 242, titled "Deprivation of Rights Under Color of Law," which primarily governs police misconduct
investigations This Statute makes it a crime for any person acting under the Color of Law to willfully deprive any individual residing in
the United States and/or United States of America those rights protected by the Constitution and U.S. laws.

Caaaatvn@awmaa Maemaa11111111 1111111
CERTIFICATION OF MAILING

State of Texas

County of Smith

I, Larry Kalrnowitz, a duly qualified Notary Public, in and for the State of Texas, County of Smith, serving as a
third party witness, personally verifying that this document is being placed in an envelope and to be sealed by
me, for the sole purpose of certifying a response or want thereof, at the request of Sybil-.loy: Ehnin‘rer High1 a
living woman, for presentment on this 215t day of December, 2018. This documents is to be sent via U.S.P.O.
CERTIFIED MAIL receipt number 7015 0640 0001 4856 7420, to the CFO of PNC BANK, N.A., 249 Fifth
Avenue, The Tower at PNC Plaza, 21“ Floor` Pittsburzh. PA 15222 Via Registered Agent
CORPORAT[ON SERWCE CO dba CSC LAWYERS INCORPORATlNG SERVICE COMPANY 211
E 7‘h Street Suite 620 Austin. TX 78701-3218.

All responses are to be mailed within 5 business days to:

Larry Kalmowitz, Notary Public
PO Box 6626
Tyler, TX 7571 l

NOTICE OF FINAL FAULT AND OPPORTUNITY TO CURE
AND
NOTICE OF INTENT TO SUE

PNC BANK NA / CFO Robert Q Rei.l.ly (applicable to all successors and assigns) has (5) five business days from
receipt of this “NOTICE OF FINAL FAULT AND OPPORTUNI'IY TO CURE” to respond to the original
Letter entitled “Foreclosure Loan number 1000359149” mailed to you on September 20, 2018 via USle Cet'titied
mail # 7015 0640 0001 4856 3927 in its totality under terms and conditions set forth therein or otherwise be
advised that upon FIN:\L DEFAULT, PNC BANK N:\ irrevocably waives all notices, ptcscntmcnts, process,
claims and defenses and agrees to be irrevocably bound to the terms, conditions, stipulations, obligations and
invoices set forth in the letter “Foreclosure Loan Number 1000359149.”

SWORN TO and subscribed on and IN WITNESS WHEREOF this ?.lst day of December, 20'18.

 

.1\s: Real Partv in Interest

___________
\\‘\L'v",i"/, LARHV )<Al_Movvlrz

Notary Publicl State ol Texas
Cc)rnrnv Expires 06-22-2022
Notary ID 131692550

MY coMMIssloN ExleEs; 0 9a 1?/7/ ZO£?

  

NOTARY SIGNATURE: %(/vv/\ Q~/§`
\/

\

 

 

 

 

 

Personally Known Produced Identification \/ Type of ldentit`ication \ 2 L

LEGAL NOTlCE

The Certifying Notary is an independent contractor and nola party to this claimt ln fact the Certifying Notary is a Federal Witness Pursuant to
TlTLE 18, PART I, CHAPTER 73, SEC. 1512. Tampering with a witness, victim, or an informant The Certifying Notary also performs the
functions of a quasi-Postal lnspector under the Homeland Security Act by being compelled to report any violations of the U.SA Postal
regulations as an Oft'icer of the Executive Department. intimidating a Notary Public under Color of Law is a violation ot`Title 18, U.S. Code,
Sectian 2427 titled “Deprivation of Rights Under Color of Law," which primarily governs police misconduct investigations This Statute
makes it a crime for any person acting under the Color of Law to willfully deprive any individual residing in the United States and/or United
States of America those rights protected by the Constitution and U.S. laws.

.~,

: Cdse 4.19-cV-L)L)104-A Document 1 Filed 02/05/19 Paoe 95 of 111 ‘Page|D 95

 
    

_comPLErE TH/s sEcTtoN o/v DEL/vERY
l Complete items 1, 2, and 3. A. Signawre
Et Agent

l Pnnt your name and address on the reverse X n Add `
so that we can return the card to you. MW_.M
- B. Received rin C. Date ot Delivery

l Attach this card to the back of the mailpieoe,

SENDER COMPLETE TH!S SECT[ON

 
 
 

 

 

 

or on the front if space permits. n a _ _ __ _
l A’“°‘e Md'es$ed t°' 2 D. is dewey lil%§i item 12 E\ Yes
Q()ff\ ¢_O*L¢t§h m`), t"\/» C€ & lf YES, enter delivery address below: ij No
st 11 t: twa mt$mwé .9@/@ Qazzt'__-.;;:
'S baum LQ 310

attemth 25%13;2.¢§
1212 <$?,1361JF 1790/1011 (, Czcwli f\/`/r

 

 

 

 

 

llllllllllllllllll\lllllllllllllllllllllllllll§;1§§1?§1§§§s,§,‘,‘,§§y §§‘§;"1§§§“§:§

9590 94§)2 3613 7305 1605 97 §T'g:§fin:gb£:g® may n §;:V¢“YYMU ,

2. Artip\e number (Transfe_r from service labeo ,, 7 §§C:§°G‘W::an g;¥'::yy named ”e“"°'y §§1§",:2§`: C°'m¢mmm°“a§mm
7015 UE‘H] [lfll]lt LlBEEt ?LlEl] M;l€asvi¢fedf>e¥wery R‘§"‘°l°d°e“"e'¥

 

; PS FOrm 3811, July 2015 PSN 7530'02-000-9053 Domestic Retum Receipt

?[l]t§ lilqu [l[ll]]t *+BSE '?Ll¢"_'lll

 

 
 
  
      
   

 

 

 

 

 

   

 

‘n m
2 2 2 §t;int)nm§l""&’
'“ o '~ -- '1>> =‘ Z-. `" b c
2 11 2 2 1222222 2 1 10.
§ =. § °;§§§§3 § g §m¢n
' teach -. _. 1 '
a ~2:§ § 222222 1 1235-q
-° :`=F 2 §==,2~22"' ~n 115-ago
t 5 Bm-~P° m § __
b ~ -°-'.`.S` n NIZE "n “’t~.. § m
§ Z` -n §§§;-R§E 13 mmi-v-
§ ‘ 3 ~3"¢£~7§‘51’1 `o § m
: w 1132-ion m...
g t § ogs§ §§ o
‘" 5`.) § § § 21 iam
1502 1 §"‘z‘~`¥
sat O€‘.<:..~§: V»M_c»a¢u,§ ~ s.
g rita t ll 3 am >o
g l g h nn
52 » m
° l ll 2 '= l""
3 )“~ 1 l ii l1=® 2
~x 1 h m
l ' § o‘
tjo('/\ l a sw ron
3
‘ `
E§‘w § 21 m
°Q m 3
3 K` ._;5 ‘n §
0
g f c- §§ ,;1=
'_3_ \_> (" 35 `n
z 52 ,c»
."l 13
2 § _'
a
2 7§,
3
L¢)

 

 

 

 

 

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 96 of 111 Page|D 96

Republic of Texas ) NOTARY CERTIFICATE O`F
) DISHONOR AND NON-
) RESPONSE
) SS
)
Smith County )
P R E S E N T M E N 'l`

Be it known, that a duly empowered Notary Public, in and for the STATE OF TEXAS, COUNTY OF
SMITH, a third party and not a party to the matter, at the request of Principal / Secured Party, did present
on October 9, 2018, a NOTICE OF DISHONOR AND OPPORTUNITY TO CURE pursuant to

international commercial law listed within the Notary Certificate of Service via Certilied Mail with a
Return Receipt to:

ATT’N: CFO for

PNC BANK NA

249 FIFTH AV"ENUE

THE TOWER AT PNC PLAZA, 21ST FLOOR
PITTSBURGH, PA 15222

Respondent/ LIBELLEE

The Secured Party sent a Notice requiring Respondent / LIBELLEE to issue a timely rebuttal regarding
the allegations in Claim No. 7015 0640 0001 4856 3927, and the time limit has elapsed, constituting
acceptance by Respondent / LIBELLEE thereof instead of providing a timely response / rebuttal to the
allegations of the Secured Party. An unrebutted Affidavit stands as the judgment in commerce

PROTEST

Whereupon, the Notary Public signing below, for the purpose and reason of Dishonor and Non-Response,
does publicly and solemnly certify the dishonor as against all parties it may concern for liability
equivalent to the face value of the instrument and the claim of the debt, and all costs, late fees, damages

and interest incurred, or hereafter incurred, by reason of non-perfonnance thereof and stipulations
therein.

NOTICE

The undersigned Notary Public certifies that on the 22nd day of October, 2018, this Notice of Dishonor

Was sent to Respondent by depositing said document with the USPS, Certitied Mail No. 7015 0640 0001
4856 4184 with a Retum Receipt Requested.

TESTIMONY

ln testimony of the above, I have hereunto signed my name as a Notary Public and a non-interested third-
party witness

farr§ Kalm witz
Notary Public
PO Box 6626

Tyler, Texas [757l l]

 

case4:19-¢N@Qi@eepanamwneaane Pa@e,g? Of 111 new

Certilied Mail #: Certiiied Mail # 7015 0640 0001 4856 4184
Notice date: October 22, 2018

Libellant: Sybil-on: Ehninger High
Service by and respond to:

c oLar Kalmowitz,Nota Public
Pé) Box?626 ry

Tyler, Texas [ 7 5711 ]

LlBEl_.LEE: ATT'N:
Robert Q Reilly, CFO for PNC BANK NA
249 Fifth Avenue

The Tower at PNC Plaza, 21st Floor
Pittsburgh, PA 15222

Reference: FORECLOSURE Acct 1000359149

This instrument is a Notice of Default in Dishonor upon the instrument(s] tendered by the
Libellant on or about September 20, 2018 with the U.S.P.S. Certified Mail Article No. # 7015 0640
0001 4856 3927 with a Return Receipt requested The return receipt Was received by the
Respondent(s] on or about September 25, 2018 at the address referenced above.

PRESEl\_l'I`MENT: On September 20, 2018, Larry~Mark: Kalmowitz [Notary Publicg], at the re uest
thslgeg%gellant, presented the following instrument(s) via USPO Certified Mail # 7 15 0640 001

7:
List of enclosed documents:
l Cover page, Aff`idavit of Notary Presentment and Certification of Mailing
2 One page, legal sized, letter from Sybil Joy Ehninger to PNC BANK, NA CFO Robert Ql Reilly

On October 9, 2018, Larry Kalmowitz (Notary Public), at the request of the Libellant, presented the
following instrument(s] via USPO Certified Mail # 7015 0640 0001 4856 9172:

1. Notice of Dishonor and Opportunity to Cure

DlSHONOR: By the terms and conditions of the agreement resulting by the LIBELLEE’S disregard
ofthe Presentments, the LlBELLEE is under the duty and obligation to timely and in good faith
protest and/or honor the contract by presentment Within the allowed timeframe and to provide a
timely rebuttal and / or an adjusted statement of account The failure by LIBELLEE to issue a
timely response comprises their agreement with all of allegations of the LIBELLEE’S misconduct
set forth by the Libellant

Allowing fourteen [14] days for the initial response, Libellant did not receive a satisfactory
response. The Second Notice granted an additional ten (10) days for the opportunity to cure the
dishonor. With the time allowed having passed for the LIBELLEE to cure their dishonor, and the
Notaries showing no record of rebuttal or response, the Libellant and third-party witnesses now
deem the instrument(s) to have been dishonored on or around October 9, 2018, and the Notice of
Dishonor and_Opportunity to Cure to have been dishonored on October 22, 2018, thereby
comprising a confession ofjudgment on the merits.

DEFAULT: For the LIBELLEE'S failure to respond, the Respondent(s] are at fault For the
Respondent(s] failure, refusal, or neglect to respond to the verified presentment and to the
Notice of Dishonor and Opportunity to Cure, LIBELLEE thereby acquiesces and tacitly agrees
With all terms, conditions, stipulations obligations and invoices set forth Within the
FORECLOSURE Acct 1000359149. "

Of this presentment take due Notice and heed. Please govern yourself accordingly

  
 

Case 4:19-cV-OOlO4-A Docume`n Page|D 98

 

The State of Texas
Se):retztrg of State

I, Rolando B. Pablos, Secretary of State of the State of Texas, DO HEREBY

CERTIFY that according to the records of this office,
LARRY KALMOWITZ

Was commissioned as a Notary Public for the State of Texas on August 22,
2018, for a term ending on August 22, 2022.

Issued: November 19, 201 8
Certificate Number 11642882

W

Rolando B. Pablos

Secretary of State
GF/aw

 

Case : - - - ` .
4 19 cv 00104 A Document 1 Fl|ed 02/05/19 Page 99 of 111 Page|D 991

ll\_l WITNESS WHEREOF, l hereunto set my hand on this 22nd day of October, 2018 and that the
L1bellant hereby affirms all of the statements made above are true, correct, complete, and are not

    

misleading
Autograph : l

Executive Trustee forhe Private Trust

known as SYBlL |0! EHNINGER Hi§H TRUST

ALL RIGHTS RESERVED / UCC 1-308
]URAT
State of Texas )

) ss.

County of Smith )

Sworn to (or affirmed) and subscribed before me on this 22nd day of October 2018 by
§yhil-|oy: Ehninger High proved to me on the basis of satisfactory evidence to be the one who

appeared before me.

 
   

“;‘$‘;;;g,, LARRY KALMownz
' ¢§Notary Public, State of Texas

s Signature ~,§ comm ramirez 08~22_2022

*‘"
"§§,3§\§‘3\` Noiary \o 131692550

 

MY COMMISSION EXPlRES: Q 33 Z -Z QZ 1

LEGAL NOT|CE

The Certifying Notary is an independent contractor and not a party to this cl
TlTLE 13, PART l, CHAPTER 73, SEC. 1512. Tampering with a witness, victim, or an informant The
of a quasi~Postal inspector under the Homeland Security Act by being compelled to report any violations of the U.S. Postal regulations as an
Officer of the E)<ecutive Department. |ntirnidating a Notary Public under Color of Law is a violation of Tit\e 18, U.S. Code, Section 242, titled
”Deprivation of Rights lJnder Color of Law," which primarily governs police misconduct investigations This Statute makes it a crime for any
lor of Law to willfully deprive any individual residing in the united States and/or United States of America those

aim. in fact the Certifying Notary is a Federal Witness Pursuant to
Certifying Notary also performs the functions

person acting under the Co
rights protected by the Constitution and \JiS. |aws.

 

 
    

.: - - v_j~_ M y x

 

 

 

 

 

 

 

 

l Completeitems1,2, and 3. A- 391va
l Print your name and addressonthe reverse x
so that we can return the card toyou. s
l Atwch wiscardto the back anne maiipiece, B~ Re°e“'°d inP“`”P;ZN@'"°)
or on the frontifspace pennits.
1. AmcleAddresseuio. D_ lsdemy .
@(QL €31)(;\)1£ /\/i’~l ifYEs,enrer-,,.~
CF £eaer+ 62 E_e,i`itl z
1 ?A)t P(cte:; , 21 3 moor y
le viii .
2 pgl%;;l:, r A< l€b§§§ 1301 ~ § _ _
lllllllllllllllllllll|lllll|llllllllllllllllll §§§i"§'§i.el-TY’FMM §WM
9590 9402 3070 7124 7711 11 PWMM nYaemmw
2. Amcienumber(rransrernomsemce:abep EQMZYMWDM n W°UM°"‘“

'?o:i.s own omni east esaa ll,§““°s““ed°e“wv imme
; PS Form 3811, July 2o15 PSN 1530»02-000-9053

 

Domestic Retum Receipt 3

'Pl]lliS llii=l-llll ill[lllllL liiBSi= 3dE?

 

     

 

 

 

 

   

 

13 ‘hm'o ‘ greig
s s@ § §§§§§§a sane
9 I“aE‘ 23 sss§§§a a a amos
3 ' :~. w tang `~`§ g`. ,m gm-
3 § §§:=»i*"§§'~ §‘ 2 °.....0
' 0 =’ massey 5 gang
1’=’ '”'\ '~‘» 3 r_ e-:,,
al 6 3 §§&§§§ § om"‘“
g g m a g§`ii°) ;os dow
5 m " `“"‘ * ge m
a §§ § 3 § ;, §§
z 'z .,,a < ..,
" ’°` “’f”»‘”“-“ ~m >o
§ ill §§ '.. r‘-_¢p_.
2 " ll ' 21
525‘ i.e "
' l l i a ,E m
§ 3 le l ll§ § rn
lliii<"‘ 'Q 0
5 g m
ll _-
§ g ~e<:> , -o
§ § 'Zf § --l
3 z C a .c,
g : <_ _§‘Z` 2
9 l me 243
3 (.li /<~'7
g /<>
§
\'Il

 

 

 

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 101 of 111 Page|D 101

AFFIDAVIT OF NON-RESPONSE

 

STATE OF TEXAS )
) ss
COUNTY OF SMITH )
PRESENTMENT

Be it known, that, the person signing below, a duly empowered Notary Public, at the request of
S};bil-loy: Ehninger High In care of La Kalmowitz Nota Public PO Box 6626 T ler Te as 75711
did duly present on or about October 9“\ 2018 the contents of Certified mail # 7015 0640 0001 4856

9172 as detailed on the NOTICE OF DISHONOR AND OPPORTUNITY TO CURE.

 

 

Respondent[s)
Robert Q. Reillyl CFO for PNC BANKl NAl 249 5th Ave The Tower at PNC Plazal 213t Floorl Pittsburgh PA

15222

Sent at the request of Sybil'loy: Ehninger Highl and requesting a response by way of a third party wimess, Notary
Public, Larry Kalrnowitz, c/o PO Box 6626, Tyler TX 75711,

NON-RESPONSE

Whereupon, the Notary Public signing below does publicly and solemnly certify that no response was
received.

NOTICE

The undersigned Notary certifies that on or about October 931 2018 Larry Kalmowitz, Notary Public, PO
Box 6626, Tyler, Texas 75711 did send the certiiied mail # 7015 0640 0001 4856 9172 by depositing in a
depository of the United States Post Oft`lce Within the State of Texas, Within a sealed envelope, Return
Receipt requested

 

TESTIMONY

In tes ` ony of the above, l have signed my name and attached my official seal.

  
 
 

October 22nd 2018
Date

 

 

Publi s Signature
MY COMMISSION EXPIRES: QS MZ¢?¢

Larry Kalrnowitz, Notary Public
c[o PO Box 6626

Tylerl TX 757 11

 

 

\;i§‘§§;_,g,, LARR¥ KALMowirz

§ 02 Notary Public State of Texas
'€-°§ Comm Expires 08-22- 2022

"3'2,,,;\\-"` Notary co 131692550

R:&_‘§,’[yo:{q,

"mm,,,

~d

 

 

 

 

 

 

 

LEGAL NOT|CE

The Certifying Notary is an independent contractor and not a party to this claim. in fact the Certifying Notary is a Federal Witness
Pursuant to TlTLE 18, PART l, CHAPTER 73, SEC. 1512. Tampering with a witness, victim, or an informant The Cert`rfying Notary also
performs the functions of a quasi~Postal inspector under the Homeland Security Act by being compelled to report any violations of the
U.S. Postal regulations as an Officer of the Executive Department. intimidating a Notary Public under Color of Law is a violation of
Title 18, U.S. Code, Section 242, titled "Deprivation of Rights Under Color of Law," which primarily governs police misconduct
investigations This Statute makes it a crime for any person acting under the Color of Law to willfully deprive any individual residing in
the United States and/or United States of America those rights protected by the Constitution and U,S. laws.

easeiiame@ieasaei@antitisae+eNlte-%Oéne1 102

»

This is a private communication between the parties.
Notice to agent is notice to principal. Notice to principal is notice to agent.

Date Of Notice: October Q, 2018, Certified Mail # 7015 0640 0001 4856 9172

UNDERSIGNED
Sybil-|oy: Ehninger High. c[o Larry galmowitz, Notary Public, P.O. Box 6626 T le TX 75711
RESPONDENT(S)

Robert Q Reillyl CFO ENC BANK NA. 242 Fifth Avenuel The Tower at ENC Plazal 215‘ Flgorl

l’ittsbu;ghl RA 15222

ln the matter of: FORECLOSURE Acct 1000359149

Dear Robert Q Reillv:

This instrument is a NOTICE OF DlSHONOR AND OPPORTUNlTY TO CURE upon the instrument[s]
presented under notary seal by Larry Kalmowitz, Notary Public, PO Box 6626,Ty1er TX 757ll on or
about September 20l 2018 with the Certified Mail Number 7015 0640 0001 4856 3927, Return
Receipt requested

 

List of enclosed documents:
l Cover page, Affidavit of Notary Presentment and Certification of Mailing
2 One page, legal sized, letter from Sybil loy Ehninger to PNC BANK, NA CFO Robert Q. Reilly

DlSl-lONOR

By the terms and conditions of the agreement resulting by the offer and acceptance of the presentment
mailed September 20, 2018, the Respondent(s] are under the duty and obligation to timely and in good
faith respond to the mailing within fourteen [14) days by executing a verified response point-by-point
with evidence that is true, correct and complete, to be received by Larry Kalmowitz, Notary Public, PO
Box 6626, Tyler, TX 75711. Allowing fourteen (14] days for the receipt of your response, and the time
allowed having passed, and the Notary showing no record of response, UNDERSIGNED now deems the
instrument(s) to have been dishonored on October 9, 2018, and therefore a confession of fault on the
merits is warranted

OPPORTUNlTY TO CURE

For the failure ofthe RESPONDENT to reply, the UNDERSIGNED is placing the RESPONDENT(S] at fault.
This presentment is the good faith offer by the UNDERSIGNED to grant an extension of time to the
RESPONDENT(S] of an additional ten (10] days from the date of the postmark of this presentment
RESPONDENT[S] has ten [10) days from the date ofthis postmark to reply to the Notary at the address
given above. For the RESPONDENT[S] failure, refusal, or neglect in the provision of a verified, timely, and
complete response; as a sufficient verified response is defined below, to this NOTICE OF DISHONOR AND
OPPORTUNITY TO CURE , RESPONDENT is consenting with the UNDERSIGNED’S entry of a NOTlCE OF
DISHONOR AND OPPORTUNITY TO CURE upon the RESPONDENT(S). The issuance ofthis NOTICE
verifying RESPONDENT(S) non-response, and RESPONDENT(S] acquiescence and tacit agreement with
all terms, conditions and stipulations herein by Larry Kalmowitz, Notary.

RESPONSE

Only a response that meets the following criteria qualifies as a sufficient timely and verified responses
1. Any response must be made via a sworn affidavit, verified and/or affirmed by a signature under the
penalty of perjury, or by a signature under the full commercial liability, of the affiant(s) thereof; and

2. Any response must be made as a presentment to the Notary named above, Larry Kalmowitz,
delivered to the above address PO Box 6626, Tyler, TX 7 5711, by Certif`led, or Registered Mail to
ensure delivery and appropriate certification, and received by said Notary no later than ten (10] days
from the postmark of this presentment Service in any other manner will be defective on its face.

DEFAULT
Default conveys your agreement with all of the statements and facts set forth within the original mailing
Certified mail #7015 0640 0001 4856 3927.

Of this presentment take due Notice and heed, and govern yourself accordingly

 

my 4 v 3
§ - € 103 Of 111 B_Q lD 0

Olfe'£\ QQCUh||| |lt 1 F|led 02/05/19 PB.Q ‘ P 9 :]

. gil; r nto e an and seal on this ct ber9 2018 and hereby cem€ an

the statements made above are true, correct and complete.

 
 
    

  

Autograph : , , /

S bil- o : Eh er m /’Execut/ri~)f, */)

Executive Trustee for the Private Trust

known as SYBIL OY EHNINGER HIGH T UST
ALL RIGHTS RESERVED UCC 1-308

    

IURAT
State of Texas )

) ss.
County of Smith )

Sworn to (or affirmed] and subscribed before me on this 9T a 0 ober 2018 by Sybil-|oy:
Eh`lliltg_e;§;gh proved to me on the basis ofsatisfactory evidence to be the one who appeared before met

    

October 9, 2018

otary Publi 's Signature Date

_ _ a o L?.

MY commission ExPiREs. 08 ll g Z~ unanimoan

Notary Public, State of Texas

Comm. E)<Di`res 08-22-2022
Notary iD 131692550

+ \
o so tide
"'/in\\\“

 

LEGAL NOT|CE

The Certifying Notary is an independent contractor and not a party to this claim. ln fact the Certifying Notary is a Federal Witness Pursuant to
TlTLE 18, PART l, CHAPTER 73, SEC. 1512. Tamper/'ng with a witness, victim, or an informant The Certifying Notary also performs the functions
of a quasi-Postai |nspector under the Homeland Security Act by being compelled to report any violations of the U.S. Postal regulations as an
Officer of the Executive Department. lntimidatinga Notary Public under Color of Law is a violation of Tit|e 18, U.S. Code, Section 242, titled
“Deprivation of Rights Under Color of Law," which primarily governs police misconduct investigations This Statute makes it a crime for any
person acting under the Color of Law to willfully deprive any individual residing in the United States and/or United States of America those
rights protected by the Constitution and U.S. laws.

 

 
  
   

SENDERZ COMPLETE THlS SECTION
l Completeitems ‘l, 2j'§i‘itl?,3.

 

1 P'age|D 104

 

 

 

 

 

 

 

 

 

 

 

 

        

 

 

   

l Print yourname and address on the reverse x mm
sothat we can return the card to you. ,, ,_U ,
l Amch this cardiolhebacl< urine maiipiece, _B' Re°e*"°dby (P””MNM)... §§D*“° "’°“’
or onthefrorltifspace permits. ` r1 ..:f
1. ArlicieAddlessedw. D. lsdelivelyaddleescmrelem '1? met
P,or, wlth l\`=F\ _ lfYEs, ernerdellvelyadd w .- D&
CFO @DO€\)%(.X e\ l\'b' § m §§
lq¢)' l:l(ib\ A\Jl?lou~£ p jj eli
Tw."` renew art pl">(' mch “i §§
.,z_l$i_ Fioov’ :Q __
_'>f_/)M.r L\, \OD (SZZL `
lllllllllllll\lllllll\lllliillillllll\\\llll\l 3 M”T’” D‘"“"”“““E“"°°°‘®
DAdulfSigna`lmS UR€giSw|’edMail“‘
anaMmm l:l mem
9590 9402 3614 7305 6854 40 m mm _ DRMRMM
ncalecrmoenvay W°‘°mdw m
2 made Number (rmsferf,omserv[celabea EQUleC¥°RD€HVE¥yRMDQVW nsgmelg"m'eommmcm‘mmau°“
'?l'_i]l§ Ui~.»\l[l DDBL lilBSl=l =l]i'?\"_‘ H\aasvictedbe\ww RM°°“"“Y
L,""l'-"§l§olln 3811,Juiy201593n7530~02-ooo-9053 oomesiicaetom Receipt »
?tu.s helm omni nasa =iif?`§"`\"""
'u §§ v fmc 'n a gic-sp
“'§f § §§ § §Q.¢=
§ §§ §§{\° 3 ‘°Z§,?~r§§§ 3 e`=?m¢l>'
a "~s >~'s § :'s§§§= § ‘§‘-‘¢P,:n'
g ir §§ ¢ § § §§ a 25 § ; o `-`-‘i _l 'u
. § 2.> g a a guise 3 ~2 ° __ o
§ ' §'C a i§f" 512
5 Q,T~ § §§§§§»§'~ § =~'rrl%’»
3 0 a c 353 , 3 0
w m 9 § § » aUCn
g §§2 § 3 § ., E‘ *< ¢D
5 §> Q § ': g 2
§ ' l »» as
§ l §§ ’ § "<§ §
§ § l l §§ § :u
i l l i §§ § m
l l l 7 § 0
"’ tit § E
`§'»’ <' ‘c '»§ '°
§ `<r fe ge iii _‘
; 0 t
§ "
§

 

 

 

 

 

 

 

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 105 of 111 Page|D 105

AFFIDAVIT ()F NON-RESPONSE

STATE OF TEXAS )

) ss
COUNTY OF SMITH )
PRESENTMENT

Be it known, that, the person signing below, a duly empowered Notary Public, at the request of

Sy;bil-loy: Ehninger High In care of La;§y Kalmowilz, Notary Public, PO Box 6626l Tyler, Texas 75711
did duly present on or about September Zth, 2018 the contents of Certiiied mail # 7015 0640 0001
4856 3927 as detailed on the NOTARY CERTIFICATE OF MAILING.

Respondent[s)

Robert g Reilly, CFO for PNC BANK NAl 249 Fifth Avenue, One PNC Plaza, 21St Floor. Pittshurgh. PA 15222

Sent at the request of Sybil~lgy: Ehninger High. and requesting a response by way of a third party Witness, Notary
Public, Larry Kalmowitz, PO Box 6626, Tyler TX 7 5711.

NON-RESPONSE

Whereupon, the Notary Public signing below does publicly and solemnly certify that no response was
received.

NOTICE

The undersigned Notary certifies that on or about September 20“‘. 2018. Larry Kalrnowitz, Notary
Public, PO Box 6626, Tyler, Texas 7 5711 did send the certified mail # 7015 0640 0001 4856 3927 by

depositing in a depository of the United States Post OHice Within the State of Texas, Within a sealed
envelope, Return Receipt requested.

TESTIMONY
In tes 'mony of the above, l have signed my name and attached my official seal.

  
 

October 9th 2018
Date

 

 

 

ota Pub c’s Signature
MY coMMIssIoN EXPIRES; 0 Sl_,L‘l_,\?l> L`€»
Lar;‘y Kalmowitz, Notary Public
c,fo P() Box 6626

T§Llerl TX 7 571 1

 

 

 
 
 
 
 
  
 
       
 

 

l

\\;,_\‘.‘l§§§g',,¢ LARRY KALMowsz

_ :.' "._¢`~,‘;ZNorery Public, State oii"exas

=;,fz;_;`éi¢_§§ Comm. Expires 08~22-2022
f \\ Notary lD 13i692550

~_Z,{I

`
_

"lm i\

 

 

 

 

 

 

 

LEGAL NOT|CE

The Certitying Notary is an independent contractor and not a party to this claim. ln fact the Certifying Notary is a Federal Witness
Pursuant to TlTLE 18, PART l, CHAPTER 73, SEC. 1512. Tampering with a witness, victim, or an informant The Certlfying Notary also
performs the functions of a quasi-Postal lnspector under the Homeland Security Act by being compelled to report any violations of the
U.S. Postal regulations as an Offlcer of the Executive Department. intimidating a Notary Public under Color of Law is a violation of
Trtle 18, U.i Code, Section 242, titled ”Deprivation of Rights Under Color of Law," which primarily governs police misconduct
investigations This Statute makes it a crime for any person acting under the Color of Law to willfully deprive any individual residing in
the United States and/or United States of America those rights protected by the Constitution and U.S. laws.

Case`4:19- -001 - . . `
AFFCIVDA\?H 619 WT)€PNR§"§¢IQWS§LNTNFEND€ of 111 Pageir) 106
CERTIFICATION 017 MAILING

State of Texas

County of Smith

l,! g£¢): § § as m c y\fz a duly qualified Notary Public, in and for the State of T‘exas, County of Srnith,
sewing a third party witness, personally verifying that these documents are being placed in an envelope and
to be sealed by me, for the sole purpose of certifying a response or want thereof, at the request of vail-Jov:
Ehninger High1 a living woman, for presentment on this Bay of September, 2018. These Documents

are to be sent via U.S.P.O. CERTIFIED MAIL receipt number 7015 0640 0001 4856 3927, to the CFO of
PNC BANK, N.A.. 249 Fifth Avenue The Tower at PNC Plaza, 215t Floor, Pittsburgh, PA 15222.

 

 

All responses are to be mailed to:
Larry Kalmowitz, Notary Public

PO Box 6626

Tyler, TX 757l l

List of enclosed documents:

l Cover page, Affidavit of Notary Presentment and Certification of Mailing
2 One page, legal sized, letter from Sybil Joy Ehninger to PNC BANK, NA CFO Robert Q. Reilly

 
 
 
  

Requestor’s Autograph: '
By: Sybil-Joy: Ehninger
Principal for the SYBIL JO
ALL RIGHTS RESERVED,

  
 

NOTARY SIGNATURE:
MY COMMISSION E S; § §?,L§?/O g Z=

Personally Known Produced ldentit`lcation §2(/ Type of Identiticati<§

     
  
       
     
  

`\u m ,,,
§`»\>‘,`.'. F.‘/s;’/.

LARRV KALMOW\TZ
tarv Public. State ot Texu
Comm. Exu`~res 08-22-2022
Notary \') l31692550

 
  

 
   

LEGAL NOTlCE

The Certifying Notary is an independent contractor and not a party to this claim ln fact the Certifying Notary is a Federal Witness Pursuant to

TlTLE l8, PART l, CHAPTER 73, SEC. 1512. Tampering with a witness, victim, or an infomiant. The Certifying Notary also performs the

functions of a quasi-Postal inspector under the Homeland Security Act by being compelled to report any violations ofthe U.S. Postal
regulations as an Oft`lcer of the Executive Department. lntimidating aNotary Public under C_olor of Law is a violation ofTitle 18, UrS. Code,
Section 242, titled “Deprivation of Rights Under Color of Law," which primarily governs police misconduct investigations This Statute
makes it a crime for any person acting under the Color of Law to willfully deprive any individual residing in the United States and/or United

_ States of America those rights protected by the Constitution and U.S. laws.

llPage

 

 

Case 4:19-cV-OOlO4-A Documentl Filed 02/05/19

Sybil Joy Ehninger
7237 Retriever Lane
Fort Worth, TX 76120
September 20, 20 l 8

PNC BANK NA

C/O: CFO Robert Q. Reilly
l PNC PLAZA

Zl“ Floor

249 Fihh Avenue
Pittsburgh, PA 15222-2707

Re: Foreclosure
Loan Number: 1000359149 .
Property Address: 7237 Retriever Lane, Fort Worth, TX 76120

Dear CFO Robert Q. Reilly,

lt has come to my attention that there was more to this transaction than l was ever made aware of.

Page 107 of 111 PagelD 107

l want to be perfectly clear that this communication is coming directly and strictly from the Grantor/Maker of the
Promissory Note/Note, as executed on October 2, 2012. This is not a communication from the Borrower, as stipulated in

the Mortgage Agreement executed on October 2, 2012.

As an attempt at rectifying the situation and to understand the claims, l am asking the following questions of PNC BANK,
N.A. and any ct its agents included herein. Your prompt attention to this matter is greatly appreciated

l demand that these answers be sent to me in Writing, within 14 days of the receipt of this letter Failure of the bank to
respond in writing to answer ALL of the questions listed below will be deemed an admission that the true nature and intent

of the transaction does not reflect Grantors true intention, and therefore l will act accordingly

The questions are:

l) Was there a Trust relationship created at the execution/inception of the Promissory Note/Note?

2) lf there was, who is the grantor of this Trust Relationship?
3) Was the Promissory Note converted into a check or dratt after execution'?

4) Was the Promissory Note/Note executed at closing deposited into an account with the bank?
5) Did the bank operate solely in a covered transaction; and did bank deposit a lOO% cash collateral into an
account prior to receiving the credits from the exchange of the promissory note at an international banking

facaiiry?

6) Does the bank have available for inspection the FR 2900 OMB Number 7100~0087tiled as required by law to

account for such mandatory deposits before such a transaction did or can occur?
7) lf it was deposited, was the deposit general in nature?
8) lf it was deposited, was a deposit slip provided at any time alter deposit?
9) Was the deed to the property properly delivered at closing?

10) Was the Promissory Note/Note securitized and sold into a Mortgage-Backed Seeurity (MBS)?
l l) Does the bank have available for inspection the original Promissory Note/ Note bearing my wet ink signature?

l thank you for taking the time to answer these questions above. It` additional sources of reference are needed to answer

these questions, please seek them out to thoroughly answer them.

Please send your responses in writing to the public notary address listed below within 14 days ofthe date of this Ietter.

Larry Kalmowit; Public Notary
PO Box 6626
Tyler, TX 7571 l

l await your response

Thank you in advance,

 

State of Texas
County of Smith

20 56 (dat

This instrument was acknowledged before me on

loil Eiwi\r\ w»/Hi l'fl~/ .

ota)}y Public's Signature

 

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 108 of 111 Page|D 108
ALERT: DUE TO THE FLOOD|NG FROM HURR|CANE FLCRENCE, MANY POST OFFlCES lN THE...

USPS Tracki n g® FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)

Track Another Package +

Tracking Number: 70150640000148563927

Expected Delivery on
TUESDAY

25 §§i)a‘-ESABER See Product information \/

~{\_? Delivered '

September 25, 2018 at10:57 am
Delivered
Pll'l'SBURGH, PA 15222

Get Updates \/

Remove X

XQPQDSS:J

 

Text & Email Updates

 

Tracking History

 

Product information

 

See Less /\

Can’t find what you’re looking for?

Case 4:19-0V-00f'1_0@l,.9\‘ k§dio\eurr’it JEFiled 02/05/19 Page 109 of 111 Page|D 109

USAO ATTORNEY’S FEES MATRIX -~ 2015-2019
Revised Methodology starting with 2015-2016 Year
Years (Hourly Rate for June 1 _ May 31, based on change in PPl-OL since January 2011)

Experience 2015-16 2016-17 2017-18 2018-19

31+ years 568 581 602 613
21-30 years 530 543 563 572
16-20 years 504 516 536 544
11-15 years 455 465 483 491
8-10 years 386 395 410 417
6-7 years 332 339 352 358
4-5 years 325 332 346 351
2-3 years 315 322 334 340
Less than 2 284 291 302 307
years
Paralegals & 154 157 164 166
Law Clerks
Explanatory Notes
1. This matrix of hourly rates for attorneys of varying experience levels and paralegals/law clerks has been prepared by

the Civil Division of the United States Attomey's Office for the District of Columbia (USAO) to evaluate requests for
attomey’s fees in civil cases in District of Columbia courts. The matrix is intended for use in cases in Which a fee-
shifting statute permits the prevailing party to recover “reasonable” attorney’s fees. See, e,g., 42 U.S.C. § 2000e-5(k)
(Title VII of the 1964 Civil Rights Act); 5 U.S.C. § 552(a)(4)(E) (Freedom of lnforrnation Act); 28 U.S.C. § 2412(b)
(Equal Access to Justice Act). The matrix has not been adopted by the Department of Justice generally for use
outside the District of Columbia, or by other Department of Justice components, or in other kinds of cases. The
matrix does not apply to cases in Which the hourly rate is limited by statute See 28 U.S.C. § 2412(d).

2. A “reasonable fee” is a fee that is sufficient to attract an adequate supply of capable counsel for meritorious cases.
See, e.g., Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010). Consistent with that deflnition, the hourly rates
in the above matrix were calculated from average hourly rates reported in 2011 survey data for the D.C. metropolitan
area, which rates were adjusted for inflation with the Producer Price Index-Offlce of Lawyers (PPI-OL) index. The
survey data comes from ALM Legal Intelligence’s 2010 & 2011 Survey of Law Firm Economics. The PPI-OL index
is available at http://Www.bls.gov/ppi. On that page, under “PPI Databases,” and “Industry Data (Producer Price
Index - PPI),” select either “one screen” or “multi-screen” and in the resulting window use “industry code” 541110
for “Oftices of Lawyers” and “product code” 541110541110 for “Offlccs of Lawyers.” The average hourly rates
from the 2011 survey data are multiplied by the PPI-OL index for May in the year of the update, divided by 176.6,
which is the PPI-OL index for January 2011, the month of the survey data, and then rounding to the nearest whole
dollar (up if remainder is 50¢ or more).

3. The PPI-OL index has been adopted as the inflator for hourly rates because it better reflects the mix of legal services
that law firms collectively offer, as opposed to the legal services that typical consumers use, which is What the CPl-

 

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 110 of 111 Page|D 110

Legal Services index measures. Although it is a national index, and not a local one, cf. Eley v. District ofColumbl'a,
793 F.3d 97, 102 (D.C. Cir. 2015) (noting criticism of national inflation index), the PPI-OL index has historically
been generous relative to other possibly applicable inflation indexes, and so its use should minimize disputes about
whether the inflator is sufficient

The methodology used to compute the rates in this matrix replaces that used prior to 2015, which started With the
matrix of hourly rates developed in Lajfey v. NorthwestAirlines, Inc. 572 F. Supp. 354 (D.D.C. 1983), aff’d in part,
rev ’d in part on other grounds, 746 F.2d 4 (D.C. Cir. 1984), cert. denied, 472 U.S. 1021 (1985), and then adjusted
those rates based on the Consumer Price Index for All Urban Consurners (CPI-U) for the Washington-Baltimore
(DC-MD-VA-WV) area. Because the USAO rates for the years 2014-15 and earlier have been generally accepted as
reasonable by courts in the District of Colurnbia, see note 9 below, the USAO rates for those years Will remain the
same as previously published on the USAO’s public Website. That is, the USAO rates for years prior to and
including 2014-15 remain based on the prior methodology, i.e. , the original La]jfey Matrix updated by the CPI-U for
the Washington-Baltimore area. See Citizensfor Responsibility & Ethics in Washington v. Dep ’t of Justice, 142 F.
Supp. 3d 1 (D.D.C. 2015) and Declaration of Dr. Laura A, Malowane filed therein on Sept. 22, 2015 (Civ. Action No.
12-1491, ECF No. 46-1) (confirming that the USAO rates for 2014-15 computed using prior methodology are
reasonable).

Although the USAO Will not issue recalculated Lajj”ey Matrices for past years using the new methodology, it Will not
oppose the use of that methodology (if properly applied) to calculate reasonable attorney’s fees under applicable fee-
shifting statutes for periods prior to June 2015, provided that methodology is used consistently to calculate the entire
fee amount. Similarly, although the USAO Will no longer issue an updated La]j?zy Matrix computed using the prior
methodology, it will not oppose the use of the prior methodology (if properly applied) to calculate reasonable
attorney’s fees under applicable fee-shifting statutes for periods after May 2015, provided that methodology is used
consistently to calculate the entire fee amount.

The various “brackets” in the column headed “Experience” refer to the attorney’s years of experience practicing law.
Normally, an attorney’s experience Will be calculated starting from the attorney’s graduation from law school. Thus,
the “Less than 2 years” bracket is generally applicable to attorneys in their first and second years after graduation
from law school, and the “2-3 years” bracket generally becomes applicable on the second anniversary of the
attorney’s graduation (i.e., at the beginning of the third year following law school). See Laffey, 572 F. Supp. at 371.
An adjustment may be necessary, however, if` the attorney’s admission to the bar Was significantly delayed or the
attorney did not otherwise follow a typical career progression See, e.g,, EPIC v. Dep ’t of Homeland Sec., 999

F. Supp. 2d 61, 70-71 (D.D.C. 2013) (attorney not admitted to bar compensated at “Paralegals & Law Clerks” rate);
EPIC v. Dep ’t of Homeland Sec., 982 F. Supp. 2d 56, 60-61 (D.D.C. 2013) (same). The various experience levels
were selected by relying on the levels in the ALM Legal Intelligence 2011 survey data. Although finer gradations in
experience level might yield different estimates of market rates, it is important to have statistically sufficient

sample sizes for each experience level. The experience categories in the current USAO Matrix are based on
statistically significant sample sizes for each experience level.

ALM Legal Intelligence’s 2011 survey data does not include rates for paralegals and law clerks. Unless and until
reliable survey data about actual paralegal/law clerk rates in the D.C. metropolitan area become available, the USAO
Will compute the hourly rate for Paralegals & Law Clerks using the most recent historical rate from the USAO’s
former Lajj”ey Matrix (i.e. , $150 for 2014-15) updated With the PPI-OL index. The formula is $150 multiplied by the
PPI-OL index for May in the year of the update, divided by 194.3 (the PPI-OL index for May 2014), and then
rounding to the nearest Whole dollar (up if remainder is 50¢ or more).

The USAO anticipates periodically revising the above matrix if more recent reliable survey data becomes available,
especially data specific to the D.C. market, and in the interim years updating the most recent survey data with the
PPI-OL index, or a comparable index for the District of Columbia if such a locality-specific index becomes available

Use of an updated Lajey Matrix was implicitly endorsed by the Court of Appeals in Save Our Cumberland
Mountains v. Hodel, 857 F.2d 1516, 1525 (D.C. Cir. 1988) (en banc). The Court of Appeals subsequently stated that
parties may rely on the updated Laj?"ey Matrix prepared by the USAO as evidence of prevailing market rates for
litigation counsel in the Washington, D.C. area. See Covington v. District of Columbia, 57 F.3d 1101, 1105 & n.14,
1109 (D.C. Cir. 1995), cert. denied, 516 U.S. 1115 (1996). Most lower federal courts in the District of Columbia

Case 4:19-cV-00104-A Document 1 Filed 02/05/19 Page 111 of 111 Page|D 111

have relied on the USAG’s Lajj“ey Matrix, rather than the so-called “Salazar Matrix” (also known as the “LSI Matrix”
or the “Enhanced Lajj”ey Matrix”), as the “benchmark for reasonable fees” in this jurisdiction Miller v. Holzmann,
575 F. Supp. 2d 2, 18 n.29 (D.D.C. 2008) (quoting Pleasants v. Ridge, 424 F. Supp. 2d 67, 71 n.2 (D.D.C. 2006));
see, e.g., Joaquin vi Friendship Pub. Charter Sch., 188 F. Supp. 3d 1 (D.D.C. 2016); anty v. Vz`vendi, 195 F. Supp.
3d 107 (D.D.C. 2016); CREW v. U.S. Dep ’t ofJustice, 142 F. Supp. 3d 1 (D.D.C. 2015); McAlh`ster v. District of
Columbia, 21 F. Supp. 3d 94 (D.D.C. 2014); Embassy ofFed. Republz`c ofNigeria v. Ugwuonye, 297 F.R.D. 4, 15
(D.D.C. 2013); Berke v. Bureau of Prisons, 942 F. Supp. 2d 71, 77 (D.D.C. 2013); Fisher v. Frz`endskip Pub. Charter
Sch., 880 F. Supp. 2d 149, 154-55 (D.D.C. 2012); Sykes v. District ofColumbia, 870 F. Supp. 2d 86, 93~96 (D.D.C.
2012); Heller v. District of Columbia, 832 F. Supp. 2d 32, 40~49 (D.D,C. 2011);Hayes v. D.C. Public Schools, 815
F, Supp. 2d 134, 142-43 (D.D.C. 2011); Queen Anne 's Conservation Ass’n v. Dep 't of State, 800 F. Supp. 2d 195,
200-01 (D.D.C. 2011); Woodland v. Viacom, lnc., 255 F.R.D. 278, 279-80 (D.D.C. 2008); American Lamls Alliance
v. Norton, 525 F. Supp. 2d 135, 148-50 (D.D.C. 2007). But see, e.g., Salazar v. District of Columbia, 123 F. Supp.
2d 8, 13~15 (D.D.C. 2000). Since initial publication of the instant USAO Matrix in 2015, numerous courts similarly
have employed the USAO Matrix rather than the Salazar Matrix for fees incurred since 2015. E.g., Electronic
Privacy Information Center v. United States Drug Enforcement Agency, 266 F. Supp. 3d 162, 171 (D.D.C. 2017)
(“After examining the case law and the supporting evidence offered by both parties, the Court is persuaded that the
updated USAO matrix, which covers billing rates from 2015 to 2017, is the most suitable choice here.”) (requiring re-
calculation of fees that applicant had computed according to Salazar Matrix); Clemente v. FBI, No. 08~1252 (BJR)
(D.D.C. Mar. 24, 2017), 2017 WL 3669617, at *5 (applying USAO Matrix, as it is “based on much more current data
than the Salazar Matrix”); Gatore v. United States Dep ’t of Homeland Security, 286 F. Supp. 3d 25, 37 (D.D.C.
2017) (although plaintiff had submitted a “‘ great deal of evidence regarding [the] prevailing market rates for complex
federal litigation’ to demonstrate that its requested [Salazar] rates are entitled to a presumption of reasonableness, . . .
the Court nonetheless concludes that the defendant has rebutted that presumption and shown that the current USAO

- Matrix is the more accurate matrix for estimating the prevailing rates for complex federal litigation in this District”);
DL v. District of Columbia, 267 F. Supp. 3d 55, 70 (D.D.C. 2017) (“the USAO Matrix ha[s] more indicia of
reliability and more accurately represents prevailing market rates” than the Salazar Matrix). The USAO contends
that the Salazar Matrix is fundamentally flawed, does not use the Salazar Matrix to determine whether fee awards
under fee-shifting statutes are reasonable, and will not consent to pay hourly rates calculated with the methodology
on which that matrix is based. The United States recently submitted an appellate brief that further explains the
reliability of the USAO Matrix vis-a-vis the Salazar matrix. See Br. for the United States as Amicus Curiae
Supporting Appellees, DL v. District ofColumbia, No. 18-7004 (D.C. Cir. filed July 20, 2018).

